     Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 1 of 134 PageID #:1




                      UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                                   )
MATTHEW HALLER,                                    )
        Plaintiff,                                 )   Case No.
                                                   )
       v.                                          )
                                                   )
STERIGENICS U.S. LLC; BOB NOVAK;                   )
ROGER CLARK; and GTCR, LLC,                        )   JURY TRIAL DEMANDED
          Defendants.                              )
                                                   )

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1332, 1441 & 1446, Defendant Sterigenics U.S., LLC

(“Sterigenics”) hereby removes to this Court the above-styled action, pending as Case No. 2018-

L-011743 in the Circuit Court of Cook County, Illinois (“the Action”). In support of this Notice

of Removal, Sterigenics states as follows:

I.     INTRODUCTION.

       1.      The Action is properly removed to this Court pursuant to the federal removal

statute, 28 U.S.C. § 1441, because: (i) the Action is pending in the Circuit Court of Cook

County, Illinois, which is within the Northern District of Illinois, Eastern Division, 28 U.S.C.

§ 93(a)(1); (ii) the Court has both diversity jurisdiction and original federal jurisdiction over the

Action; and (iii) the procedural requirements for removal set forth in 28 U.S.C. § 1446 and 28

U.S.C. § 1453 are satisfied.

       2.      More specifically, this Court has diversity jurisdiction under 28 U.S.C. § 1332(a),

because complete diversity of citizenship exists as between Plaintiff Matthew Haller (“Plaintiff”)

and Sterigenics. Defendants GTCR, LLC (“GTCR”), Bob Novak, and Roger Clark are

fraudulently joined to the Action, thus their citizenship should be disregarded for purposes of
       Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 2 of 134 PageID #:1




determining diversity. Additionally, this Court also has original federal jurisdiction under 28

U.S.C. § 1331, as the Action arises under federal law.

II.        FACTS.

           3.      On October 30, 2018, Plaintiff filed a Complaint in the Circuit Court of Cook

County, Illinois. Defendant GTCR was served with this Complaint on December 3, 2018.

Defendant Sterigenics was served with this Complaint on December 5, 2018. A copy of the

Complaint is attached as Exhibit A. This case arises out of an August 21, 2018, report issued by

the federal government’s Agency for Toxic Substances and Disease Registry (“ATSDR”)

concerning emissions of ethylene oxide in Willowbrook, Illinois, where Sterigenics operates a

contract sterilization facility (the “Willowbrook facility”). A copy of this report is attached as

Exhibit B. The ATSDR’s report was published by the U.S. Environmental Protection Agency

(“USEPA”) on its public-access website on August 22, 2018. 1

      A.        Background on Sterigenics and Ethylene Oxide.

           4.      Sterigenics is a leading provider of state-of-the-art sterilization services. Ethylene

oxide, a gas, is a heavily regulated chemical. As detailed here, Sterigenics’ use of ethylene oxide

at the Willowbrook facility is subject to federal regulations promulgated by USEPA and the

federal Food and Drug Administration (“FDA”), as well as Illinois regulations promulgated by

the Illinois Environmental Protection Agency (“IEPA”). Sterigenics’ Willowbrook facility is

operating legally and in compliance with applicable regulations. Indeed, Sterigenics’

Willowbrook facility not only meets federal and state standards, but exceeds them. (Declaration

of Kathleen Hoffman (“Hoffman Decl.”) ¶¶ 2, 5 (attached as Exhibit C).)

1
 See Evaluation of Potential Health Impacts from Ethylene Oxide Emissions, U.S. DEP’T OF HEALTH AND HUM.
SERVICES 1 (August 21, 2018), https://www.atsdr.cdc.gov/HAC/pha/sterigenic/Sterigenics_International_Inc-
508.pdf.

                                                      2
      Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 3 of 134 PageID #:1




         5.       Sterigenics primarily contracts with healthcare products companies to sterilize

medical devices, medical equipment, and surgical kits sold or used by those customers. The

FDA regularly inspects 2 Sterigenics’ facilities, including the Willowbrook facility, given the

importance of sterilization as a final step in the production and preparation of medical and

surgical products in the U.S. (Id. at ¶¶ 3–4.)

         6.       Ethylene oxide is critical to the healthcare industry. Over 50% of the medical

devices and nearly 90% of the surgical kits 3 used in patient procedures in the U.S. are sterilized

by ethylene oxide. According to the Ethylene Oxide Sterilization Association, ethylene oxide

sterilizes over 20 billion medical devices each year in the United States alone. (Id. at ¶ 5.)

         7.       The Willowbrook facility, like many ethylene oxide sterilization process plants, is

the sole sterilization facility for a number of medical device companies in the Midwest. On an

average day, the Willowbrook facility sterilizes 1,000 cardiac devices used in heart surgery,

1,000 knee implants, 1,500 surgical procedure kits, 16,000 catheters, 11,000 syringes for

injections used in radiology diagnosis, and thousands of diabetes monitoring and care kits, renal

care products, neurosurgical devices, and respiratory care products. (Id. at ¶ 6.)

         8.       For the vast majority of single-use medical devices, complex implantable devices,

and surgical kits, ethylene oxide sterilization is widely used because it is the only practical,

FDA-approved sterilization method available. While heat and radiation can sometimes be used

for sterilization, those processes degrade plastics and other synthetic materials that are widely

2
 See Compliance Policy Guide Section 100.550 Status and Responsibilities of Contract Sterilizers Engaged in the
Sterilization of Drugs and Devices, U.S. FOOD & DRUG ADMIN., https://www.fda.gov/ICECI/ComplianceManuals/
CompliancePolicyGuidanceManual/ucm073824.htm (last visited Dec. 4, 2018).
3
 A “surgical kit” refers to the set of instruments a surgeon uses during an operation. This may include scalpels,
clamps, surgical staplers, drills, and other equipment such as the sterilized gowns and drapery used during the
procedure. (Hoffman Decl. ¶ 3.)

                                                          3
      Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 4 of 134 PageID #:1




used in medical devices and surgical kits, including hypodermic needles, catheters and many

other common hospital and operating room equipment. (Id. at ¶ 8.) Indeed, according to Alec

Messina, IEPA Director, ethylene oxide “is the sterilizer of choice because gamma radiation—

has too harsh of an effect and . . . oftentimes can destroy . . . that material that . . . they’re

sterilizing.” (Transcript: Illinois Senate Hearings, Environment and Conservation Committee

Hearings (November 14, 2018) at p. 98–99 (Exhibit H).) Without ethylene oxide sterilization,

infection risks would soar dramatically in hospitals and operating rooms. (Hoffman Decl. at ¶ 7.)

As explained by Messina, “the vast majority of medical equipment that [hospitals] have comes

from commercial sterilizers that are using ethylene oxide.” (Ex. H. at p. 99–100.) For heat- and

irradiation-sensitive devices, no currently available sterilization method exists that has been

accepted and approved as a practical replacement for ethylene oxide. (Hoffman Decl. at ¶ 9.)

        9.       The Willowbrook facility is subject to stringent FDA requirements. As part of its

Good Manufacturing Practices regulations, the FDA requires that medical devices and equipment

be sterilized pursuant to exacting protocols that must be rigorously tested and validated. 4

Detailed procedures exist for the equipment, methods, and steps used for the ethylene oxide

sterilization of each type of medical device or surgical kit at the Willowbrook facility, and that

equipment is continually checked and calibrated to ensure adherence to those procedures. (Id. at

¶ 10.) These FDA-required validation and calibration processes are expensive and can take

anywhere from four to six months to complete. (Id. at ¶ 11.)

        10.      Moreover, it is important to understand that ethylene oxide is present in an urban

atmosphere, such as the Chicago area, from a number of different sources, including natural

4
 See Compliance Policy Guide Section 100.550 Status and Responsibilities of Contract Sterilizers Engaged in the
Sterilization of Drugs and Devices, U.S. FOOD & DRUG ADMIN., https://www.fda.gov/ICECI/ComplianceManuals/
CompliancePolicyGuidanceManual/ucm073824.htm (last visited Dec. 4, 2018).

                                                       4
     Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 5 of 134 PageID #:1




sources as well as everyday and commercial activities. Commercial sources of ethylene oxide in

the air we breathe include chemical manufacturers, hospitals, and medical sterilization facilities

near where people work or live. (Id. at ¶¶ 13–14.) More than a dozen medical facilities located

in DuPage and Cook counties exist that use ethylene oxide to sterilize medical products –

Sterigenics’ Willowbrook facility is far from alone. (Id. at ¶ 15.) As a result of all of these

natural and other sources, a general background level of ethylene oxide exists in the air. Not

surprisingly, then, USEPA itself explicitly recognizes that a certain level of ethylene oxide will

be present in the environment and the air we all breathe. (Id. at ¶ 12.)

   B.         The Release of the ATSDR Report.

        11.      On August 21, 2018, ATSDR released a report purporting to address whether

ethylene oxide emissions from the Willowbrook facility pose a public health problem for

people living and working in or near Willowbrook. Broadly speaking, the ATSDR report

combined data gathered by USEPA with a new and controversial risk assessment used by

USEPA to estimate the potential risk posed by any given concentration of ethylene oxide.

(This 2016 assessment was derived pursuant to USEPA’s Integrated Risk Information System

(“IRIS”) program.) Based on these inputs, the ATSDR report concluded that if the ethylene

oxide concentrations actually represented Willowbrook area residents’ exposure (which it did

not), those residents could face potential increased cancer risks. Unfortunately, the report

was released with neither context nor explanation. (Ex. H at p. 103, “I don’t think that—the

information that was made available publicly was really presented with sufficient context.”.)

As noted in a letter signed by Senators Tammy Duckworth and Richard Durbin, as well as

Representative Bill Foster, “[t]he lack of context has led to confusion, anxiety, and hardship



                                                  5
      Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 6 of 134 PageID #:1




on both the part of the community and Sterigenics.” A copy of this letter is attached as

Exhibit D. 5

          12.    During an August 29, 2018, Willowbrook town hall meeting, an ATSDR

representative acknowledged that its report is “not one that indicated immediate health threat or

that there was an emergency situation.” (Videotape: Highlights from Village of Willowbrook, IL

Town Hall Meeting (August 29, 2018) at 0:42 (to be filed as Exhibit E).) As the ATSDR

representative explained, its “communication strategy fell through [and] did not allow us to

really put this [report] into context.” (Id.) Willowbrook Mayor Frank Trilla attempted to allay

community fears caused by the report by stating that ATSDR “took the [worst] case scenario,

multiplied it by 30 years, 250 days a year, 24 hours exposure . . . and the wind had to be identical

for the entire 30 years — under those circumstances 6.4 people out of 1,000 might be affected by

this.” (Id. at 8:20.) An ATSDR research officer also attempted to downplay concerns regarding

the report by informing residents that ATSDR “biased [the results] on purpose to try to capture

what might be the worst exposure in the community when they’re downwind from the facility.”

(Id. at 9:55.) The ATSDR representative also admitted, “I don’t know if anyone’s home 24

hours a day, 7 days a week for an entire year for 33 years. Which is what we assumed.” (Id. at

10:22.)

          13.    In calculating the exposure risk in its extreme, worst-case hypothetical, ATSDR

also used the highest concentration of ethylene oxide detected in the residential area samples,

which were collected under non-representative weather conditions designed to yield the highest

possible number. (Ex. B at p. 11.) As the ATSDR representative admitted, this concentration is

5
  A copy of this letter was also published on Senator Duckworth’s website. See https://www.duckworth.senate.gov
/imo/media/doc/18.09.21%20-%20Letter%20re%20Willowbrook%20ambient%20air%20testing%20request%20-
%20EPA%20Wheeler%20and%20Stepp%20(002).pdf.

                                                       6
     Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 7 of 134 PageID #:1




not reflective of actual long-term exposure. In addition, ATSDR intentionally excluded from

consideration 37 samples and used only 2 samples that reflected the highest levels of exposure.

(Ex. B at p. 5–7.) Importantly, the ATSDR report did not find Sterigenics to be in violation of

any applicable USEPA or IEPA regulation or requirement. Indeed, Alec Messina, IEPA

Director, stated during the August 29, 2018, town hall meeting that the Willowbrook facility is

“in compliance with all the federal regulations including the emissions standards for ethylene

oxide . . . . [The facility is] in compliance with those regulations and state law.” (Ex. E at 3:46.)

         14.      Finally, nearly three months after the release of the ATSDR report, the USEPA

admitted that the ATSDR relied on invalid data and that the risk to the public may have been

overstated. More specifically, over the Thanksgiving weekend, USEPA admitted that the

analysis methodologies utilized during the air quality monitoring—including the monitoring

activities that took place around Sterigenics’ Willowbrook facility in May 2018 and which

formed the basis of the ATSDR report—were flawed and that, as a result, the collected samples

are not a valid representation of ethylene oxide concentrations in Willowbrook, Illinois. 6 In

fact, under the USEPA’s methodology, the measurements taken combined both ethylene oxide

and an entirely different compound commonly found in automotive exhaust. 7

    C.         Further Responses to the ATSDR Report.

         15.      Following the ATSDR report’s release, William L. Wehrum, the Assistant

Administrator of USEPA for Air and Radiation, attempted to provide greater clarity on the report

6
 See Outdoor Air Monitoring in the Willowbrook Community: Potential Issue Regarding Previous Entylene [sic]
Oxide Monitoring Result, U.S. ENVTL. PROTECTION AGENCY, https://www.epa.gov/il/outdoor-air-monitoring-
willowbrook-community#issue (last visited Dec. 4, 2018).
7
  Id. See also 2-Butene, NATIONAL LIBRARY OFMEDICINE TOXNET, https://toxnet.nlm.nih.gov/cgibin/
sis/search/a?dbs+hsdb:@term+@DOCNO+180 (last visited Dec. 5, 2018) (“Trans-2-butene is listed as a compound
present in both gasoline and the exhaust of motor vehicles.”).

                                                     7
      Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 8 of 134 PageID #:1




to ease citizen concerns. Specifically, Mr. Wehrum sent letters to Governor Bruce Rauner and

several other senior elected officials specifically noting that “the air concentrations of ethylene

oxide are not high enough to cause immediate harm to health for the people in and around

Willowbrook.” These letters are attached as Group Exhibit F. Further, Mr. Wehrum noted that

“[e]arly indications from the post-control stack testing suggest that emissions have indeed been

significantly reduced.” Mr. Wehrum also pointed out flaws underlying USEPA’s recent National

Air Toxics Assessment (the “2014 NATA”), which identified Willowbrook as one of a number

of areas potentially having an elevated chronic risk from ethylene oxide. 8 NATA is a screening

tool used by the federal government to identify areas of the country, pollutants, or types of

pollution sources that may need to be further examined to better understand potential risks to

public health. The identification of elevated risks from ethylene oxide in the 2014 NATA are

primarily driven by a toxicity value taken from the 2016 IRIS assessment. Mr. Wehrum noted

that the NATA assessment’s conclusion about the cancer risk of a given concentration of

ethylene oxide is based on “someone who is continuously exposed to [ethylene oxide] for 24

hours per day over 70 years.”

        16.      On September 20 and 21, 2018, a contractor hired by Sterigenics conducted stack

tests to measure the actual emissions from the Willowbrook facility. USEPA and IEPA experts

were present to observe these tests. (Ex. H at p. 91.)

        17.      USEPA is currently in the process of “monitoring air near the Sterigenics facility

to better understand the levels of ethylene oxide (EtO) in the air. The first monitors will begin




8
 Although this National Air Toxics Assessment is called the “2014 NATA” because it uses emissions data from
2014, USEPA actually published the 2014 NATA in 2018.

                                                      8
           Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 9 of 134 PageID #:1




collecting air samples on Nov. 13, 2018.” 9 USEPA used the stack testing to select “eight

locations that will provide the best picture of [ethylene oxide] concentrations in the outdoor air in

the communities around the Sterigenics facility.” 10 Air samples will be collected from these

locations for three full months. USEPA states that it will evaluate the data as it becomes

available and assess whether additional monitoring is necessary. 11 USEPA will use this data to

conduct a risk assessment of the Willowbrook area. This risk assessment “will be more

comprehensive than either NATA or the ASTDR analysis. It will be similar to the types of risk

assessments EPA conducts when it is reviewing its regulations for industries that emit air toxics

to determine whether those rules need to be updated to improve protection of public health.” 12

III.        DIVERSITY JURISDICTION EXISTS.

            18.      A defendant may remove an action from state court to federal court if the action

could have been brought in federal court originally. 28 U.S.C. § 1441.

            19.      Federal diversity jurisdiction exists where “the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs,” and “is between . . . citizens of

different States.” 28 U.S.C. § 1332(a)(1). Both prerequisites are satisfied here.

       A.         The Amount in Controversy Exceeds $75,000, Exclusive of Interest and Costs.

            20.      A “defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold[;]” only when the defendant’s

9
 EPA in Illinois – Outdoor Air Monitoring in the Willowbrook Community, UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, https://www.epa.gov/il/outdoor-air-monitoring-willowbrook-community (last visited Dec. 4,
2018).

10
     Id.

11
     Id.
12
  See Sterigenics Willowbrook Facility – Latest Update, UNITED STATES ENVIRONMENTAL PROTECTION AGENCY,
https://www.epa.gov/il/sterigenics-willowbrook-facility-latest-update (last visited Dec. 4, 2018).

                                                      9
    Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 10 of 134 PageID #:1




“assertion of the amount in controversy is challenged” do the parties need to submit proof. Dart

Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014); Midland Mgmt. Co. v. Am.

Alternative Ins. Co., 132 F. Supp. 3d 1014, 1018 (N.D. Ill. 2015) (same). The removing party is

not required “to establish that it was likely that the plaintiff would obtain a judgment exceeding

the amount-in-controversy requirement.” Back Doctors Ltd. v. Metro. Prop. & Cas. Ins. Co.,

637 F.3d 827, 829 (7th Cir. 2011). Rather “jurisdiction will be defeated only if it appears to a

legal certainty that the stakes of the lawsuit do not exceed $75,000.” Carroll v. Stryker Corp.,

658 F.3d 675, 680 (7th Cir. 2011).

        21.       The nature of Plaintiff’s allegations demonstrate that he seeks damages in excess

of $75,000. Plaintiff alleges that he was diagnosed with stomach cancer in 2017. (Compl. at ¶

17.) Plaintiff alleges that Sterigenics is responsible for causing his health problems. (Id. at ¶

18.) According to Plaintiff, Sterigenics “has caused and will continue to cause Plaintiff to incur

and endure medical bills, lost wages, pain and suffering, mental anguish, disability,

disfigurement, reduced life expectancy, and a loss of his normal life.” (Id. at ¶¶ 79, 85, 91, 97,

105, 113, 119, 127, 133, 141, 147, 155, 161, 169, 177, 183.)

        22.      Given the nature of Plaintiff’s allegations and the lack of any express limitation

on the amount of damages sought, the jurisdictional amount requirement is clearly satisfied by

his claims.

   B.         Complete Diversity of Citizenship Exists.

                i.       The Parties are Citizens of Different States and No Proper Defendant is a
                         Citizen of Illinois.

        23.       Sterigenics is a limited liability company.




                                                   10
       Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 11 of 134 PageID #:1




         24.    Where a party is a limited liability company, “[f]or diversity jurisdiction

purposes, the citizenship of an LLC is the citizenship of each of its members. . . . Consequently,

an LLC’s jurisdictional statement must identify the citizenship of each of its members as of the

date the . . . notice of removal was filed, and, if those members have members, the citizenship of

those members as well.” Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007);

accord Belleville Catering Co. v. Champaign Mkt. Place, L.L.C., 350 F.3d 691, 692 (7th Cir.

2003) (“limited liability companies are citizens of every state of which any member is a

citizen.”).

         25.    Where a party is a corporation, “a corporation shall be deemed to be a citizen of

every State . . . by which it is has been incorporated and of the State . . . where it has its principal

place of business.” 28 U.S.C. § 1332(c)(1).

         26.    Sterigenics is a Delaware limited liability company whose sole member is Sotera

Health LLC. (Declaration of Tiffany Ross Neumann (“Neumann Decl.”) ¶ 2 (attached as Exhibit

G).)

         27.    Sotera Health LLC is a Delaware limited liability company whose sole member is

Sotera Health Holdings, LLC. (Neumann Decl. ¶ 4.) Sotera Health Holdings, LLC is a

Delaware limited liability company whose sole member is Sotera Health Topco, Inc. (Id. at ¶ 5.)

Sotera Health Topco, Inc. is a Delaware corporation with its headquarters in Broadview Heights,

Ohio. (Id. at ¶ 6.) Consequently, Sotera Health LLC is a citizen of Delaware and Ohio.

Therefore, for the purposes of diversity jurisdiction, Defendant Sterigenics is a citizen of

Delaware and Ohio.

         28.    Plaintiff has also named GTCR as a Defendant. As explained infra, however,

GTCR is fraudulently joined as a Defendant to this Action. Fraudulently joined defendants “may
                                                   11
    Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 12 of 134 PageID #:1




be disregarded for purposes of determining diversity jurisdiction.” Midland Mgmt. Co., 132 F.

Supp. 3d at 1021.

        29.     According to the Complaint, at the time the Action was filed and at the time of

this removal, Plaintiff was and is not a citizen of Delaware or Ohio. Rather, according to the

Complaint, Plaintiff has resided in or around Willowbrook, Illinois since 2010. (Compl. at ¶ 16.)

This factual allegation demonstrates that Plaintiff resides in and intends to remain in Illinois and

is domiciled in this state. See, e.g., Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th

Cir. 2012). Domicile determines an individual’s citizenship for diversity purposes. Id.

Accordingly, for diversity purposes, Plaintiff is a citizen of Illinois.

        30.         Because Plaintiff is a citizen of neither Ohio nor Delaware, complete diversity of

citizenship exists. Midland Mgmt. Co., 132 F. Supp. 3d. at 1017 (removal based on diversity

jurisdiction was proper where properly joined parties were citizens of different states).

              ii.          GTCR, Bob Novak, and Roger Clark are Fraudulently Joined.

        31.     Plaintiff asserts claims for negligence and willful and wanton conduct against

GTCR, Bob Novak, and Roger Clark. Plaintiff also asserts claims for ultrahazardous

activity/strict liability, civil battery, and public nuisance against GTCR. These claims are

unsupported by any factual allegations regarding the claimed acts or omissions committed by

GTCR, Bob Novak, and Roger Clark that allegedly caused Plaintiff’s injuries.

        32.     “Although a plaintiff is generally free to choose its own forum, a plaintiff ‘may

not join an in-state defendant solely for the purposes of defeating federal diversity jurisdiction.’”

Midland Mgmt. Co., 132 F. Supp. at 1021 (quoting Schwartz v. State Farm Mut. Auto Ins. Co.,

174 F.3d 875, 878 (7th Cir. 1999)). “In that case, the defendant is considered fraudulently

joined, and may be disregarded for purposes of determining diversity jurisdiction.” Id.
                                                    12
    Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 13 of 134 PageID #:1




       33.     A defendant is fraudulently joined where “there is no reasonable possibility that

the plaintiff could prevail against the [in-state] defendant.” Tile Unlimited, Inc. v. Blanke Corp.,

788 F. Supp. 2d 734, 738 (N.D. Ill. 2011) (quotations and citations omitted). “The court may

consider . . . affidavits in determining whether a party has been fraudulently joined.” Hernandez

v. Home Depot, U.S.A., Inc., No. 05 C 5963, 2006 WL 1647438, at *2 (N.D. Ill. June 5, 2006).

                       a.      GTCR is Fraudulently Joined.

       34.     Naming GTCR as a Defendant is plainly fraudulent given that Plaintiff fails to

allege that GTCR’s acts or omissions actually caused any of Plaintiff’s claimed injuries. Instead,

Plaintiff relies on GTCR’s alleged ownership as being equivalent to alleged evidence of liability.

(Compl. at ¶¶ 21–29.) Perhaps aware of GTCR’s tenuous connection to this case, Plaintiff

engages in a “smoke and mirrors” approach to make up for the fact that, even by his own

allegations, GTCR is utterly irrelevant to his claims. Plaintiff does this by extensively discussing

GTCR’s alleged investment strategy and business approach, its alleged initiatives to improve

Sterigenics’ growth, and GTCR’s alleged presence on the Sterigenics’ board of directors. (Id. at

¶¶ 23–25, 28.) Confusingly, Plaintiff spends over a page of the Complaint recapping an alleged

promotional video featuring a discussion between the GTCR Managing Director and the then-

CEO of Sterigenics. (Id. at ¶ 26.) Although Plaintiff claims this video discusses “GTCR’s

significant involvement and control over Sterigenics,” the quotes provided by Plaintiff belie this

assertion. (Id.) Instead the alleged discussion highlights that GTCR does its due diligence to

understand the healthcare industry, including researching contract sterilization before partnering

with Sterigenics, and GTCR committed resources to acquire a supplier of Sterigenics’ products.

(Id.) These voluminous and irrelevant allegations regarding GTCR’s business relationship with

Sterigenics have absolutely nothing to do with Plaintiff’s claims regarding exposure to ethylene
                                                 13
    Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 14 of 134 PageID #:1




oxide emitted by the Willowbrook facility and his assertion that such emissions caused his

claimed injuries. Indeed, Plaintiff makes no attempt whatsoever to allege any connection

between GTCR and the Willowbrook facility, the only Sterigenics facility at issue in this case.

Instead Plaintiff alleges that GTCR’s ownership of Sterigenics is sufficient to establish liability

for Plaintiff’s inhalation of ethylene oxide in Willowbrook. Plaintiff’s allegations do not

address, at all, what acts or omissions actually attributable to GTCR potentially caused Plaintiff’s

claimed injuries. This failure is fatal to any claim of actual liability against GTCR and plainly

reveals this Defendant was fraudulently joined. The most Plaintiff asserts in his allegations

against GTCR is that it has an agreeable business relationship with Sterigenics. This is

insufficient to apprise GTCR of the nature of the charges against it and to allow it to prepare its

defense as required.

       35.     Further, Plaintiff could never even state a claim against GTCR as it cannot be

held liable for the claims asserted. Under the direct participant theory of liability for tortious acts

of a subsidiary, a parent corporation may be held liable only if “there is sufficient evidence to

show that the parent corporation directed or authorized the manner in which an activity is

undertaken.” Grady v. Ocwen Loan Servicing, LLC, 2012 WL 929928, at *2 (N.D. Ill. Mar. 19,

2012) (citing Forsythe v. Clark USA, Inc., 864 N.E.2d 227, 237 (Ill. 2007)). In other words,

direct participant liability exists only where a parent corporation engages in actions “surpassing

the control exercised as a normal incident of ownership.” Nathan v. Morgan Stanley Renewable

Dev. Fund, LLC, 2012 WL 1886440, at *10 (N.D. Ill. May 22, 2012) (internal quotation marks

omitted). Notably, the Complaint makes no attempt to allege facts surpassing that of a normal

ownership relationship. Additionally, however, there are several layers of control separating

GTCR’s ownership from Sterigenics. As described above, Sterigenics is a Delaware limited
                                                  14
    Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 15 of 134 PageID #:1




liability company whose sole member is Sotera Health LLC, whose sole member is Sotera

Health Holdings, LLC, whose sole member is Sotera Health Topco, Inc. Sotera Health Topco,

Inc. is, in turn, owned by Sotera Health Topco Parent, L.P., which is owned by dozens of limited

partners. Among those dozens of limited partners are a few funds indirectly affiliated with

GTCR. (Neumann Decl. ¶ 8.) Thus, there are four companies separating GTCR’s partial and

indirect ownership interest from Sterigenics U.S. LLC. (Id. at ¶ 9.) Sterigenics, meanwhile,

allegedly owns several facilities across different countries, one of which is the Willowbrook

facility. (Compl. at ¶¶ 1, 45, 67, 68.) As is evidenced by this corporate structure, GTCR does

not direct or authorize the manner in which Sterigenics U.S., LLC operates, let alone direct or

authorize the activities at the Willowbrook facility. The only facts alleged demonstrate nothing

more than ownership of one limited liability company by another. This indirect and partial

ownership is legally insufficient to ever establish liability for Plaintiff’s claims.

        36.     Because Plaintiff makes no specific allegations regarding GTCR’s actions or

omissions that caused Plaintiff’s injuries, nor could he ever truthfully make any such allegations,

he cannot demonstrate that GTCR owed any legal duty to Plaintiff or could be otherwise

personally liable to him.

        37.     Because Plaintiff has not made any substantive allegations against GTCR

regarding any of his actual claims, there is “no possibility that a plaintiff can state a cause of

action against [this] nondiverse defendant[] in state court.” Gottlieb v. Westin Hotel Co., 990

F.2d 323, 327 (7th Cir. 1993). Given all of these facts, GTCR has obviously only been added to

the Complaint in a blatant attempt to defeat diversity.

        38.     Because no possibility exists, much less any reasonable possibility, that Plaintiff

could state any claim against GTCR, this Defendant was fraudulently joined to this Action. As
                                                  15
     Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 16 of 134 PageID #:1




such, GTCR’s presence as a Defendant should be ignored for purposes of determining diversity

jurisdiction. See Hernandez, 2006 WL 1647438, at *2 (removal based on diversity of citizenship

was proper where there was “no possibility” that plaintiff could state a cause of action for

negligence as alleged in the complaint against the in-state defendant).

                        b.       Bob Novak and Roger Clark are Fraudulently Joined.

        39.     Bob Novak and Roger Clark are also clearly fraudulently joined given the dearth

of any factual allegations asserted against them. Indeed, in the actual body of the Complaint,

Plaintiff spends just three sentences each on Bob Novak and Roger Clark. (Compl. at ¶¶ 30, 31.)

Significantly, those three sentences do nothing more than provide their alleged job descriptions.

(Id. at ¶ 30 (alleging that Bob Novak “is the Operations Manager at the” Willowbrook facility,

“has worked in that capacity since August 2003,” and is “responsible for the operation of the

facility, coordinating and overseeing all activities in plant operations, and overall plant safety”);

id. at ¶ 31 (alleging that Roger Clark was “the Maintenance Supervisor at the” Willowbrook

facility, “held that position for nearly 30 years from the late 1980s until approximately 2015,”

and “was responsible for calibrating the internal [ethylene oxide] monitors and overseeing the

maintenance activities at the” Willowbrook facility).) Even within these job descriptions,

Plaintiff does not specifically assert the necessary allegation that either Defendant had any

control or discretion over the Willowbrook facility’s ethylene oxide emissions—the alleged

cause of Plaintiff’s injuries.

        40.     Other than asserting generalized boilerplate job descriptions for Roger Clark and

Bob Novak, Plaintiff does not mention them again until the Complaint’s claims sections. In

those sections, Plaintiff asserts that Bob Novak and Roger Clark are individually liable for their

negligence (Counts IX and XI) and willful and wanton conduct (Counts X and XII) claims.
                                                  16
      Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 17 of 134 PageID #:1




Plaintiff makes these unsupported claims even though he asserted absolutely no factual

allegations regarding either Roger Clark or Bob Novak’s acts or omissions that allegedly actually

caused Plaintiff’s claimed injuries. As such, Roger Clark and Bob Novak were clearly

fraudulently joined and their presence as Defendants should be ignored for purposes of

determining diversity jurisdiction. See Hernandez, 2006 WL 1647438, at *2.

IV.     FEDERAL QUESTION JURISDICTION.

        41.     Federal-question jurisdiction exists where a plaintiff’s cause of action “arises

under the Constitution, laws, or treatises of the United States.” 28 U.S.C. § 1331. In order to

arise under federal law, a claim must either plead a cause of action under federal law or plead a

state-law claim that implicates significant federal issues. See Grable & Sons Metal Prod., Inc. v.

Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005). A state-law claim implicates significant federal

issues if it “necessarily raise[s] a stated federal issue, actually disputed and substantial, which a

federal forum may entertain without disturbing any congressionally approved balance of federal

and state judicial responsibilities.” Id. at 314. In other words, a state-law claim may satisfy the

“arising under” jurisdictional test if a federal issue is: “(1) necessarily raised, (2) actually

disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting the

federal-state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing

Grable, 545 U.S. at 314); see also Evergreen Square of Cudahy v. Wisconsin Hous. & Econ.

Dev. Auth., 776 F.3d 463, 466 (7th Cir. 2015). A federal issue is substantial if it requires more

than the routine application of settled federal law to a particular set of facts. See Behrens v.

BMO Harris Bank, N.A., No. 16-CV-09949, 2017 WL 3234373, at *6 (N.D. Ill. July 31, 2017).




                                                   17
    Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 18 of 134 PageID #:1




   A.         Plaintiff’s Complaint Necessarily Raises a Disputed Issue of Federal Law.

        42.      The entire substance of Plaintiff’s Complaint is founded on the federal

government’s ATSDR report entitled “Evaluation of the Inhalation Carcinogenicity of Ethylene

Oxide,” which, in turn, used another federal government agency’s report (the 2016 USEPA

IRIS) as the basis for its analysis and findings. In that 2016 report, USEPA changed ethylene

oxide’s cancer weight-of-evidence descriptor from “probably carcinogenic to humans” to

“carcinogenic to humans” and “determined that there is sufficient evidence of a causal

relationship between [ethylene oxide] exposure and breast cancer in women.” (Ex. B, p. 1, 8, 9.)

        43.      Nonetheless, at the time the report was released, and at all times before and after

the report’s release, Sterigenics has been in compliance with all state and federal regulatory

emission requirements, most importantly the federal Clean Air Act.

        44.      The Clean Air Act, 42 U.S.C. § 7401 et seq., is the primary mechanism through

which the federal government manages air emissions from industrial facilities in the United

States. Among many regulatory provisions, the Clean Air Act requires USEPA to identify

sources of and set national emission standards for a specific list of nearly 200 hazardous air

pollutants. 42 U.S.C. § 7412. Ethylene oxide is one of those chemicals, and pursuant to that

mandate, USEPA has directly regulated ethylene oxide emissions since 1994. See 40 C.F.R.

§ 63, Subpart O (Ethylene Oxide Emissions Standards for Sterilization Facilities); National

Emission Standards for Hazardous Air Pollutants for Ethylene Oxide Commercial Sterilization

and Fumigation Operations, 59 Fed. Reg. 62585-01 (Dec. 6, 1994). The emission standards

(known as “NESHAPs”) are directly applicable to facilities such as Sterigenics and enforceable

by USEPA. 40 C.F.R. § 63.368. If the standards are violated, the United States has the authority

to seek civil penalties of up to $97,229 per day and may obtain temporary or permanent
                                                  18
    Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 19 of 134 PageID #:1




injunctive relief. 42 U.S.C. § 7413(b); see also Civil Monetary Penalty Inflation Adjustment

Rule, 83 Fed. Reg. 1190 (Jan. 10, 2018).

       45.     The Clean Air Act also creates a nationally-uniform system of permits, known as

“Title V permits,” for major industrial sources to ensure that emission standards are identified

and met. 40 C.F.R. § 70.1. USEPA sets the substantive requirements for the Title V permitting

program. It also has the power to authorize individual states to administer the permitting

program on USEPA’s behalf. 40 C.F.R. § 70 et seq. USEPA has approved Illinois’s Title V

permitting program, 415 ILCS 5/39.5 (known in Illinois as the Clean Air Act Permit Program

(“CAAPP”); Illinois, 66 Fed. Reg. 62946 (Dec. 4, 2001) (Clean Air Act Final Full Approval of

the Operating Permits Program). Pursuant to this grant of authority, IEPA issued Sterigenics a

CAAPP permit. (Permit attached as Exhibit I.)

       46.     Together, the dual regulations set by USEPA and IEPA limit Sterigenics’ overall

use of ethylene oxide and require most sources of ethylene oxide at the facility to be connected

to pollution control devices, which are required to remove at least 99% of the ethylene oxide

before it can be emitted to the air, pursuant to the federal NESHAP. 40 C.F.R. § 63.362(a).

Sterigenics is in compliance with its CAAPP permit and the federal NESHAP and, in fact, emits

far less than the permitted amount of ethylene oxide.

       47.     Nonetheless, Plaintiff argues that Sterigenics breached its duty to Plaintiff by

“emitting [ethylene oxide] into the air from its Willowbrook facility,” “using [ethylene oxide] as

part of its sterilization process when safer alternatives could accomplish the same or similar

business purpose without presenting the same level of risk to human health and well-being,” and

“emitting excessive, unnecessary, and/or dangerous volumes of [ethylene oxide] into air from its

Willowbrook facility,” amongst other claims. (Compl. at ¶ 77.)
                                                19
     Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 20 of 134 PageID #:1




        48.     In alleging this duty, Plaintiff seeks to substitute a different standard of care for

the carefully-designed emission standard for ethylene oxide that was authorized by Congress,

established by USEPA, and implemented in a federally-approved CAAPP permit. Plaintiff’s

Complaint is a direct challenge to both the Clean Air Act’s ethylene oxide standards as well as

IEPA’s implementation of those standards. Plaintiff asks the state court to ignore these uniform

federal standards, and impose new and different standards primarily based on the ATSDR report.

Thus, not only does Plaintiff ask the state court to rewrite a federal regulation, he seeks to do that

based on a report generated by one federal agency—ATSDR—at the behest of another federal

agency—USEPA.

        49.     Further, IEPA, the state regulatory agency, relies on USEPA for the proper

regulation of emissions in Illinois. According to Alec Messina, IEPA Director, “States,

including Illinois, do not have the resources or experience to develop and promulgate emissions

standards” for facilities like Sterigenics. (Ex. H at p. 97.) Instead, State EPA departments rely

on USEPA, which has superior resources such as “the ability to analyze and make risk

assessments.” (Id.) Thus, the ultimate authority on emissions standards is USEPA and State

involvement is secondary. Allowing a State judge to adjudicate a matter that effectively

challenges USEPA authority on emissions improperly fails to acknowledge USEPA’s vital role

in this case.

        50.     Given Plaintiff’s direct challenge to federal standards, regulations, enforcement,

and authority, as well as his reliance on federal agency opinions to state a claim, the Complaint

necessarily raises a disputed issue of federal law as to the governing standards for ethylene oxide

emissions.



                                                  20
     Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 21 of 134 PageID #:1




    B.         Plaintiff’s Complaint Raises a Substantial Federal Issue.

         51.      Plaintiff’s claims are substantial because their resolution is important to the

federal system as a whole. See Gunn, 568 U.S. at 260 (“The substantiality inquiry

under Grable looks instead to the importance of the issue to the federal system as a whole.”).

The federal government has a strong interest in ensuring uniformity in national air quality

standards. This interest is evidenced by the highly comprehensive and detailed regulatory

system the federal government has set forth through the Clean Air Act. Sterigenics is in

compliance with this comprehensive and detailed federal regulatory system. Plaintiff, however,

is attempting to bypass this federal system and separately regulate Sterigenics’ conduct, conduct

that is in conformance with federal and state environmental laws. Curiously, Plaintiff’s proposed

regulations are taken from assessments issued by federal bodies—ATSDR and USEPA’s IRIS

program.

         52.      Notably, the standard of care outlined in both the ATSDR report and the IRIS

assessment is at odds with USEPA’s federal regulations. Perhaps most troubling is the fact that

USEPA created the IRIS risk assessment. Ethylene oxide emitters are receiving inconsistent

messages from the same federal agency. 13 Thus, Plaintiff’s case presents an issue that cries out

for federal, not state, jurisdiction. Overall, the federal government’s direct and substantial

interest in this matter demonstrates it is an important issue of federal law that belongs in this

Court.




13
   Note also that according to Alec Messina, IEPA Director, “there is some question as to [even] whether there is
complete agreement within U.S. EPA, frankly, as . . . [to] what those studies show, whether the studies were
designed in such a fashion as to have something that was valuable and worthwhile and could be conveyed.” (Ex. H
at p. 104.)

                                                       21
     Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 22 of 134 PageID #:1




     C.         Resolution of this Substantial Federal Issue in This Court Is Not Disruptive.

          53.      Finally, this case does not present issues traditionally regulated by the States. See

Gunn, 568 U.S. at 264 (denying removal of a legal malpractice case based, in part, on the fact

that States “have a special responsibility for maintaining standards among members of the

licensed professions”) (internal quotation mark omitted). Instead, Plaintiff’s case is premised on

inconsistent federal messages, which the State of Illinois has no particular interest in resolving.

In fact, IEPA acknowledged Illinois does not even have the resources to get involved in

promulgating emissions standards, and therefore is wholly reliant on USEPA to act as the expert

in this area. (Ex. H at p. 97.)

          54.      More to the point, U.S. Senators Tammy Duckworth and Dick Durbin along with

U.S. Representatives Brad Schneider, Dan Lipinski, and Bill Foster have introduced a bill that

would require the USEPA to revise ethylene oxide emissions standards for medical sterilization

and chemical facilities. 14 Finally, U.S. Senators Tammy Duckworth and Dick Durbin, along

with U.S. Representatives Bill Foster and Brad Schneider, have urged the FDA—another federal

agency charged with promulgating rules affecting contract sterilizers like Sterigenics—to

convene an interagency taskforce to immediately begin investigating alternatives to ethylene

oxide, thus driving home the point that this is inherently a federal issue with respect to which the

State of Illinois has neither a particular interest in nor the power to resolve. 15 Consequently,



14
   Press Release: Durbin, Schneider, Duckworth, Lipinski, Foster Introduce Bill To Require EPA To Revise
Standards For Ethylene Oxide Emissions, THE OFF. OF SENATOR DURBIN, https://www.durbin.senate.gov/
newsroom/press-releases/durbin-schneider-duckworth-lipinski-foster-introduce-bill-to-require-epa-to-revise-
standards-for-ethylene-oxide-emissions- (last visited Dec. 4, 2018).
15
  Letter to Honorable Scott Gottlieb, THE OFF. OF SENATOR DUCKWORTH, https://www.duckworth.senate.gov/imo
/media/doc/18.11.20%20-%20Letter%20to%20FDA%20re%20Ethylene%20Oxide%20-%20
Duckworth%20Durbin%20Foster%20Schneider.pdf (last visited Dec. 4, 2018).

                                                        22
     Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 23 of 134 PageID #:1




Plaintiff’s claims are “capable of resolution in federal court without disrupting the federal-state

balance approved by Congress.” Gunn, 568 U.S. at 258.

       55.     Because this case meets the arising under standards set by the Supreme Court in

Grable, this Court has federal question jurisdiction under 28 U.S.C. § 1331.

V.     THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED.

       56.     This Court is the proper venue for this Action, because it is pending in the Circuit

Court for Cook County, Illinois, and the United States District Court for the Northern District of

Illinois is the federal court district embracing the geographic place where the Action is pending.

28 U.S.C. §§ 93(a)(1), 1441(a), 1446(a).

       57.     Defendant GTCR was served with this Complaint on December 3, 2018.

Defendant Sterigenics was served with this Complaint on December 5, 2018. Therefore, this

Notice of Removal is timely under 28 U.S.C. § 1446(b). See Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 354 (1999) (30-day time limit for removal runs from date of formal

service of the complaint).

       58.     In compliance with 28 U.S.C. § 1446(a), this Notice is signed pursuant to Rule 11

of the Federal Rules of Civil Procedure.

       59.     No consent is needed from Defendants GTCR, Bob Novak, and Roger Clark

because they are fraudulently joined. Hernandez, 2006 WL 1647438, at *2 (fraudulently joined

defendants do not need to consent to removal); see also 28 U.S.C. § 1446(b)(2)(A) (only

“defendants who have been properly joined and served must join in or consent to the removal”).

Nonetheless, GTCR, Bob Novak, and Roger Clark consent to removal.

       60.     No Defendant properly joined to this case is a citizen of the State of Illinois, the

state where the Action was initially filed. 28 U.S.C. § 1441(b)(2); Midland Mgmt. Co., 132 F.
                                                 23
    Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 24 of 134 PageID #:1




Supp. 3d at 1023–24 (presence of fraudulently joined in-state defendant did not “compromise the

parties’ complete diversity” and did not violate the forum defendant rule).

       61.     Pursuant to 28 U.S.C. § 1446(d), Sterigenics will promptly file a removal notice

with the Clerk of the Circuit Court of Cook County, Illinois, and will serve written notice of the

same upon counsel of record for Plaintiff.

       62.     If any questions arise about this removal, Sterigenics respectfully requests the

opportunity to present briefing and oral argument in support of removal, and to conduct

jurisdictional discovery, if needed.

       63.     By filing this notice of removal, Sterigenics does not waive, either expressly or

implicitly, its rights to assert any defense or other objection that it could have asserted in the

Circuit Court of Cook County of Illinois, including, without limitation, those related to personal

jurisdiction, inconvenience of the forum, venue, or joinder.

                                          REQUESTED RELIEF

       WHEREFORE, Defendant Sterigenics U.S., LLC (“Sterigenics”), respectfully requests

that this Court assume jurisdiction over this action.




                                                  24
   Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 25 of 134 PageID #:1




Date: December 7, 2018                  Respectfully submitted,

                                        By:   /s/ Maja C. Eaton
                                              Maja C. Eaton

                                              Maja C. Eaton
                                              meaton@sidley.com
                                              Gerard D. Kelly
                                              gkelly@sidley.com
                                              Elizabeth M. Chiarello
                                              echiarello@sidley.com
                                              Michael L. Lisak
                                              mlisak@sidley.com
                                              Stephanie C. Stern
                                              sstern@sidley.com
                                              SIDLEY AUSTIN LLP
                                              Firm ID No. 42418
                                              One South Dearborn Street
                                              Chicago, Illinois 60603
                                              Telephone: (312) 853-7000
                                              Facsimile: (312) 853-7036

                                              ATTORNEYS FOR
                                              STERIGENICS US, LLC, BOB
                                              NOVAK, AND GTCR, LLC




                                       25
     Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 26 of 134 PageID #:1
                                   12-Person Jury

                                                             FILED
                                                             10/30/201812:26 PM
Firm Id No. 35875                                            DOROTHY BROWN
                                                             CIRCUIT CLERK
               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS COOK COUNTY, IL
                     COUNTY DEPARTMENT, LAW DIVISION         2018L011743

MATTHEW HALLE:f{,                        )
                                         )
                                         ) CaseNo.    2018L011743
        Plaintiff,                       )
                                         )
V.                                       )
                                         )
STERIGENICS U.S., LLC; BOB               ) JURY TRIAL DEMANDED
NOVAK; ROGER CLARK; and GTCR,            )
LLC;                                     )
                                         )
                                         )
                                         )
        Defendants.                      )



                              COMPLAINT AT LAW



        Plaintiff, MATTHEW HALLER. by and through counsel, Romanucci &

Blandin, LLC, and Hart McLaughlin & Eldridge, LLC, states as follows for his

complaint against Defendants STERIGENICS U.S. LLC ("Sterigenics"), BOB

NOVAK, ROGER CLARK, and GTCR, LLC:
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 27 of 134 PageID #:1




                                        INTRODUCTION

             For decades, tens of thousands of people have lived in Willowbrook, Burr Ridge, -

       Darien, and Hinsdale, the quiet suburbs of Cook and DuPage Counties Willowbrook,

       Burr Ridge, Darien, and Hinsdale with the false belief that they had found a

co
,...
       sanctuary from the busy streets of Chicago. Just 25 miles southwest of Chicago, the
0
N
0
"'     third largest city in America, the area is a disaster zone. It is America's Chernobyl.
0
....
       In 1984, a company called Sterigenics infiltrated the Willowbrook community and

       began emitting an invisible, cancer causing toxin, ethylene oxide. In 2011, this

       company was purchased by a Cook County hedge fund, GTCR, LLC. The emissions

       continued. It was not until August 21, 2018, when the United States Department of

       Health & Human Services released a report, that the veil was finally lifted on the

       staggering cancer statistics and other ailments running rampant in these quiet

       communities. With the cancer-causing effects of ethylene oxide having been studied

       since the 1940s, America's Chernobyl has been nearly 80 years in the making and it

       affects our chilru:.'en, our parents, and our grandparents. This is about the children

       our community may never have, the lives cut short, the dreams destroyed, and the

       memories never made.

                                            OVERVIEW

              1.    Since 1984, Sterigenics has been emitting ethylene oxide (hereinafter

       "EtO"), a known carcinogen, into the air from its facility located in Willowbrook,

       Illinois. As a result, for the last 34 years, those who live and work in Willowbrook and




                                                  2
                Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 28 of 134 PageID #:1




         the surrounding area have unknowingly been inhaling EtO in the air they breathe on

"'....
~        a routine and continuous basis.
.....
0
...J
0()
.....                2.        Sterigenics neither informed the residents of the Willowbrook
0
N

:;;:
ll.      community or those who live or work nearby that it systematically emits EtO into the
<D
N
N
.....
00
         air, nor warned residents that they were routinely and constantly breathing and are
.....
0
~
0
(V)

0
         continuing to routinely and constantly breathe in a known carcinogen.
.....
u..i
::c                  3.        On or about August 21, 2018, an "Evaluation of Potential Health
Cl
0
w
...J
u::      Impacts for Ethylene Oxide Emissions" prepared by the U.S. Department of Health

         and Human Services, Agency for Toxic Substances and Disease Registry (hereinafter

         "ATSDR"), was released to the general public. 1 The ATSDR report was based upon

         air measurements of EtO collected in May 2018 from 29 discrete locations near the

         Sterigenics facility in Willowbrook.

                     4.        Relative to the Sterigenics facility in Willowbrook, the ATSDR

         concluded that "residents and workers are exposed to elevated airborne EtO

         concentrations from facility emissions." The ATSDR · further concluded that "an

         elevated cancer risk exists for residents and off-site workers in the Willowbrook

         community surrounding the Sterigenics facility," and that "[t]hese elevated risks

         present a public health hazard to these populations." Among other things, the

         ATSDR Evaluation "recommends that Sterigenics take immediate action to reduce

         EtO emissions at this facility."




         1   Int ps://www.at sdr.cdc.!.!Ov/ HAC/ pha/s1 "' rj!!.cnic/S1~ril(cnics I niermu ional l nc-50S.uill"


                                                                            3
             Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 29 of 134 PageID #:1




                  5.          According to the EPA, the upper limit of acceptable cancer risk for

"'      airborne toxins, such as EtO, is 1 in 10 thousand (or 100 in 1 million). In other words,
~
.....
0
...I
00
.....   according to the EPA, it "will generally presume that if the risk to that individual is
0
N

        no higher than approximately 1 in 10 thousand, that risk level is considered

co      acceptable ...."2
0
~
0
<")               6.          Based upon the EPA's 2014 National Air Toxics Assessment, there are
•
        106 census tracts in the United States with cancer risk scores greater than the

        acceptable limits. Most of those 106 tracts are located in "Cancer Alley," which is a

        notorious area along t_h e Mississippi River between Baton Rouge and New Orleans

        with numerous industrial plants.

                   7.         According to the EPA's 2014 measurements, the immediate area in

        DuPage County surrounding the Sterigenics facility in Willowbrook, referred to as

        Tract 17043845902, has a cancer risk of 281.8075 in 1 million-which is nearly three

        times higher than the EPA's acceptable limits.

                   8.         To put this into further context, the EPA's 2014 National Air Toxics

        Assessment documented cancer risks in 76,727 census tracts across the country. The

        Willowbrook Tract, 1704385902, has the highest cancer risk in Illinois and the

        nineteenth (19th) highest cancer risk in the United States. In other words, the

        Willowbrook Tract is in the top 99.98% tracts in terms of cancer risk in the country.

                   9.         Figure 1, below, identifies the nineteen census tracts in the United

        States with the highest cancer risk. Twelve are located along Cancer Alley. Five tracts


        2 ht t ps :f /www .cpa.!.!Cl v/nal ional-<1 ir-t o xics-asscssmcnt/nat 11-frctJ uc 111-q ucsl ions




                                                                                 4
            Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 30 of 134 PageID #:1




       have sterilization plants, such as Sterigenics, that emit massive amounts of EtO. In

       fact,        sterilization plants         are        almost entirely responsible for                     causing the

       extraordinarily high cancer risks m DuPage County, Illinois, Jefferson County,

       Colorado, and Lehigh County, Pennsylvania.

                                                               Figure 1
                   A                 B                  C                     D             E          F                  G

                                                                                                                     Total Cancer

uJ                                                                                                                    Ris.k (per
~       1         State          EPA Region          County                  FIPS         Tract    Population          mllllon)
0
0       2    LA           EPA Region 6        St. John the Baptist   22095          22095070800             2,537      1,505.1167
LJ.J
...J    3    LA           EPA Region 6        St. Charles            22089          22089060100             1,937        808.7227
w:      4    LA           EPA Region 6        St. John the Baptist   22095          22095070900             3,115        616.6193
        s PA              EPA Region 3        Lehigh                 42077          42077005902             1,571        596.4609
        6   co            EPA Region 8        Jefferson              08059          08059010902             2,310        525.5596
        7    LA           EPA Region 6        St. John the Baptist   22095          22095070700             4,348        511.3240
        8    LA           EPA Region 6        St. John the Baptist   22095          22095071000             2,840        490.2785
        9   LA            EPA Region 6        St. John the Baptist   22095          22095000000            45,924        413.3152
       10 WV              EPA Region 3        Kanawha                54039          54039013400             2,222        366.6597
       11   LA            EPA Reg\on 6        St. John the Baptist   22095          22095071100             3,398        363.1912
       12   TX            EPA Reglon 6        Harris                 48201          48201343100             4,629        348.2016
       13   PA            EPA Region 3        Lehigh                 42077          42077000101             3,661        346.5181
       14   LA            EPA Region 6        St. John the Baptist   22095          22095070500             6,229        329.2657
       15 LA              EPA Region 6        St. John the Baptist   22095          22095070100             2,685        303.0079
       16 LA              EPA Region 6        St. John the Baptist   22095          22095070300             6,258        296.3112
       17 TX              EPA Region 6        Harris                 48201          48201343200             4,944        296.1831
       18 LA              EPA Region 6        St. John the Baptist   22095          22095070400             4,381        286.5417
       19 LA              EPA Region 6        St. Charles            22089          22089062700             4,753        284.5145
            l1L
       20                 EPA Region 5        DuPage                 17043
                                                                     -              -17043845902            3,4111       281,8075]


                    10.      With respect to the Willowbrook Tract, 88.98% of the elevated cancer

       risk is attributed to EtO emissions; and the only facility in the Willowbrook Tract

       emitting EtO is Sterigenics. As a result, Sterigenics alone is almost entirely

       responsible for the Willowbrook Tract having the 19th highest cancer risk in the

       country.

                    11.      Only one facility in the entire country emits more EtO than the

       Sterigenics facility in Willowbrook.




                                                                         5
           Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 31 of 134 PageID #:1




              12.     The data cited in Paragraphs 6 through 11, above, is based on sampling

C")
st      from 2014. Mme recent data, however, reveals that the cancer risk in Willowbrook is
r--
~
~

0
....J
CX)     far higher than previously determined. In May 2018, air samples were taken and
•N

        analyzed from the area surrounding the Sterigenics facility in Willowbrook. Those

        samples revealed a current cancer risk of 6,400 in 1 million (or 64 in 10 thousand),

        which is 64 times the acceptable limit.
LiJ
~             13.     As a direct and proximate result of Sterigenics' emissions of EtO over
Cl
\..U
....J
u::     the course of the last 34 years, the Willowbrook community has become one of the

        most toxic and one of the most dangerous -communities from a health and well-being

        standpoint in the entire country. Those who live and work in the Willowbrook area

        have been victimized by Sterigenics' negligent acts and omissions, as well as its

        conscious disregard and utter indifference to human life and the health and well-

        being of those in the community.

               14.    Neither the extent of Sterigenics' EtO emissions nor the impact of those

        emissions on the health and well-being of those who live and work in the Willowbrook

        area was known by the general public until the August 21, 2018 release of the ATSDR

        report and the August 22, 2018 release of EPA's 2014 National Air Toxics

        Assessment.

                                                PARTIES

               15.    This is an Illinois action. It is brought on behalf of an Illinois citizen, for

        an injury that occurred in Illinois, as a result of ongoing negligence that took place in

        Illinois. All of the actions that caused Plaintiffs injuries were a dire~t result of




                                                     6
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 32 of 134 PageID #:1




       actions orchestrated by an entity managed out of Illinois, Sterigenics, U.S., LLC,

       which is now overseen by another Illinois entity, GTCR, LLC.

              16.   Plaintiff, Matthew Haller, is 45 years old and 1s terminally-ill with

       Stomach cancer. Mr. Haller has lived less than one mile from the Sterigenics facility

       in Willowbrook, Illinois for the last eight years, from 2010 until the present.

             17.    In 2017, Mr. Haller was officially diagnosed with Stomach cancer. The
w
~      vast majority of Mr. Haller's treatment has occurred in Cook County, Illinois.
Cl

..
Cl
LJ.J
u:           18.    Mr. Haller did not have notice that his Stomach cancer was wrongfully

       caused or that it was caused by Sterigenics' emissions of EtO until the recent ATSDR

       report was released in August 2018.

             19.    Defendant Sterigenics U.S., LLC is a limited liability company

       organized under the laws of Delaware and having its headquarters and principal

       place of business at 2015 Spring Road, Suite 650, Oak Brook, Illinois 60523.

             20.    Sterigenics U.S., LLC, is a subsidiary of Sotera Health LLC, previously

       named Sterigenics International, Inc.

             21.    In 2011, Sterigenics International LLC was purchased for $675 million

       by the Chicago-based private equity firm, GTCR, LLC (hereinafter "GTCR"). From

       2011 until the present, GTCR, LLC, with its principal place of business at 300 N.

       LaSalle Street, Suite 5600, Chicago, Cook County, IL, owned, operated, managed,

       and/or maintained Sterigenics. The Chairman of GTCR in 2011 was Governor Bruce

       Rauner.




                                                  7
               Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 33 of 134 PageID #:1




                     22.       In 2017, Sterigenics International LLC announced that it had changed

        its parent company name to Sotera Health LLC.
0
~                    23.      The core of GTCR's investment strategy is-as repeated frequently on
0
N

~
c..     its website and other promotional material-"finding and partnering with
co
N
N
.....
co      management leaders in core domains to identify, acquire and build market-leading
;;
N
0
21      companies through transformational acquisitions and organic growth." 3
....
uJ
~                    24.      GTCR's approach of "creating partnerships with exceptional leaders" is
0
w
...J
u::     so fundamental to its business that GTCR has trademarked "The Leaders Strategy"

        to describe its collaborative approach to investing in companies. 4

                    25.       GTCR has described its involvement with Sterigenics as a partne1·ship

        from the beginning: "As part of the Sterigenics transaction, GTCR partnered with

        Michael Mulhern, who joined as CEO shortly after closing. Together, GTCR and Mr.

        Mulhern identified several initiatives to improve Sterigenics' operational and growth

        initiatives, enhance its market leadership and drive incremental earnings growth." 5

        GTCR's close relationship with Sterigenics has also frequently been mentioned in

        GTCR's own material6 and in the media. 7

                    26.       A     video      featured         prominently           on     GTCR's          website   homepage

        at https://www.gtcr.com/ further highlights the integrated nature of GTCR's

        relationship with Sterigenics. In the video, which is transcribed below, GTCR



        3 h Lt ps://www .gl.cr.com/t.he-le,1 cler s-st.rn tegv/
        4 Id.
        5 h tt.ps://www.gtci·.com/lead.e rship-stories/st.erige nics-trn nsforma tion-t;b rou g b-oi:e.'an ic-~rowt.h-and-

        st,ra !.egic-;i cq tl isi tions/
        6
            See, e.g., http. ://v.•ww.gtcLcom/gIcr-closi.'s-thc-c1cquisition-ol~s1r.:ri!!.cnics-imcrnat iMnl-ind
        1
            See, e.g. ,JillQs://www ru:hub.com120 I J/031!:!tcr-complt·tcs-stcri!!cnics-bu\:L


                                                                          8
         Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 34 of 134 PageID #:1




       Managing Director Dean Mihas and the then-CEO of Sterigenics discuss GTCR's

       significant involvement in and control over Sterigenics:

             MIRAS (GTCR Managing Director): We believe very strongly at GTCR that
             domain expertise is pretty critical.


             MULHERN (Sterigenics then-CEO): When you combine that knowledge, that
             analysis, prudent risk-taking, I think that leads to - has the potential to lead
             to - great health outcomes.
uJ
~
0
0
LJ.J
             MIHAS: Take the healthcare group in particular. We spent a lot of time doing
..J
u:::         proactive research, picking niches within the healthcare industry, to explore,
             to really understand the trends.


             MULHERN: The amount of diligence they do to really understand a sector, the
             companies within the sector, the management teams, is unlike anything I've
             seen.

             MIRAS: It was probably a year before we even acquired Sterigenics that we
             started digging around the contract sterilization space, trying to understand
             who the key companies are, who the leaders are, what the industry growth
             profile looks like, how large it is.


             MULHERN: It came to our knowledge that a company was about to come to
             market to be sold. If that company got into the wrong hands, it would put at
             risk our source of supply. GTCR just kicked it into high gear and said we must
             own this asset, and today we're the only vertically integrated sterilization
             company in the world and in large part because GTCR made the decision and
             committed the resources to get it done.


             MIHAS: So there's a lot of effort and R&D really that goes into having this
             domain expertise. It's not just about working on a deal when it comes in.


             MULHERN: Beyond the obvious, which is that they're extremely talented at
             what they do, I have enormous trust in them. And I think trust is a critical
             part when you partner with a private equity firm.




                                                9
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 35 of 134 PageID #:1




               27.      GTCR's partnership with Sterigenics also included playing an active

      role in expanding Sterigenics' geographic footprint: "In addition to organic initiatives,

      GTCR and manag·ement also strategically repositioned the business through three
ii:
"'
N     acquisitions, including two sterilization facility add-ons and the transformative
N
CXl
0
N     acquisition of Nordion, a key supplier to Sterigenics."8
0
"'
o
w              28.      The close partnership between GTCR and Sterigenics is also reflected in
~
•
•w    GTCR's substantial involvement on Sterigenics' board of directors. According to
..J
u::
      GTCR's website, at least four of its ten managing directors currently serve, or have

      served, on the board of directors of Sterigenics or Sotera. 9

               29.      Publicly available documents reveal that principals of GTCR, acting in

      their capacity as members of the board of directors of Sterigenics, have been actively

      involved in Sterigenics acquisition of other companies. 10

               30.      Upon information and belief, Defendant Bob Novak is an individual who

      resides the state of Illinois. Novak is the Operations Manager at the Sterigenics

      facility in Willowbrook, and has worked in that capacity since August 2003. He is




      8 hLLps://www .g!.cr.c;om/l0a dersh ip-sl,ories/slel'igen 1,cs-lra nsfornH'l Lion-lh n>ugh-orga 11 ic-gl'Owlh-a ntl-
      st..ra lc-gic-ncgu isi Lions/
      9 See hLLps://www.gt.cr.com/t:eam-m e mber/sean-1-cunningham/: ht.Lps://www.gtcr.com/gkcr-promot,es-

      aaron-d-c0hen-and-sean-l-cu nningha m-l.o-principal/; hLLps://www.gLcr.com/l.eam-me mbe dhcm jamin-j-
      davennan/:
      ht.1.ps://www.bloomberg.com/n=?search/$Locks/privaLe/person.a8JJ?personl d=6G077&privcauld=2080l;
      h (:t:p!'.1://www.gtcr,com /t.ea m-me m ber/rla vid-a-don n i nil:
      h t.t.ps://www.bloomherg.com/resea re h/stocks/p ri va te/person .asp ?pe rson Id=l 15!) 7 89&r> d vca p I<1=2080 l
      ; .b..!Jps://www.gt.c1·.com/t.eam-mc mbedcon st.a.n t ine-s -mih::1s/
      10http://news.nordion.com/mobile.view?c=6876l&v=202&d:3&id=aHROcDovL2FwaS50ZW5rd216YXJ

      kLmNvbS9maWxpbmcueG lsP2lwYW dlPTk 1NTE5NzMmRFNFUTOyJINFUTOmU lFERVNDPVNF
      Q lRJTOSfRVhISUJ JV CZleHA9J nN 1YnNpZDO IN w% 3D% 3D


                                                              10
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 36 of 134 PageID #:1




       responsible for the opel'ation of the facility, coordinating and overseeing all activities

~      in plant operations, and overall plant safety.
..--
..--
a
...J
co
..--          31.    Defendant Roger Clark is an individual who resides in Chicago, Cook
0
N

::l;
Cl.    County, Illinois. Clark was the Maintenance Supervisor at the Sterigenics facility in
"'N
N
..--
co     Willowbrook and held that position for nearly 30 years from the late 1980s until
0
~
C'l
0      approximately 2015. He was responsible for calibrating the internal EtO monitors
..--
u..i
 ~     and overseeing the maintenance activities at the Sterigenics' facility.
•
•w
...J
Li:                               VILLAGE OF WILLOWBROOK

              32.    The Village of Willowbrook is a suburban community located roughly 20

       miles southwest of Chicago. Its population is approximately 8,500. The Village owns

       and operates over 54 acres of parks on 10 separate sites throughout the Village.

              33.    Sterigenics operates two buildings in Willowbrook. Building One 1s

       located at 7775 S. Quincy Street and Building Two is located at 830 Midway Drive.

       Upon information and belief, Sterigenics operated a third building at 7827 Quincy

       Street for a brief period of time.

              34.   During the times relevant for the time period referenced herein,

       Sterigenics operated another facility at 711 Cooper Court, Schaumburg, Cook

       County, Illinois.

             35.    The three Sterigenics buildings in Willowbrook are all located in a

       densely populated metropolitan area with 19,271 people living within one mile.

             36.    Gower Middle School in Burr Ridge is located 0. 7 miles from the

       Sterigenics facility and has an enrollment of approximately 400 students. Gower




                                                  II
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 37 of 134 PageID #:1




       West Elementary School is 0.9 miles from the Sterigenics facility. Conev's Cradle

       Infant Care, Inc., is a daycare center located 0. 7 miles from the Sterigenics facility.
0
c13    Hinsdale South High School, with an enrollment of 1,500 students, is located 1.1
0
N

:!:    miles from the Sterigenics facility.
a..
(0
N
isi
....          37.    The Willowbrook Police Department, with its 23 full-time sworn police
~
0


§
0
       officers and three civilian employees, is located a mere 495 feet from the Sterigenics
w
~      facility. Willowbrook's Village Office and City Hall is located 0.2 miles from the
•
0
w
_J

u::    Sterigenics facility.

              38.    The Willowbrook Community Park is 0.6 miles from the Sterigenics

       facility. And there are highly dense residential areas to the immediate west of the

       Sterigenics facility within 0.3 miles, to the southeast within 0.6 miles, to the

       southwest within 0.9 miles, to the north within 0.7 miles, to the northeast within 0.8

       miles, and to the east within 1.0 mile.

              39.    Willowbrook Town Center, which is located 1.1 miles from the

       Sterigenics facility, has nearly 200,000 square feet of retail stores, restaurants, and

       other businesses. There are 91,000 residents within a three-mile radius of the

       Willowbrook Town Center, and an additional 33,000 people employed in the area's

       3,000-plus businesses .

             . 40.   Figure 2, below, depicts the area within a 1.5 mile radius of the

       Sterigenics facility.

                                                 ***




                                                  12
         Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 38 of 134 PageID #:1




                                             Figure 2




uJ
~
0
0
LJ.J
...J
U::




                                      ETHYLENE OXIDE

             41.    The DNA damaging properties ofEtO have been studied since the 1940s,

       and for more than 40 years it has been consistently recognized as dangerous, toxic,

       and carcinogenic.

             42.    In a 1977 report, the National Institute for Occupational Safety and

       Health (hereinafter "NIOSH") concluded that occupational exposure to EtO may

       increase the frequency of genetic mutations in human populations and recommended

       that EtO be considered as mutagenic and potentially carcinogenic to humans. Given

       EtO's carcinogenic potential, the 1977 NIOSH report also recommended that

       alternative sterilization processes be used whenever available.

             43.    In 1981, NIOSH released a new bulletin focusing on new evidence of

       carcinogenic, mutagenic, and reproductive hazards associated with EtO. It also




                                                13
            Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 39 of 134 PageID #:1




       reiterated that EtO was a potential occupational carcinogen and reported that no safe

       levels of EtO exposure have been demonstrated.

                44.     In 1985, the U.S. Department of Health and Human Services published

       the Fourth Annual Report on Carcinogens and classified EtO as reasonably

       anticipated to be a human carcinogen.

               45.      In 1987, the state of California (home to two Sterigenics EtO sterilizing
w
g      plants) officially designated EtO a carcinogen.
0
w
...J
u:::           46.      In the early 1990s, the first high quality, long-term research on ethylene

       oxide's carcinogenic impacts on humans was published. This research was

       undertaken based on a NIOSH study tracking the mortality of 18,254 U.S. workers

       who had been exposed to EtO between the 1940s and 1980s at sterilizer plants much

       like the Sterigenics Willowbrook facility. In fact, according to Kathleen Hoffman the

       NIOSH study actually included a few Sterigenics facilities. 11 The NIOSH study

       ultimately found causal links between exposure to EtO and increased mortality from

       lymphatic, hematopoietic, and stomach cancer. The research on the NIOSH study has

       since been heavily cited and relied upon by major regulatory organizations, including

       the World Health Organization (hereinafter "WHO") and the United States

       Environmental Protection Agency (hereinafter "EPA").

               47.      In 1994 the WHO's International Agency for Research on Cancer

       (hereinafter "IARC") listed EtO as a Group 1 human carcinogen, the agency's highest

       risk classification, finding "Ethylene Oxide is carcinogenic to humans."


       11ht.Lp:,d/vi>s0miLc.cpa.gov/Sab/Sa hp l'Od uct. nsf/88:rn F'A4 (>5S2C200 l 8525 7D9(>00•1flGHOE/$Pi Jc,JE PA-
       +SLe t·igen ics+Speaki ng+ P oin t:s+for+IRIS+SAB+Review-Nov+2014.pdf accessed 9.25.2018.


                                                             l4
              Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 40 of 134 PageID #:1




                   48.     In 2000, the U.S. Department of Health and Human Services published

        the Ninth Annual Report on Carcinogens and revised its classification for EtO to

        known to be        a   human carcinogen.

                   49.     The U.S. Department of Labor's Occupational Safety and Health

        Administration (hereinafter "OSHA") 2002 fact sheet on EtO indicates that "[b]oth

        human and animal studies show that EtO is a carcinogen" and requires employers to
w
~       provide clear signs and labels notifying workers of EtO's "carcinogenic and
•
0
LU
...I
u::     reproductive hazards." 12

                  50.     In 2016, the EPA's Integrated Risk Information System (hereinafter

       "IRIS") reclassified EtO as "carcinogenic to humans," and increased the cancer

       potency of EtO by 30 times.

                  51.     The half-life of EtO in the atmosphere has been reported in certain

       circumstances t? be two-hundred eleven (211) days. Neither rain nor absorption into

       aqueous aerosols is capable of removing ethylene oxide from the atmosphere.

                  52.     Acute exposure to EtO can result in nausea, vomiting, neurological

       disorders, bronchitis, pulmonary edema, and emphysema.

                  53.     C_hronic exposure to EtO can irritate the eyes, skin, nose, throat, lungs,

       and can cause harm to the brain and nervous system leading to headaches, nausea,

       memory loss, and numbness.

                  54.     Chronic inhalation exposure to EtO can also cause reproductive and

       developmental impairments. Evidence recognized by the EPA indicates that



       12
            bUps://www.osh<l.gov/OshDoc/dala General F m:ts/e( hvle ne -oxi<le-fa<;(:s h eet.pdf accessed 9.25.2018.


                                                             15
   Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 41 of 134 PageID #:1




inhalation exposure to EtO can cause an increased rate of miscarriages in females.

Evidence also indicates that EtO inhalation exposure can cause decreased sperm

concentration and testicular degeneration in males.

       55.    Additionally, inhalation exposure to EtO can cause mutations and

chromosomal damage that can lead to birth defects and cancer. Even when exposure

to EtO diminishes or ceases, the frequency of sister chromatid exchanges

(mutations/chromosomal alterations) have been found to remain elevated for at least

six months.

       56.    Chronic inhalation exposure to EtO also causes cancer. Evidence

recognized by the EPA indicates that inhalation exposure to EtO causes various

cancers including but not limited to lymphatic cancers, leukemia, and stomach

cancer. There is also evidence that EtO causes tumors in the body and reproductive

issues in both men and women. As a result, the EPA has concluded that EtO is

carcinogenic to humans by the inhalation route of exposure. The stated

confidence in this classification is "HIGH."

                          STERIGENICS' OPERATIONS

       57.    Sterigenics has been releasing EtO into the air in the Willowbrook area

since 1984. The facility stores EtO and sprays it into gas chambers to sterilize medical

equipment and pharmaceuticals. Building One of the Sterigenics facility, which was

constructed in 1984, holds fifteen gas chambers, while Building Two, which was

constructed in 1999, holds four gas chambers which were built in 1999 and 2012.

Upon information and belief, there were periods of time where no pollution controls




                                           16
            Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 42 of 134 PageID #:1




        were in place. Additionally, even where there have been certain pollution controls in

"'      place they have been ineffective and/or lacking due to the acts and omissions of the
~
.....
0
...J
co      defendants. Further, upon information and belief, some ethylene oxide used by
0
N

        Sterigenics does not go through any pollution control but rather is emitted into the

        air through back vents.

                 58.      The Sterigenics facility operat~s 24 hours per day, which means toxic,

        cancerous gas is emitted from the Sterigenics facility on a steady and continuous

        basis. As a result, EtO is a constant element in the air breathed by those who live

        and work near the Willowbrook facility.

                 59.      From 1995 through 2016, the reported EtO emissions from the

        Sterigenics facility are depicted in Figure 3, below:

                                                            Figure 3

        [Y~~~:t·r,:. lt,.f[Q_t~hds_>: ~..: ·_'.~- ·~ --~~ ·~ ~        ~ Yr,.a_
                                                                             1~   ~'   '.'.J>o{iridti~- ''.' ·,· ,...'..:; ··: ~ -~
         1995            18,213 lbs.                                   2006                 3,985 lbs.
         1996            22,000 lbs.                                   2007                 3,698 lbs.
         1997            26,000 lbs.                                   2008                 3,597 lbs.
         1998            31,000 lbs.                                   2009                 3,429 lbs.
         1999            1,440 lbs.                                    2010                 6 869 lbs.
         2000            7,341 lbs.                                    2011                 6,878 lbs.
         2001            7,848 lbs.                                    2012                 6,811 lbs.
         2002            6,686 lbs.                                    2013                 5,892 lbs.
         2003            6,630 lbs.                                    2014                 5,036 lbs.
         2004            5,039 lbs.                                    2015                 4,706 lbs.
         2005            2,621 lbs.                                    2016                 4,009 lbs.


                60.       No data on ambient air emissions was kept before 1995. However, the

        ATSDR notes that the available data suggest that "substantially higher ambient

        releases prior to 1995 were likely." Indeed, a lone 1988 report on Sterigenics'



                                                                 17
             Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 43 of 134 PageID #:1




        Willowbrook facility's EtO emissions accessed through the EPA's TRI Explorer

        Database supports this contention. 13 The 1988 report indicates that the Willow brook
0
_J
co      facility emitted 97,518 pounds of EtO into the air. 14 This is over three times greater
a
N

:;;;
c..     than the highest amount recorded in the contiguous 1995-2016 data set (32,200
(0
N
<'i
,-
...co   pounds in 1998) and over 20 times greater than emissions levels in 2016 (4,205
a
N
0("')
0       pounds).
 ,-



                61.      Without discovery from Sterigenics, it is impossible to know precisely

        how many pounds of EtO Sterigenics released into the air from 1984 to 1994, but it

        is 1·easonable to infer that the pre-1995 emissions ofEtO were at best, similar to those

        from 1995 to 1998, and at worst, closer to the colossal emissions in 1988.

                62.      Notably, the historical EPA emission reports from the Willowbrook

        Sterigenics facility demonstrate that the amounts ofEtO released from the plant over

        the last decade are significantly lower than the amounts released during prior

        decades. Total air releases in the 1990s were up to 7. 7 times higher than present

        levels. Sterigenics' EtO releases in the 1980s were even higher than this, with

        available data suggesting that Sterigenics released over 20 times more EtO into

        the air in 1988 than it did in 2016, the most recent date for which emissions data is



        13
        hclµs://inspub.epa.gov/Lriexplornr/re lease. t,rends?t1'i=G0521 GRi''FT7775Q&p view='I'RYR&Ll'ilib=TH
        IQl&sol'L= VIBW &sorl fmL=l&sl.ate=AJl+s ta l.es&couoty=All+counLies&che mical=000075:ll8 &md
        ust.l'v=ALL&core yea L"=&Lab rp L= l&FLD=AUU,JJY&FLD=E 1 &FLD=E2&FLD=E3&FLD=E4&FLD=
        I~·l l &FLD=E42&FLD=EG&FLD=E52&FLD=E5:j&FLD=E63A&FLD=E53B&Fl, D=r:54&Fl ,D=Ei'i I &
        FLD=E5 IA&FLD=EG lB&FLD=TSFJJSP&FLD=m I 0 &FLD=m•-1I&FLD= m62&Ji'LD=pot.wmel.l&PLD
        =m 71 & FLD=m81 &FLD=rn82& FLD=m72&FLD=mG.1&FLD=mG·1&FLD=m65&FLD=m6G&FLD=m6
        7&FLn=mT3&Fl,D=m7!}&FLD=m!Hl&.FLD"'rn94&FLD=m9!J&FJ,IJ=RELLHY
        \4

        h t lps://ol'mpub.l~pa.gov/e nviro/t,ri rormr parto1, o v2.gc!. t h iso111f!rpt vcar= I 988&dc:n num= I :l880250
        2,12 1:l&htln llae:=Y


                                                               18
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 44 of 134 PageID #:1




       publicly available. As a result, the ATSDR report's current estimate of Willowbrook

       area residents' cancer risk (which is based on sampling conducted this year) must
0
_J
0:)    drastically underestimate of the levels of risk faced by those exposed to the
0
N

:;;:
c..    Sterigenics facility's emissions in the 1980s and 199.0s
er,
N
...N
0:)           63.    Sterigenics' air emissions were not the only manner in which Sterigenics
0
N
0
O'"J
       exposed area residents, workers, and students to EtO. Sterigenics reported at least
...a
w
~      one mass "uncontrolled release" of EtO. On or about October 7, 2013, Sterigenics
a
w
..J
u::    released ethylene glycol (a byproduct of EtO) into the soil and groundwater at its

       Willowbrook facility. In addition, on October 21, 2013, Sterigenics reported the

       uncontrolled release of 30 pounds of ethylene oxide into the air from its Willowbrook

       facility. The Illinois Attorney General filed a lawsuit against Sterigenics for its water

       and air pollution and alleged numerous violations of environmental statutes and

       regulations. Sterigenics entered into a consent order whereby it agreed to pay a

       $50,000.00 fine.

              64.    Upon information and belief, Sterigenics also released ethylene glycol

       into the soil and groundwater at its Willowbrook facility on a regular and continuing

       basis via drain pits that collected excess ethylene glycol from the EtO chambers.

             65.    At all relevant times, Sterigenics knew or should have known that EtO

       is toxic and dangerous to human health and well-being. In addition, at all relevant

       times, Sterigenics knew or should have known that EtO is classified as a carcinogen

       and has been determined to cause various illnesses and ailments including, but not

       limited to, cancer.




                                                  19
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 45 of 134 PageID #:1




              66.   Notwithstanding Sterigenics' knowledge concernmg the dangers of

       operation, it has been emitting EtO from its facility in Willowbrook on a routine and

       constant basis for 34 years. Further, notwithstanding Sterigenics' knowledge that

       chronic inhalation exposure to EtO causes adverse conditions to the eyes, skin, nose,

       throat, lungs, and nervous system, reproductive and developmental impairments,

       mutations, chromosomal damage, birth defects, and cancer, it has failed to warn those
LLi
~
0
       who live and work in the Willowbrook area that they are being exposed to and
0
LU
...J
u::    breathing in EtO on a routine and constant basis.

                          STERIGENICS' PATTERN OF BEHAVIOR

              67.   Sterigenics has been the subject of regulatory and administrative

       enforcement relative to its EtO emissions in Europe. Beginning in 1992, Sterigenics

       operated a sterilization facility in Zoetermeer, a city in the western Netherlands. The

       Zoetermeer facility was located in an area with residential housing and numerous

       small business. In 2009, it was determined that Sterigenics had been knowingly

       releasing amounts of EtO that exceeded the local Maximum Permissible Risk

       concentration into the air for a number of years and was penalized. Sterigenics,

       however, continued with its excessive emissions until it ultimately relocated its

       facility in 2010. According to the Public Prosecutor in Zoetermeer, Sterigenics knew

       of the unauthorized emissions, but failed to act and did not warn local residents about

       the emissions or the dangers associated therewith.

             68.    Sterigenics has also exhibited a pattern of neglecting safety in its

       facilities in the U.S. Sterigenics failed to properly train employees in the safe use of




                                                 20
             Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 46 of 134 PageID #:1




       EtO at its sterilizing plant in Ontario, California, which resulted in a major EtO

       explosion on August 19, 2004 that injured four employees and forced the evacuation

       of the plant and neighboring facilities. The U.S. Chemical Safety and Hazard

       Investigation Board (hereinafter "CSB") investigation into the incident found that

00
,...
       Sterigenics had failed to ensure its maintenance employees understood the hazards
0
N
0
~      associated with EtO-based processes, which led them to manually override safety
....
0


w
~
0
       devices, causing the explosion. The CSB faulted Sterigenics management for not
0
LJ.J
...J
u:     implementing "company-wide engineering control recommendations that could have

       prevented this explosion" and failing to follow                                   recommendations on EtO

       concentrations disseminated by NIOSH.

                  69.     Further evidencing Sterigenics' disregard for safety, OSHA records

       show that Sterigenics has paid thousands of dollars in fines for safety violations at

       its Willowbrook facility. 15 Specifically, Sterigenics paid $5,062 in fines in 2006 for

       several "Serious" violations that left workers exposed to unspecified "highly

       hazardous chemicals." 16 Given the work undertaken at the Willowbrook facility,

       these "highly hazardous chemicals" likely included EtO.

                  70.     Current and former Sterigenics employees have also raised concerns

       about company safety practices around EtO. For instance, on the company's

       Glassdoor page, one former employee noted on June 25, 2013 that "[t]here is a



       1s   E.g. htt.ps://www.oslrn.gov/pls/imisfo:-tablis hment. insnecLion dPt.ail?id=~~0815:3717 accessed
       9.25.2018.
       16  h(.t.ps://www.os ha.gov/uls/imi::1/es( ablishment.. in:;:p ect.ion de l,ail?id=:rns I 5:Vi' 17 &
       l11.t.ps://www.oslw.gov/pls/i m1s/l~S t.a hli:,1h1110n~. viola lion detail ?id=:30815:3'/ 1 I &cil:u( ion 1d-o I 001
       accessed 9.25.2018.



                                                                   21
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 47 of 134 PageID #:1




      minimum attention to quality & safety which will backfire eventually." 17 Another

      stated on October 9, 2015 that "you're working with Ethylene Oxide which is
...
0
_J

'°    extremely dangerous and the company seems to cut corners around safety at times." 18
0
N


      Perhaps most concerning, an "EtO A Operator" in the Charlotte, North Carolina

      facility reported on February 24, 2015 that "Safety is an issue sometimes regarding

      procedures. The maintenance team cuts a lot of corners." This employee advised

      management to "Lock out the overrides for equipment. Fire any maintenance

      manager that shows operators how to manually operate equipment without it

      showing on the computer system." 19 Notably, this comment comes after the 2004

      Ontario, California explosion. As discussed above, the CSB identified maintenance

      cutting corners and manually overriding equipment as factors leading to that

      incident. This employee review suggests that the safety and management failures

      that caused the California explosion were not addressed system-wide and continued

      to be in evidence at other Sterigenics facilities over a decade later.

              71.     Taken together, these elements demonstrate a pattern of Sterigenics

      consistently failing to implement company-wide safety measures across all its

      facilities,   despite research, NIOSH bulletins, regulatory interventions,                              and

      problematic incidents demonstrating their need. This willingness to "cut corners" and




      17 h 1,qis://www.glas:::cloor.com/Ht>vH'W:>/l~mplnwe-Rcd e w-SLcrignnic:s -RVW27G84 1 G.hlm accessed
      9.25.2018.
      18 h ctps://www .glnsscloo1·.com/ Rcviews/Rmp loyeo-RC\·ir.w -Slerigon ic:.-HVWS2:lG300.h (.m accessed

      9.25.2018.
      19     hl.l.ps://www.glassdoor.c:om/Hev10.ws/!i; mnlovon- Revi,~w-St,c-)l'igenic~-RVW5!)S7G 16.ht.rn accessed
      9.25.2018.


                                                           22
           Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 48 of 134 PageID #:1




        lack of oversight may explain why Sterigenics failed for decades to install emission

        mitigation technology to limit passive venting of EtO from its Willowbrook facility.


                                                COUNT!
                                  Negligence - Sterigenics U.S., LLC

               72.      Plaintiff incorporates by reference all allegations contained m

        Paragraphs 1 through 71 as if fully set forth as Paragraph 72.
LLi
~              73.      Sterigenics U.S., LLC owned and operated the Sterigenics facility in
0
w
....J
Li::    Willowbrook, Illinois, during a material portion of time since 1984.

               74.      Sterigenics U.S., LLC managed, controlled, and supervised sterilization

        operations at the Sterigenics facility in Willowbrook, Illinois, during a material

        portion of time since 1984.

               75.      Sterigenics U.S., LLC had and continues to have a duty to exercise

        ordinary care for the health, safety, and well-being of Plaintiff and those living and

        working in the area surrounding its Willowbrook facility.

              76.       At all relevant times, Sterigenics U.S., LLC knew or should have known

        that the EtO gas emitting from its Willowbrook facility would have a toxic, poisonous,

        and highly deleterious effect upon the health, safety, and well-being of persons

        breathing it.

              77.       Sterigenics U.S., LLC breached its duty and failed to exercise ordinary

        care of the health and well-being of Plaintiff in one or more of the following ways:

                        a. By emitting EtO into the air from its Willowbrook facility;

                        b. By emitting excessive, unnecessary, and/or dangerous
                           volumes of EtO into air from its Willowbrook facility;



                                                    23
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 49 of 134 PageID #:1




                    c. By using EtO as part of its sterilization process when safer
M
v                      alternatives could accomplish the same or similar business
,....
I'-.

a                      purpose without presenting the same level of risk to human
....J
.,..
(XJ                    health and well-being;
a
N

                    d. By placing its own economic interests above the health and
                       well-being of those who live or work in the Willowbrook
                       community;

                    e. By failing to warn or advise Plaintiff, as well as those who live
                       or work in the Willowbrook community, that they were being
~
Cl
                       exposed to EtO;
Cl
w
....J
u:                  f.   By failing to warn or advise Plaintiff, as well as those who live
                         or work in the Willowbrook community, that they were
                         breathing in EtO;

                    g. By failing to warn or advise Plaintiff, as well as those who live
                       or work in the Willowbrook community, that it was emitting a
                       known carcinogen into the air from its facility in Willowbrook;

                    h. By failing to employ safe methods to adequately control,
                       reduce, minimize, and/or mitigate EtO emissions from its
                       Willowbrook facility;

                    1.   By failing to adequately study and test the effect of its EtO
                         emissions from its Willowbrook facility on the quality of air;

                    J.   By failing to adequately study and test the effect of its EtO
                         emissions from its Willowbrook facility on the health and well-
                         being of those who live and work in the Willowbrook
                         community; and

                    k. By subjecting Plaintiff and those who live and work nearby its
                       Willowbrook facility to an elevated cancer risk.

              78.   As a direct and proximate result of one or more of the foregoing acts or

        omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

        the Willowbrook community.




                                                   24
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 50 of 134 PageID #:1




              79.     As a direct and proximate result of Plaintiffs inhalation of EtO from

       Sterigenics facility, he developed Stomach cancer which has caused and will continue

       to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

       mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

       normal life.

             WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that
w
~      judgment be entered in his favor and against Sterigenics U.S., LLC in an amount be
•w
 ..J
 u::   determined by a trier of fact.

                                          COUNT II
                           Negligent Training- Sterigenics U.S., LLC

             80.      Plaintiff incorporates by reference      all allegations contained m

       Paragraphs 1 through 71 and 73 and 7 4 as if fully set forth as Paragraph 80.

             81.      Sterigenics U.S., LLC had and continues to have a duty to properly train

       its employees to control and dispose of hazardous substances including EtO and its

       byproducts, including but not limited to ethylene glycol.

             82.      At all relevant times, Sterigenics U.S., LLC knew or should have known

       that failing to properly train its employees to control, monitor, and dispose of

       hazardous materials would have a toxic, poisonous, and highly deleterious effect upon

       the heilth, safety, and well-being of persons breathing it.

             83.      Sterigenics U.S., LLC breached its duty to properly train its employees

       in one or more of the following ways:

                      a. By failing to train its employees about the carcinogenic effects
                         of EtO;




                                                  25
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 51 of 134 PageID #:1




                      b. By failing to train its employees about the proper procedures
                         to control and store EtO and its byproducts, including by not
                         limited to ethylene glycol, such that it would prevent
                         unintended leaks, spills or emissions;

                      c. By failing to train its employees about the proper procedures
                         to monitor EtO emissions;

                      d. By failing to train its employees about the proper procedures
                         for recording EtO emissions;

LiJ
                      e. By failing to train its employees about the proper procedures
~                        to adequately control, reduce, minimize, and/or mitigate EtO
Cl
@                        emissions from its Willowbrook facility;
...J
U::
                      f.   By failing to train its employees about the proper procedures
                           for repairing and/or replacing defective EtO emissions
                           equipment;

                      g. By failing to train its employees about the proper procedures
                         for reporting uncontrolled emissions; and

                      h. By failing to properly train its employees about the proper
                         procedures for disposing of EtO or its products, including by
                         not limited to ethylene glycol.

             84.      As a direct and proximate result of one or more of the foregoing acts or

       omi_ssions, Plaintiff was exposed to and inhaled great amounts ofEtO while living in

       the Willowbrook community.

             85.      As a direct and proximate result of Plaintiff's inhalation of EtO from

       Sterigenics facility, he developed Stomach cancer which has caused and will continue

       to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

       mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

       normal life.




                                                   26
           Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 52 of 134 PageID #:1




              WHEREFORE Plaintiff, :MATTHEW HALLER, respectfully requests that

        judgment be entered in his favor and against Sterigenics U.S., LLC in an amount be
0
....J
co      determined by a trier of fact.
0
N




                                         COUNT III
co
....
                         Negligent Supervision - Sterigenics U.S., LLC
0
N
0
~             86.    Plaintiff incorporates by reference all allegations contained m
....
uJ
\;;:    Paragraphs 1 through 71 and 73 and 74 as if fully set forth as Paragraph 86.
Cl
Cl
w
....J
U::           87.    Sterigenics U.S., LLC had and continues to have a duty to properly

        supervise its employees to prevent a creation of danger or harm to third persons.

              88.    At all relevant times, Sterigenics U.S., LLC knew or should have known

        that failing to properly supervise its employees in their control, monitoring and

        disposal hazardous materials including EtO and its by products, including but not

        limited to ethylene glycol, would have a toxic, poisonous, and highly deleterious effect

        upon the health, safety, and well-being of persons breathing it.

              89.    Sterigenics U.S., LLC breached its duty to supervise its employees in

        one or more of the following ways:

                     a. By failing to recognize when the proper procedures to control
                        and store EtO and its byproducts, including by not limited to
                        ethylene glycol, were violated resulting in unintended leaks,
                        spills or emissions;

                     b. By failing to reprimand and/or discipline employees when the
                        proper procedures to control and store EtO and its byproducts,
                        including by not limited to ethylene glycol, were violated
                        resulting in unintended leaks, spills or emissions;

                     c. By retaining employees who repeatedly violated the proper
                        procedures to control and store EtO and its byproducts,



                                                  27
       Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 53 of 134 PageID #:1




                     including by not limited to ethylene glycol, resulting m
                     unintended leaks, spills or emissions;

,...            d. By failing to recognize when the proper procedures to
0
...J
0:,
                   adequately control, reduce, minimize, and/or mitigate EtO
0
(',J
                   emissions from its Willowbrook facility were violated resulting
                   in unintended leaks, spills, or emissions;

                e. By failing to reprimand and/or discipline employees when the
                   proper procedures to adequately control, reduce, minimize,
                   and/or mitigate EtO emissions from its Willowbrook facility
                   were violated resulting in unintended leaks, spills, or
                   emissions;

                f.   By retaining employees who repeatedly violated the proper
                     procedures to adequately control, reduce, minimize, and/or
                     mitigate EtO emissions from its Willowbrook facility resulting
                     in unintended leaks, spills, or emissions;

                g. By failing to recognize when the proper procedures for
                   repairing and/or replacing defective EtO emissions equipment
                   were violated;

                h. By failing to reprimand and/or discipline employees when the
                   proper procedures for repairing and/or replacing defective EtO
                   emissions equipment were violated;

                1.   By retaining employees who repeatedly violated the proper
                     procedures for repairing and/or replacing defective EtO
                     emissions equipment;

                J.   By failing to recognize when the proper procedures for
                     reporting uncontrolled emissions were violated;

                k. By failing to reprimand and/or discipline employees when the
                   proper procedures for reporting uncontrolled emissions were
                   violated;

                L By retaining employees who repeatedly violated the proper
                  procedures for reporting uncontrolled emissions;

                m. By failing to recognize when the proper procedures for
                   disposing of EtO or its products, including by not limited to
                   ethylene glycol were violated;



                                             28
           Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 54 of 134 PageID #:1




                       n . By failing to reprimand and/or discipline employees when the
                           proper procedures for disposing of EtO or its products,
0
                           including by not limited to ethylene glycol were violated;
_J
00
.....
0
N                      o. By retaining employees who repeatedly violated the proper
:.;;
Cl.                       procedures for disposing of EtO or its products, including by
co
N
N
                          not limited to ethylene glycol;
.....
00
.....
@                      p. By failing recognize when the proper procedures to monitor
!?
0
                          EtO emissions were violated;
.....

                       q. By failing to reprimand and/or discipline employee when the
                          proper procedures to monitor EtO emissions were violated;

                       r. By retaining employees who repeatedly violated the proper
                          procedures to monitor EtO emissions;

                       s. By failing to recognize when the proper procedures for
                          recording EtO emissions were violated;

                       t. By failing to reprimand and/or discipline employees when the
                          proper procedures for recording EtO emissions were violated;
                          and

                       u. By retaining employees who repeatedly violated the proper
                          procedures for recording EtO emissions.

              90.      As a direct and proximate result of one or more of the foregoing acts or

        omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

        the Willowbrook community.

              91.      As a direct and proximate result of Plaintiffs inhalation of EtO from

        Sterigenics facility, he developed Stomach cancer which has caused and will continue

        to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

        mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

        normal life.




                                                   29
         Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 55 of 134 PageID #:1




            WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

      judgment be entered in his favm and against Sterigenics U.S., LLC in an amount be
;;
_J
o;)   determined by a trier of fact.
'aN

                                      COUNTIV
                   Willful and Wanton Conduct-Sterigenics U.S., LLC

            92.    Plaintiff incorporates by reference all allegations contained m

      Paragraphs 1 through 71 and 73 and 7 4 as if fully set forth as Paragraph 92.

            93.    Sterigenics U.S., LLC had and continues to have a duty to refrain from

      willful and wanton conduct and/or conduct that exhibits an utter indifference and/or

      conscious disregard to the health, safety, and well-being of Plaintiff and those living

      and working in the area surrounding Sterigenics Willowbrook facility.

            94.    At all relevant times, Sterigenics U.S., LLC knew that EtO gas emitting

      from its Willowbrook facility would have a toxic, poisonous, and highly deleterious

      effect upon the health, safety, and well-being of persons breathing it.

            95.    Sterigenics U.S., LLC breached its duty and was guilty of willful and

      wanton conduct in one or more of the following ways:

                   a. By emitting EtO into the air from its Willowbrook facility
                      notwithstanding its knowledge that EtO is toxic, poisonous,
                      and causes adverse medical issues including, but not limited
                      to, cancer;

                   b. By placing its own economic interests above the health, safety,
                      and well-being of those who live or work in the Willowbrook
                      community;

                   c. By failing to warn or advise Plaintiff, as well as those who live
                      or work in the Willowbrook c;ommunity, that they were being
                      exposed to EtO notwithstanding its knowledge that EtO is




                                                30
         Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 56 of 134 PageID #:1




                          toxic, poisonous, and causes adverse medical issues including,
                          but not limited to, cancer;

.--
0
                     d. By failing to a warn or advise Plaintiff, as well as those who
..J
00
5
                        live or work in the Willowbrook community, that they were
N
                        breathing in EtO notwithstanding its knowledge that EtO is
                        toxic, poisonous, and causes adverse medical issues including,
                        but not limited to, cancer;

                     e. By emitting EtO, a known carcinogen, into the air from its
                        Willowbrook facility before fully studying, researching, or
u.i                     understanding the deleterious impact that EtO inhalation
~                       exposure has on the health, safety, and well-being of those in
0
w                       the surrounding area;
..J
u::
                     f.   Deliberately concealing its knowledge concerning the
                          deleterious impact that EtO inhalation exposure has on those
                          who live or work in the Willowbrook community;

                     g. By subjecting Plaintiff and those who live and work nearby its
                        Willowbrook facility to an elevated cancer risk without
                        warning them of the same.

             96.     As a direct and proximate result of one or more of the foregoing acts or

      omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

      the Willowbrook community.

             97.     As a direct and proximate result of Plaintiffs inhalation of EtO from

      Sterigenics facility, he developed Stomach cancer which has caused and will continue

      to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

      mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

      normal life.

            WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

      judgment be entered in his favor and against Sterigenics U.S., LLC in an amount be

      determined by a trier of fact.



                                                  31
            Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 57 of 134 PageID #:1




                                         COUNTV
""
;:::           Ultrahazardous Activity/ Strict Liability - Sterigenics U.S., LLC
......
......
a
....J
<Cl            98.    Plaintiff incorporates by reference all allegations contained m
;;
N

         Paragraphs 1 through 71 and 73 and 7 4 as if fully set forth as Paragraph 98.

               99.    Sterigenics U.S., LLC's use and emission of EtO from its Willowbrook

         facility constitutes an ultra-hazardous activity.

               100.   Sterigenics U.S., LLC's use and emission of EtO created a high degree

         of risk to those who live and work and the surrounding area. Further, the likelihood

         of cancer caused by its use and emission of EtO is as much as 64 times the level of

         acceptable risk.

               101.   Sterigenics U.S., LLC's use and emission of EtO is especially

         inappropriate given the area in which it is located; namely, within a densely

         populated residential area, and among schools, municipal buildings, and parks.

               102.   While the activities conducted by Sterigenics U.S., LLC are exceedingly

         dangerous, it offers little to no value to the surrounding community.

               103.   Because the activities of Sterigenics U.S., LLC are ultrahazardous, it is

         strictly liable for any injuries proximately resulting therefrom.

               104.   As    a   direct and proximate     result of Sterigenics U.S.,     LLC's

         ultrahazardous activities, Plaintiff was exposed to and inhaled great amounts ofEtO

         while living in the Willowbrook community.

               105.   As a direct and proximate result of Plaintiffs inhalation of EtO from

         Sterigenics facility, he developed Stomach cancer which has caused and will continue




                                                   32
            Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 58 of 134 PageID #:1




        to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

 ~      mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his
 ....
 ....
 0
 ...J
 ""     normal life.
N
 0

                WHEREFORE Plaintiff, :MATTHEW HALLER, respectfully requests that

        judgment be entered in his favor and against Sterigenics U.S., LLC in an amount be

        determined by a trier of fact.
uJ
~
0
                                              COUNT VI
0
lJ.J                             Civil Battery - Sterigenics U.S., LLC
....J
ii:
                106.    Plaintiff incorporates by reference all allegations contained m

        Paragraphs 1 through 71 and 73 and 74 as if fully set forth as Paragraph 106.

                107.    At all relevant times, Sterigenics U.S., LLC knew or should have known

        that the EtO gas emitting from its Willowbrook facility would have a toxic, poisonous,

        and highly deleterious effect upon the health, safety, and well-being of persons

        breathing it.

                108.    Notwithstanding this knowledge, Sterigenics U.S., LLC caused and/or

        set in motion events that caused EtO to come in contact with Plaintiff.

                109.    Plaintiffs contact with EtO was offensive and harmful.

                110.    Sterigenics U.S., LLC intended to emit EtO into the ai1· with knowledge

        that it would contact those who live and work in the area surrounding its Willowbrook

        facility.

                111.    Plaintiff did not consent to contact with EtO emitted from the

        Sterigenics facility.




                                                   33
           Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 59 of 134 PageID #:1




               112.    As a direct and proximate result of Sterigenics U.S., LLC's emission of
(")

;!      EtO, Plaintiff was contacted by EtO without his consent and was thereby exposed to
,...
,...
•...J
(0
        and inhaled great amounts of EtO while living in the Willowbrook community.
0
N

:'l:
n.             113.    As a direct and proximate result of Plaintiffs inhalation of EtO from
(0
N
N
        Sterigenics facility, he developed Stomach cancer which has caused and will continue

        to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

        mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

        normal life.

              WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

        judgment be entered in his favor and against Sterig,enics U.S., LLC in an amount be

        determined by a trier of fact.

                                          COUNT VII
                             Public Nuisance - Sterigenics U.S., LLC

              114.     Plaintiff incorporates by reference all allegations contained m

        Paragraphs 1 through 71 and 73 and 74 as if fully set forth as Paragraph 114.

              115.     The general public has a common right to breathe clean air without

        dangerous levels of carcinogens such as EtO. The Illinois Constitution guarantees

        these rights to its citizens. Article XI of the Illinois Constitution of 1970,

        Environment, Section 1, Public Policy - Legislative Responsibility, provides that:


              The public policy of the State and the duty of each person is to provide and
              maintain a healthful environment for the benefit of this and future
              generations. The General Assembly shall provide by law for the
              implementation and enforcement of this public policy.




                                                  34
   Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 60 of 134 PageID #:1




Article XI of the Illinois Constitution of 1970, Environment, Section 2,. Rights of

Individuals, provides that:


       Each person has the right to a healthful environment. Each person may enforce
       this right against any party, governmental or private, through appropriate
       legal proceedings subject to reasonable limitation and regulation as the
       General Assembly may provide by law.


       116.    Sterigenics U.S., LLC's use and emission of EtO from its Willowbrook

facility substantially and unreasonably infringes upon and/or transgresses this public

right. In particular, the activities of Sterigenics U.S., LLC has caused those who live

and work in the area surrounding its Willowbrook facility to breathe air containing

high levels of EtO on a routine and constant basis, and further, to be exposed to air

causing a substantially elevated risk of cancer.

       117.    Sterigenics U.S., LLC's use and em1ss10n of EtO is especially

inappropriate given the area in which it is located; namely, within a densely

populated residential area, and among schools, municipal buildings, and parks.

       118.    As a result of Sterigenics U.S., LLC's use and emission of EtO, Plaintiff

was exposed to and inhaled great amounts of EtO while living in the Willowbrook

community.

       119.    As a direct and proximate result of Plaintiffs inhalation of EtO from

Sterigenics facility, he developed Stomach cancer which has caused and will continue

to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

normal life.



                                           35
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 61 of 134 PageID #:1




              WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

       judgment be entered in his favor and against Sterigenics U.S., LLC in an amount be
0
...J
QO     determined by a trier of fact.
0
N

                                              COUNT IX
                                        Negligence -Bob Novak

              120.   Plaintiff incorporates by reference all allegations contained in

       Paragraphs 1 through 71 as if fully set forth as Paragraph as if fully set forth as

       Paragraph 120.

              121.   Since August 2003, Bob Novak has been the Operations Manager at the

       Sterigenics facility in Willowbrook.

              122.   In that capacity, Bob Novak has been responsible for the operation of

       the facility, coordinating and overseeing all activities in plant operations, which

       would include testing and analysis to determine the nature and extent of EtO

       em1ss10ns.

              123.   At all relevant times, Bob Novak had and continues to have a duty to

       exercise ordinary care for the health, safety, and well-being of Plaintiff and those

       living and working in the area surrounding the Sterigenics facility in Willowbrook.

              124.   At all relevant times, Bob Novak knew or should have known that the

       EtO gas emitting from the Sterigenics facility in Willowbrook facility would have a

       toxic, poisonous, and highly deleterious effect upon the health, safety, and well-being

       of persons breathing it.

             125.    Bob Novak breached his duty and failed to exercise ordinary care of the

       health and well-being of Plaintiff in one or more of the following ways:



                                                 36
           Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 62 of 134 PageID #:1




                     a. Permitting chamber doors to remain open during and/or after
                        the sterilization process and thereby allowing dangerous
                        amounts of ethylene oxide to escape the chamber area in the
0                       Sterigenics facility in Willowbrook;
~
co
0
N                    b. Permitting products that have been sterilized and are still off-
                        gassing to be placed and stored in areas without pollution
                        control and/or adequate ventilation system in the Sterigenics
~
                        facility in Willowbrook;
0
N
0
~
0
                     c. Allowing at least six chambers to run at the same time and
,....
u.i                     thereby overloading the vacuum system such that pollution
~                       control for one or more chambers was inoperable and/or
0
0
w                       ineffective in the Sterigenics facility in Willowbrook;
~

iI
                     d. Allowing exterior doors in the warehouse to remain open for
                        unreasonable lengths of time in the Sterigenics facility in
                        Willowbrook; •

                     e. Failing to timely order and/or replace filters for the d1·y system
                        and thereby allowing excess amounts of ethylene oxide
                        emissions therefrom in the Sterigenics facility in Willowbrook;

                     f.   Failing to properly monitor EtO emissions and/or document
                          EtO emissions resulting in an inaccurate 1·eport on pollution
                          relating to the Sterigenics facility in Willowbrook;

                     g. By failing to employ safe methods to adequately control,
                        reduce, minimize, and/or mitigate EtO emissions from its
                        Willowbrook facility;

                     h. By permitting emissions of excessive, unnecessary, and/or
                        dangerous volumes ofEtO into air from the Sterigenics facility
                        in Willowbrook; and

                     1.   By subjecting Plaintiff and those who live and work nearby the
                          Sterigenics facility in Willowbrook to an elevated cancer risk.

              126.   As a direct and proximate result of one or more of the foregoing acts or

        omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

        the Willowbrook community.




                                                   37
   Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 63 of 134 PageID #:1




       127.    As a direct and proximate result of Plaintiff's inhalation of EtO from

Sterigenics facility, he developed Stomach cancer which has caused and will continue

to cause Plaintiff to incur and endure medical bill~, lost wages, pain and suffering,

mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

normal life.

       WHEREFORE Plaintiff, :MATTHEW HALLER, respectfully requests that

judgment be entered in his favor and against Bob Novak in an amount be determined

by a trier of fact.

                                      COUNTX
                      Willful and Wanton Conduct- Bob Novak

       128.    Plaintiff incorporates by reference all allegations contained in

Paragraphs 1 through 71 and 121 and 122 as if fully set forth as Paragraph as if fully

set forth as Paragraph 12~.

       129.    At all relevant times, Bob Novak had and continues to have a duty to

refrain from willful and -wanton conduct and/or conduct that exhibits an utter

indifference and/or conscious disregard to the health, safety, and well-being of

Plaintiff and those living and working in the area surrounding Sterigenics

Willowbrook facility.

       130.    At all relevant times, Bob Novak knew that EtO gas emitting from

Sterigenics Willowbrook facility would have a toxic, poisonous, and highly deleterious

effect upon the health, safety, and well-being of persons breathing it.

       131.    Bob Novak breached his duty and was guilty of willful and wanton

conduct in one or more of the following ways:


                                          38
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 64 of 134 PageID #:1




                      a. By approving test results and/or monitoring systems which
                         provided misleading and inaccurate report on pollution
                         relating to the Sterigenics facility in Willowbrook;

                      b. By permitting emissions of EtO into the air from Sterigenics
                         Willowbrook facility notwithstanding his knowledge that EtO
                         is toxic, poisonous, and causes adverse medical issues
                         including, but not limited to, cancer;

                      c. By failing to warn or advise Plaintiff, as well as those who live
                         or work in the Willowbrook community, that they were being
uJ                       exposed to EtO notwithstanding his knowledge that EtO is
~                        toxic, poisonous, and causes adverse medical issues including,
0
0
LU
                         but not limited to, cancer;
...J
u:
                      d. By failing to a warn Ol' advise Plaintiff, as well as those who
                         live or wmk in the Willowbrook community, that they were
                         breathing in EtO notwithstanding his knowledge that EtO is
                         toxic, poisonous, and causes adverse medical issues including,
                         but not limited to, cancer;

                      e. Deliberately concealing his knowledge concerning the
                         deleterious impact that EtO inhalation exposure has on those
                         who live or work in the Willowbrook community;

                      f.   By subjecting Plaintiff and those who live and work nearby
                           Sterigenics Willowbrook facility to an elevated cancer risk
                           without warning them of the same.

              132.    As a direct and proximate result of one or more of the foregoing acts or

       omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

       the Willowbrook community.

              133.    As a direct and proximate result of Plaintiffs inhalation of EtO from

       Sterigenics facility, he developed Stomach cancer which has caused and will continue

       to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

       mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

       normal life.


                                                   39
           Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 65 of 134 PageID #:1




               WHEREFORE Plaintiff, MATTHEW HALLER, respectfully 1·equests that

M
q
r--
        judgment be entered in his favor and against Bob Novak in an amount be determined
,....
,....
0
..J
co      by a trier of fact.
~
                                             COUNT XI
                                      Negligence - Roger Clark

               134.    Plaintiff incorporates by reference all allegations contained m

uJ
        Paragraphs 1 through 71 as if fully set forth as Paragraph 134.
1-
<i:
0
@              135.    Roger Clark was the Maintenance Supervisor at the Sterigenics facility
...I
u::
        in Willowbrook from the late 1980s until approximately 2015.

               136.    In that capacity, Roger Clark was responsible for calibrating the

        internal EtO monitors and overseeing the sterilization process at the Sterigenics

        facility in Willowbrook.

               137.   At all relevant times, Roger Clark had a duty to exercise ordinary care

        for the health, safety, and well-being of Plaintiff and those living and working in the

        area surrounding the Sterigenics facility in Willowbrook.

               138.   At all relevant times, Roger Clark knew or should have known that the

        EtO gas emitting from the Sterigenics facility in Willowbrook facility would have a

        toxic, poisonous, and highly deleterious effect upon the health, safety, and well-being

        of persons breathing it.

               139.    Roger Clark breached his duty and failed to exercise ordinary care of the

        health and well-being of Plaintiff in one or more of the following ways:

                       a. Inaccurately calibrating internal EtO monitors to allow for
                          erroneous monitoring results;




                                                   40
           Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 66 of 134 PageID #:1




                     b. Failing to properly monitor EtO emissions and/or document
                        EtO emissions resulting in an inaccurate report on pollution
"'
;:!:                    relating to the Sterigenics facility in Willowbrook;
r
r
0
....J
co                   c. Permitting chamber doors to remain open during and/or after
a
N                       the sterilization process and thereby allowing dangerous
                        amounts of ethylene oxide to escape the chamber area in the
                        Sterigenics facility in Willowbrook;

                     d. Permitting products that have been sterilized and are still off-
                        gassing to be placed and stored in areas without pollution
w                       control and/or adequate ventilation system in the Sterigenics
~                       facility in Willowbrook;
0
0
LJ.J
....J
u:                   e . .Allowing at least six chambers to run at the same time and
                         thereby overloading the vacuum system such that pollution
                         control for one or more chambers was inoperable and/or
                         ineffective in the Sterigenics facility in Willowbrook;

                     f. .Allowing exterior doors in the warehouse to remain open for
                        unreasonable lengths of time in the Sterigenics facility in
                        Willow brook;

                     g. Failing to timely order and/or replace filters for the dry system
                        and thereby allowing excess amounts of ethylene oxide
                        emissions therefrom in the Sterigenics facility in Willowbrook;

                     h. By failing to employ safe methods to adequately control,
                        reduce, minimize, and/or mitigate EtO emissions from its
                        Willowbrook facility;

                     1.   By permitting emissions of excessive, unnecessary, and/or
                          dangerous volumes ofEtO into air from the Sterigenics facility
                          in Willowbrook; and

                     J.   By subjecting Plaintiff and those who live and work nearby the
                          Sterigenics facility in Willowbrook to an elevated cancer risk.

              140.   As a direct and proximate result of one or more of the foregoing acts or

        omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

        the Willowbrook community.




                                                   41
            Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 67 of 134 PageID #:1




               141.     As a direct and proximate result of Plaintiffs inhalation of EtO from

."'
 ~
 ,..._
         Sterigenics facility, he developed Stomach cancer which has caused and will continue
..--
0
...J
c:o
..--
         to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,
0
N

         mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

         normal life.

               WHEREFORE Plaintiff, :rvrATTHEW HALLER, respectfully requests that
 w
 ~       judgment be entered in his favor and against Roger Clark in an amount be
 0
 0
 LJ.J
 ...J
 u::     determined by a trier of fact.

                                            COUNT XII
                             Willful and Wanton Conduct- Roger Clark

                142.    Plaintiff incorporates by reference all allegations contained m

         Paragraphs 1 through 71 and 135 and 136 as if fully set forth as Paragraph 142.

                143.    At all relevant times, Roger Clark had a duty to refrain from willful and

         wanton conduct and/or conduct that exhibits an utter indifference and/or conscious

         disregard to the health, safety, and well-being of Plaintiff and those living and

         working in the area surrounding Sterigenics Willowbrook facility.

                144.    At all relevant times, Roger Clark knew that EtO gas emitting from

         Sterigenics Willowbrook facility would have a toxic, poisonous, and highly deleterious

         effect upon the health, safety, and well-being of persons breathing it.

                145.    Roger Clark breached his duty and was guilty of willful and wanton

         conduct in one or more of the following ways:

                        a. By deliberately falsifying test results and/or inaccurately
                           calibrating monitoring systems to provide a misleading and




                                                     42
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 68 of 134 PageID #:1




                           inaccurate report on pollution relating to the Sterigenics
                           facility in Willowbrook;

                      b. By permitting emissions of EtO into the air from Sterigenics
                         Willowbrook facility notwithstanding his knowledge that EtO
                         is toxic, poisonous, and causes adverse medical issues
                         including, but not limited to, cancer;

                      c. By failing to warn or advise Plaintiff, as well as those who live
                         or work in the Willowbrook community, that they were being
                         exposed to EtO notwithstanding his knowledge that EtO is
u.i
                         toxic, poisonous, and causes adverse medical issues including,
~                        but not limited to, cancer;
Cl
Cl
lJ.J
...J
u::                   d. By failing to a warn or advise Plaintiff, as well as those who
                         live or work in the Willowbrook community, that they were
                         breathing in EtO notwithstanding his knowledge that EtO is
                         toxic, poisonous, and causes adverse medical issues including,
                         but not limited to, cancer;

                      e. Deliberately concealing his knowledge concerning the
                         deleterious impact that EtO inhalation exposure has on those
                         who live or work in the Willowbrook community;

                      f.   By subjecting Plaintiff and those who live and work nearby
                           Sterigenics Willowbrook facility to an elevated cancer risk
                           without warning them of the same.

              146.    As a direct and proximate result of one or more of the foregoing acts or

       omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

       the Willowbrook community.

              147.    As a direct and proximate result of Plaintiffs inhalation of EtO from

       Sterigenics facility, he developed Stomach cancer which has caused and will continue

       to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

       mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

       normal life.




                                                   43
             Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 69 of 134 PageID #:1




                WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

""
st     judgment be entered in his favor and against Roger Clark in an amount be
r--
....
5
...J
....
CX)    determined by a trier of fact.
0
"I

                                            COUNT XIII
                                      Negligence - GTCR, LLC

                148.   Plaintiff incorporates by reference all allegations contained m

       Paragraphs 1 through 71 as if fully set forth as Paragraph 148.
~
Cl
Cl
UJ
                149.   GTCR, LLC owned and operated the Sterigenics facility in Willowbrook,
...J
u:
       Illinois, during a material portion of time since 2011.

                150.   Sterigenics U.S., LLC managed, controlled, and supervised sterilization

       operations at the Sterigenics facility in Willowbrook, Illinois, during a material

       portion of time since 1984.

                151.   GTCR, LLC had and continues to have a duty to exercise ordinary care

       for the health, safety, and well-being of Plaintiff and those living and working in the

       area surrounding its Willowbrook facility.

                152.   At all relevant times, GTCR, LLC knew or should have known that the

       EtO gas emitting from its Willowbrook facility would have a toxic, poisonous, and

       highly deleterious effect upon the health, safety, and well-being of persons breathing

       it.

                153.   GTCR, LLC breached its duty and failed to exercise ordinary care of the

       health and well-being of Plaintiff in one or more of the following ways:

                       a. By emitting EtO into the air from its Willowbrook facility;




                                                   44
           Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 70 of 134 PageID #:1




                      b. By emitting excessive, unnecessary, and/or dangerous
                         volumes of EtO into air from its Willowbrook facility;
C")

;::...
.,..                  c. By using EtO as part of its sterilization process when safer
:l
CX)                      alternatives could accomplish the same or similar business
a
N                        purpose without presenting the same level of risk to human
                         health and well-being;

                      d. By placing its own economic interests above the health and
                         well-being of those who live or work in the Willowbrook
                         community;
u.i
~                     e . By failing to warn or advise Plaintiff, as well as those who live
a
a
w
                          or work in the Willowbrook community, that they were being
...J
u:                        exposed to EtO;

                      f.   By failing to warn or advise Plaintiff, as well as those who live
                           or work in the Willowbrook community, that they were
                           breathing in EtO;

                      g. By failing to warn or advise Plaintiff, as well as those who live
                         or work in the Willowbrook community, that it was emitting a
                         known carcinogen into the air from its facility in Willowbrook;

                      h. By failing to employ safe methods to adequately control,
                         reduce, minimize, and/or mitigate EtO emissions from its
                         Willowbrook facility;

                      1.   By failing to adequately study and test the effect of its EtO
                           emissions from its Willowbrook facility on the quality of air;

                      j.   By failing to adequately study and test the effect of its EtO
                           emissions from its Willowbrook facility on the health and well•
                           being of those who live and work in the Willowbrook
                           community; and

                      k. By subjecting Plaintiff and those who live and work nearby its
                         Willowbrook facility to an elevated cancer risk.

               154.   As a direct and proximate result of one or more of the foregoing acts or

         omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

         the Willowbrook community.


                                                     45
         Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 71 of 134 PageID #:1




             155.    As a direct and proximate result of Plaintiffs inhalation of EtO from

      Sterigenics facility, he developed Stomach cancer which has caused and will continue

      to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

      mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

      normal life.

             WHEREFORE Plaintiff, 1\1ATTHEW HALLER, respectfully requests that
uJ
1-
<t
0
      judgment be entered in his favor and against GTCR, LLC in an amount be determined
@
_J
u::   by a trier of fact.

                                          COUNT XIV
                            Willful and Wanton Conduct-GTCR, LLC

             156.    Plaintiff incorporates by reference all allegations contained m

      Paragraphs 1 through 71 and 149 and 150 as if fully set forth as Paragraph 156.

             157.    At all relevant times, GTCR, LLC had and continues to have a duty to

      refrain from willful and wanton conduct and/or conduct that exhibits an utter

      indifference and.Im conscious disregard to the health, safety, and well-being of

      Plaintiff and those living and working in the area surrounding Sterigenics

      Willowbrook facility.

             158.    At all relevant times, GTCR, LLC knew that EtO gas emitting from

      Sterigenics Willowbrook facility would have a toxic, poisonous, and highly deleterious

      effect upon the health, safety, and well-being of persons breathing it.

             159.    GTCR, LLC breached its duty and was guilty of willful and wanton

      conduct in one or more of the following ways:




                                                46
         Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 72 of 134 PageID #:1




                    a. By permitting emissions of EtO into the air from Sterigenics
                       Willowbrook facility notwithstanding his knowledge that EtO
                       is toxic, poisonous, and causes adverse medical issues
                       including, but not limited to, cancer;

                    b. By failing to warn or advise Plaintiff, as well as those who live
                       or work in the Willowbrook community, that they were being
                       exposed to EtO notwithstanding his knowledge that EtO is
                       toxic, poisonous, and causes adverse medical issues including,
                       but not limited to, cancer;

uJ
                    c. By failing to a warn or advise Plaintiff, as well as those who
f-
<(                     live or work in the Willowbrook community, that they were
0
0
w
                       breathing in EtO notwithstanding his knowledge that EtO is
...J
u:                     toxic, poisonous, and causes adverse medical issues including,
                       but not limited to, cancer;

                    d. By permitting emissions of EtO, a known carcinogen, into the
                       air from its Willowbrook facility before fully studying,
                       researching, or understanding the deleterious impact that
                       EtO inhalation exposure has on the health, safety, and well-
                       being of those in the surrounding area;

                    e. Deliberately concealing his knowledge concerning the
                       deleterious impact that EtO inhalation exposure has on those
                       who live or work in the Willowbrook community;

                    f. By subjecting Plaintiff and those who live and work nearby
                       Sterigenics Willowbrook facility to an elevated cancer risk
                       without warning them of the same.

             160.   As a direct and proximate result of one or more of the foregoing acts or

       omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

       the Willowbrook community.

             161.   As a direct and proximate result of Plaintiffs inhalation of EtO from

       Sterigenics facility, he developed Stomach cancer which has caused and will continue

       to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,




                                                 47
        Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 73 of 134 PageID #:1




     mental anguish, disability, disfigureJ.!l-ent, reduced life expectancy, and a loss of his

     normal life.
0
_J
co
,-
             WHEREFORE Plaintiff, Jv.rATTHEW HALLER, 1·espectfully requests that
~
2
[L
     judgment be entered in his favor and against GTCR, LLC in an amount be determined
~
N
co
,-
     by a trier of fact.
0
N
o·                                      COUNTXV
"'
0
,-
                    Ultrahazardous Activity / Strict Liability - GTCR, LLC

             162.    Plaintiff incorporates by reference all allegations contained m

     Paragraphs 1 through 71 and 149 and 150 as if fully set forth as Paragraph 162.

             163.    GTCR, LLC's use and emission of EtO from its Willowbrook facility

     constitutes an ultra-hazardous activity.

             164.    GTCR, LLC's use and emission of EtO created a high degree of risk to

     those who live and work and the surrounding area. Further, the likelihood of cancer

     caused by its use and emission of EtO is as much as 64 times the level of acceptable

     risk.

             165.    GTCR, LLC's use and emission of EtO is especially inappropriate given

     the area in which it is located; namely, within a densely populated residential area,

     and among schools, municipal buildings, and parks.

             166.    While the activities conducted by GTCR, LLC are exceedingly

     dangerous, it offers little to no value to the surrounding community.

             167.    Because the activities of GTCR, LLC are ultrahazardous, it is strictly

     liable for any injuries proximately resulting therefrom.




                                                48
              Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 74 of 134 PageID #:1




                 168.   As a direct and proximate result of GTCR, LLC's ultrahazardous

        activities, Plaintiff was exposed to and inhaled great amounts of EtO while living in

        the Willowbrook community.

                 169.   As a direct and proximate result of Plaintiffs inhalation of EtO from

        Sterigenics facility, he developed Stomach cancer which has caused and will continue

        to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,
u.i
I-
;§      mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his
Q
w
....J
u::     normal life.

                 WHEREFORE Plaintiff, J.V[ATTHEW HALLER, respectfully requests that

        judgment be entered in his favor and against GTCR, LLC in an amount be determined

        by a trier of fact.

                                              COUNTXVI
                                      Civil Battery - GTCR, LLC

                 170.   Plaintiff incorporates by reference all allegations contained m

        Paragraphs 1 through 71 and 149 and 150 as if fully set forth as Paragraph 170.

                 171.   At all relevant times, GTCR, LLC knew or should have known that the

        EtO gas emitting from its Willowbrook facility would have a toxic, poisonous, and

        highly deleterious effect upon the health, safety, and well-being of persons breathing

        it.

                 172.   Notwithstanding this knowledge, GTCR, LLC caused and/or set m

        motion events that caused EtO to come in contact with Plaintiff.

                 173.   Plaintiffs contact with EtO was offensive and harmful.




                                                   49
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 75 of 134 PageID #:1




               174.   GTCR, LLC intended to emit EtO into the air with knowledge that it

       would contact those who live and work in the area surrounding its Willowbrook

       facility.

               175.   Plaintiff did not consent to contact with EtO emitted from the

       Sterigenics facility.

               176.   As a direct and proximate result of GTCR, LLC's emission of EtO,
u.i
I-
<(
0
       Plaintiff was contacted by EtO without his consent and was thereby exposed to and
0
LU
...J
u::    inhaled great amounts of EtO while living in the Willowbrook community.

               177.   As a direct and proximate result of Plaintiffs inhalation of EtO from

       Sterigenics facility, he developed Stomach cancer which has caused and will continue

       to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

       mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

       normal life.

              WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

       judgment be entered in his favor and against GTCR, LLC in an amount be determined

       by a trier of fact.

                                          COUNT XVII
                                  Public Nuisance - GTCR, LLC

               178.   Plaintiff incorporates by reference all allegations contained m

       Paragraphs 1 through 71 and 149 and 150 as if fully set forth as Paragraph 178.

               179.   The general public has a common right to breathe clean air without

       dangerous levels of carcinogens such as EtO.




                                                 50
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 76 of 134 PageID #:1




              180.    GTCR, LLC's use and emission of EtO from its Willowbrook facility

       substantially and unreasonably infringes upon and/or transgresses this public right.

       In particular, the activities of Sterigenics U.S., LLC has caused those who live and

       work in the area surrounding its Willowbrook facility to breathe air containing high

       levels ofEtO on a routine and constant basis, and further, to be exposed to air causing

       a substantially elevated risk of cancer.
w
i;;:          181.    GTCR, LLC's use and emission of EtO is especially inappropriate given
0
Cl
w
...J
u:::   the area in which it is located; namely, within a densely populated residential area,

       and among schools, municipal buildings, and parks.

              182.    As a result of GTCR, LLC's use and emission of EtO, Plaintiff was

       exposed to and inhaled great amounts of EtO while living in the Willowbrook

       community.

              183.    As a direct and proximate result of Plaintiffs inhalation of EtO from

       Sterigenics facility, he developed Stomach cancer which has caused and will continue

       to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

       mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

       normal life.

             WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

       judgment be entered in his favor and against Sterigenics U.S., LLC in an amount be

       determined by a trier of fact.




                                                  51
           Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 77 of 134 PageID #:1




        Dated: October 30, 20 I 8


        Respectfully submitted,

        By: s/Antonio M. Romanucci
::,j;
a..     Attorney for Plaintiff
<D
N
N
        Antonio M. Romanucci                       Steven A. Hart
~                                                  Brian H. Eldridge
D
N
        Bhavani Raveendran
0
~
        Martin D. Gould                            Jennifer M. Cascio
D
,..     Bryce T. Hensley                           HART MCLAUGHLIN & ELDRIDGE,
w       ROMANUCCI & BLANDIN, LLC                   LLC
~
0       321 N. Clark Street, Suite 900             22 W. Washington Street, Suite 1600
0
w
...J
        Chicago, IL 60654                          Chicago, lllinois 60602
ii:
        (312) 458• l 000 telephone                 (312) 955-0545 telephone
        (312) 458·1004/acsimile                    (312) 971-9243 facsimile
        aro1rnmucci(c:v.rblaw.nel                  shanri,>hrncle!.!a I.corn
        bra veendran((l;,rb la \v.net              bcldridgcrtµhmekt.wl.corn
        rngou ld(ci),1·b la,v. nd                  jcnscio c(hrnde!!al.com
        bhens kv(d;rb 1a \V.net




                                              52
             Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 78 of 134 PageID #:1


                                                                                       FILED
                                                                                       10/30/2018 12:58 PM
                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
                                                                      CIRCUIT CLERK
                              COUNTY DEPARTMENT, LAW DIVISION
                                                                                       COOK COUNTY, IL
                                                                                       2018L011743
        MATTHEW HALLER,                                 )
                                                        )
                                                        ) Case No.
                Plaintiff,                              )
                                                        )
        V.                                              )
                                                        )
        STERIGENICS U.S., LLC; BOB                      ) JURY TRIAL DEMANDED
uJ
 ~      NOVAK; ROGER CLARK; and GTCR,                   )
•       LLC;                                            )
•lJ.J
 ..J
 u::                                                    )
                                                        )
                                                        )
                Defendants.                             )

                                               JURY DEMAND

                The undersigned demands a jury trial.

                                                             Respectfully Submitted,

                                                    By: sfAntonio M. Romanucci
                                                    Attorney for Plaintiff

                                                    Antonio M. Romanucci
                                                    Bhavani Raveendran
                                                    Martin D. Gould
                                                    Bryce T. Hensley
                                                    ROMANUCCI & BLANDIN, LLC
                                                    321 N. Clark Street, Suite 900
                                                    Chicago, IL 60654
                                                    (312) 458-1000 telephone
                                                    (312) 458- l 004 facsimile
                                                    aromanucci@:rblav... net
                                                    braveendran(ci),rblaw.nel
                                                    ITI!W U l<J@rbla\.v.net
                                                    bhcnslcv@rblaw. net
       Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 79 of 134 PageID #:1




                                          By: s/ Steven A. Hart
                                         Steven A. Hart
                                         Brian H. Eldridge
                                         Jennifer M. Cascio
                                         HART MCLAUGHLIN & ELDRIDGE, LLC
                                         22 W. Washington Street, Suite 1600
                                         Chicago, Illinois 60602
                                         (312) 955-0545 telephone
                                         (312) 971-9243 facsimile
                                         shart(u)hmele1rn l.com
                                         beldrid!!.e(iv.hmelegal.com
w                                        jcascio@hme legal.com
~
Cl
w
...J
[i:
      Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 80 of 134 PageID #:1


                                                                                        FILED
                                                                                        10/30/2018 12:26 PM
                 IN THE CffiCUIT COURT OF COOK COUNTY, ILLINOIS                         DOROTHY BROWN
                                                                                        CIRCUIT CLERK
                       COUNTY DEPARTMENT, LAW DIVISION                                  COOK COUNTY, IL
                                                                                        2018L011743
MATTHEW HALLER,                                  )
                                                 )
                                                 ) Case No.
         Plaintiff,                              )                 2018L011743
                                                 )
v.                                               )
                                                 )
STERIGENICS U.S., LLC; BOB                       ) JURY TRIAL DEMANDED
NOVAK; ROGER CLARK; and GTCR,                    )
LLC;                                             )
                                                 )
                                                 )
                                                 )
         Defendants.                             )

                      AFFIDAVIT REGARDING DAMAGES SOUGHT


Antonio M. Romanucci, being first duly sworn under oath, states as follows:

         I.     I am one of the attorneys of record for the Plaintiff in this matter; and

         2.     That the total money damages sought in this civil action exceeds $50,000.

         FURTHER AFFIANT SAYETH NOT.


                                                               s/Antonio M. Romanucci

[X]      Under penalties as provided by law pursuant to 735 ILCS 5/1-109 (1993), I certify that the
         statements set forth herein are true and correct.


Antonio M. Romanucci
Bhavani Raveendran
Martin D. Gould
Bryce T. Hensley
ROMANUCCI & BLANDIN, LLC
321 N. Clark Street, Suite 900
Chicago, IL 60654
(312) 458-1000 telephone
(312) 45 8- l 004 facsimile
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 81 of 134 PageID #:1




       aromanucc iriurbla,v.111::t
       bravce ndrnnltil.rb law.ne t
       m!lould!&\rbla w.nct
       bhenslcvr@.rblaw.net

       Steven A. Hart
       Brian H. Eldridge
       Jennifer M. Cascio
       HART MCLAUGHLIN & ELDRIDGE, LLC
       22 W. Washington Street, Suite 1600
       Chicago, Illinois 60602
       (312) 955-0545 telephone
LLi    (312) 971-9243 facsimile
~
a
       shart(ii)hme le gal .com
w
...I
       be ldridge(cWm1c\egal .com
U:     jcascio(@hmclcgal .com
CIRCUIT COURT OF Case:  1:18-cv-08057
                 COOR COUNTY              Document #: 1 Filed: 12/07/18 Page 82 of 134 PageID #:1
LAU DIV., RM. SOi DALEY CTR.
CHICAGO, IL. 60602


ID: LD201BL0i1743     20161030000004
AT: ROM.ANUCCI, BLJ,NDIN
TO: HHOLDEN@RBLAW.NET



                          CASE   lB-L-011743


 HALLER MATTHEW           v.        STERIGDIICS U.S. LLC
 THERE WILL BE A CASE MANAGEMENT CALL or YOUR CASE ON THURSDAY
 THE 27TH DAY or DECEMBER IN ROOM 2210 AT 9:00 A.H. AT THE
 DALEY CENTER COURT HOUSE, 50 WEST WASHINGTON STREET, CHICAGO, IL
        Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 83 of 134 PageID #:1


                                                                                                                                FILED
                                                                                                                                11/20/2018 4:23 PM
                                                                                                                                DOROTHY BROWN
                                                                                                                                CIRCUIT CLERK
                                                                                                                                COOK COUNTY, IL
                                                                                                                                2D18L011743
...
0
_J
co
5
"'    2120 - Served                                2121 - Served
      2220 - Not Served                            2221 - Not Served
      2320 - Served By Mail                        2321 - Served By Mail
      2420 - Served By Publication                 2421- Served By Publication
      Summons - Alias Summons                                                                                  (08/01/18) CCG 0001A

Cu                          IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
 ~
 0
•UJ
_J    I\L\Tl'IIE\V HALLER
u::
                                                 (Name all partie~)                            2018-L-0117-l-3
                                                                                  Case No.
                                       v.                                        PLEASE SERVE; Sterigenics U.S., LLC
                                                                                 c/o Illinois Corporation Service, Registered Agent
      STERIGENICS L'.S., UL., ct al.
                                                                                 80 I Adlai Stevenson Drive, Springfield, IL 62 703

                                             ;L] SUMMONS                O ALIAS SUMMONS
      To each Dcfcnd;rnt:
            1
      \'Ol ARE Sl;l\fMOJ\'.ED and rC(Juired to fik an answct· to rhc. cornpl~int in this case, a copr oF
      \vhich is hereto attached, or othenvisc fi.lc your appearance and pa:, the required fee within thirty
      (30) days after Bervice of this Summons, not counting the day of scn·icc. To file your ans\vcr or
      appearance you nt~ed access to the int<::rnet. Please lliL';\ -.,\\:,:.:..•.;...,;:J:1~u.u, ,_b_:~~: .'...'-."!:: ::·, , •:::: to initiate
      this process. Kiosks \vith internet access are available at all (]erk'~ Office location~. Please refer to
      the la~t page of this document for location information.
      If you fail to do so, a judgment by default may be entered against you for the relief
      requested in the complaint.
      To the Officer:
      This Summons musr be returned by the officer or other person to ,vhom ir was gi\Tn for sc1'\'lCC,
      with endorsement or· scrvict' and fees, if any, immediately after scn·icc. If scn·ict'. cannot be made,
      this Summons shall be rctL1rned so endorsed. This Summons may not be scrv~d later than thirty (30)
      days alter its date.




                         Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                           cookcountyderkofcour t. org
                                                                       P~i~i:   I of.>
      Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 84 of 134 PageID #:1


Summons - Alias Sum mons                                                                 (08/01/18) CCG 0001 B
E-filing i~ now mandatory for documents in civil cases with limited e....c mprioas. To <'-fde, you must first
create an account w ith an c-filing suvice provider. Visit http:/ / efile, illinoiscourts .gov / service-providers.htin
to learn more and ro sdect a service provider. If you need additional h elp or h ave trouble e-filing, visit h ttp://
www.illinoiscourts.gov / FAQ/ gethelp.asp, oc talk with your local circuit clerk's office.


                                                                \'fitness: 11/20/2018 4:23 PM DOROTHY BROWN
.·\t..,, , , 0    .      3587 5
.      •:· 1 "    •• -       - --   -   -   - --

    -' th•'-' ,
.,--,. ,,. _,; ,1111e.
                         .   R.o m,mucci & Blandin, LLC

Atty. for: Plaintiff
Addres~: 321 N. Clark St., Ste. 900

C:ity: Chicago
                  II.         Zip: 6065-l
State:
Telephone: (31 2) -!-58- 1000

P rimary E mail: bhenslcy@rblaw.net




                              Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                cookcountyderkofoourt.org
                                                           11~l• ~t,f 3
           Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 85 of 134 PageID #:1




               CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

               Richard .l Daley Cemcr                                   Domestic Relations Division
               50 \',· \'('ashington                                    Richard J Daley Center
               Chirngo, lL 60602                                        50 \X' \X'a:shington, R.m. 802
               District 2 - Skokie                                      Chicago, IL 60602
               5600 Old Orchard Rd                                      ! lours: 8:30 am - .J-:30 pm
                                                             ,,.
               Skokie, IL 60077                              I          CiYil :\ppcals
               District 3 - Rolling 1'-kadows                           Richard_) Dale:' Center
               2121 Euclid                                              50 \X' \'\1ashington, Rm 801
               Rolling :\fradows, IL Gll008                             Chicago, IL 6UCiU2
                                                                        Hours: 8:30 am - --l:3U pm
u.i            District --l - ~faywood
~                                                                       Criminal Department
0              1500 rvfaybrook .\ve
0
u.J            1\Iaywood, IL 60'15.'>                                   Richard _l Daley Center
--'
u::                                                                     50 \X' \'\1ashington, Rm 1006
               District 5 - Bridgeview
                                                                        Chicago, IL 60602
               10220 S 76th Ave
                                                                        Hours: 8:30 am - 4:30 pm
               Bridgeview, TL 60455
                                                             C          County Division
               District 6 - ~farkham
                                                                        Richard J Daley Centc1:
               16501 S Kedzie Pkwy                                      5() W \VashLngron, Rm 1102
               1Vfarkham, II, 60428                                     Chicago, IL 606(12
               Domestic Violence Comt                                   HoL1rs: 8:30 am - -+:30 pm
               555 \'{' I-Iarrison                                      Probate DiYision
               Chicago, II, 60607
                                                                        Richard J Daley Ccnrcr
      .,..,.   Juvenik Center Building                                  SU \X' \'rashingmn, Rm 1102
               22.+5 \X' Ogden Ave, Rm 13                               Chicago, IL 60602
               Chicago, TL 60602                                        Hours: 8:30 am - 4:30 pm
               Criminal Court Building
                                                             ,,.        L;i.w DiYision
               2650 S California Ave. Rm 526                            Richard J Daky Ct·nrer
               Chicago, 11. 60608                                       _'i() \\' \X'ashingwn, Rm 8(ll
                                                                        Chic~go, TL 61)602
      Daley Center Divisions/Departments                                I lour~: 8:30 am - .J-:30 pm

                Civil Division                                          Traffic Division
                Richard J Daley Center                                  Richard J Daley Center
                50 W \\'/ashingron, Rm 601                              50 \X' \X-'a~bington, Lmvcr LcYcl
                Chicago, IL 60602                                       Chicago, IL 60602
                                                                        Hour,; 8:30 am - 4:3U pm
                Hours: 8:30 am - 4:30 pm
      ,         Chancery Division
                Richard .J Daley Center
                50 \\" \\;"ashington, Rm 802
                Chicago, 11. 60602
                Tlours: 8:30 am - 4:30 pm

                         Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                           cookcountyclerkofcourt.org
                                                      P,1g1.· 3 of .)
         Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 86 of 134 PageID #:1


                                                                                                                                     FILED
                                                                                                                                     11/20/2018 4:23 PM
                                                                                                                                     DOROTHY BROWN
                                                                                                                                     CIRCUIT CLERK
                                                                                                                                     COOK COUNTY, IL
                                                                                                                                     2018L011743



       2120 - Served                                  2121 - Served
       2220 - Not Served                              2221 - Not Served
       2320 - Served By Mail                          2321 - Served By Mail
       2420 - Served By Publication                   2421 - Served By Publication
       Summons - Alias Summons                                                                                      (08/01/18) CCG 0001 A

u..i                          IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
~
•
Cl
w      1-.L\TrI IE\\' H.-\LLER
...J
u::
                                                    (Name all partie~)                             2!J18-L-01 I 7-l-3
                                                                                   Case :\lo.
                                         Y.
                                                                                  PLEASE SERVE: GTCR, LLC
                                                                                   c/o NRA! Corporate Services, RA
       STLRICENICS LS, LIL., et al.
                                                                                   208 S. LaSalle Street, Suite 1700, Chicago, Illinois 60604

                                               :ill SUMMONS LJ ALIAS SUMMONS
       To each Defendant:

       YOL' ARE Sl;:\fJ\.IOKED and rc,iuirc;d to lilt', an ,1nswcr to 1hc rnrnphint in thi~ case, a copr of
       which jg hereto attached, or otherwise file your appearance and pay the required foe within thirty
       (30) days after service of this Summons, not counting the d~_v of ~en-ice. To file your amwcr or
       appearance you ·need access to the internet. Please ::i::.ll...'./ :-, ';,:(~: .' .Ji.Lr:.::':,., :1- :-:. ,:::· .• •.. , .:· :.: to 1111trn tc
       chi, process. Kiosks with internet access are availabk at all Clerk's O fficc locations. Please refer to
       rhc last page of thi~ document: for location information.
       If you fail to do so, a judgment by default may be entered against you for the relief
       requested in the complaint.
       To 1bc Officer:
       This Summons must be returned by the officer or other pcrrnn to whom ir was ginn for service,
       \Vilh endorsement of ~ervice and foes, if any, immediately after sen·icc. If ~cn·icc cannot be made,
       thi~ Summons ~hall be returned so endorsed. This Summons may not be served later than thirty (30)
       chvs after its elate.




                           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                             cookcountyclerkofcour t. org
                                                                          P:tgc.: J c,( 3
        Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 87 of 134 PageID #:1


      Summons - Alias Summons                                                                  (08/01/18) CCG 0001 B
      E-filing ;s now mandatory for docmnentG in civil cases with limited exemption~. Toe-file, you must lirst
      create an account with an e-filing service provider, Visit http:// efik, illinoiscourts.gov / service-providcrs.htm
      to learn more ·,md to select a service provider. If you 11eecl additional help or have trouble e-filing, visit http://
      www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office.

0                                                                                11/20/2018 4:23 PM DOROTHY BROWN
--'
co
,-
      -\   • "-1     .   35875                                       \Vitncss:
0
N     • tty.   1'-iO..   -----=-·- -- --
            h
      , \ t ,,' N
                t ame..   Romanucci _
                          _____       Blandin,
                                    & __  _ _LLC
                                               _ _ _ __

      Atty. frir: _J_JJ_a_in_t1_t_T_ _ __ _ __ __ _ _ __
                                                                                                            of Coun
      Address: 321 N. Clark St., Ste. 900

u.i   City: Chic_a""'
                  g_o_ __ ____ ____
~
Ci
Ci    State:
                    IL      Zip:
                                   (j()(i54
w
--'
iI    Telephone: (3.12) 458-1000

      Primary Email: bhensley@rblaw.net




                            Dorothv Brown, Clerk of the Circuit Court of Cook County, Illinois
                                  -           cookcoun tyclerkofcourt.org
                                                              l\1µc 2 llf .l
          Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 88 of 134 PageID #:1




            CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

             Richard .J Daley Ccnttt                      :~        Dome~tic Relations Division
             50 \V \\'ashington                                     Richard J Daley Center
             Chicago, TL 60602                                      50 \X' \X'a~hingwn, R.m. 802
             District 2 - Skokie                                    ChicRgo, IL 60602
             5600 Old Orchard Rd                                    ] lours; 8:30 am - 4:30 pm
             Skokie, IL 60077                             ('        CiYil Appeal,        .
             District 3 - Kolling ;\kadows                          Richard J Dale:)' Center
             2121 Euclid                                            50 \'(' \'\'a~hington, Rm 801
             Rolling Meadows, IL 60008                              Chicago, IL 606U'.?.
w                                                                   Hours: 8:30 am - 4:30 pm
             Disrrict • - l\faywood
~                                                         ('        Cri1ninal l)cpartn1cnt
Cl           1500
                .  Marbro.ok
                       ,       Ave
Cl
w
_.J          7\faywood, IL 60153                                    Richard J Daley Ccmcr
rr:                                                                 50 \'(' Washington, Rm 1006
             District 5 - Bridgeview
                                                                    Chicago, IL 606U'.?.
             10220 S 76th Ave
                                                                    Hours: 8:30 :m1 - 4:30 pm
             Bridgcvic:w, IL 60455
                                                          r-        C:ounty l)jyisio11
             District 6 - Markham
                                                                    Richard J Daley Center
             16501 S Ke<lzie Pkwr
                                                                    50 \'{' \\'.'ashingwn, Rm 1202
             Markham, IL 60428
                                                                    Chicago, IL 606(12
             Domestic Violence Coutt                                Hollr~: 8:30 am - 4:30 pm
             555 \\'.' Harrison                           r
                                                                    Probate DiYision
             Chicago, IL 60607
                                                                    Richaru J Daley Center
            _Juvenile Center Building                               Sll \\' Washington, Rm 1'.?.02
            2245 \X' Ogden .-\ve, Rm 13                             Chicago, IT, 606(12
            Chicago, IL 60602                                       1-luurs: 8:30 am - 4:30 pm
             Criminal Court Building                                Law Di\·isiou
             2650 S California Ave, Rm 526                          Richn.rd J Daley Center
             Chicago, IL 60608                                      50 \'(' Washington, Rm 801
                                                                    Chicago, TL WG02
      Daley Center Divisions/Departments                            Hours: 8:30 am - -1-:30 pm
             Ci,-il Division                                        Traffic Division
             Richard .l Daley Center                                Richard _l Daley Center
             50 \V \\'ashington, Rm (101                            50 \'(' \Va~ hingcon, Lower Lc\'t:I
             Chicago, TI. 606t'12                                   Chicago, IL 6UW2
             Hour~: 8:30 am - 4:30 pm                               I lours: 8:3U am - -+:30 pm

      ,      Chancery Division
             Richard J Daley Ccnl'ct
             50 \\. \X-'ashington, Rm 802
             Chicago, IL 60602
             l lours: 1UO am - 4:30 pm

                      Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                        cookcountyclerkofcour t. org
                                                   [>a)(e 1 "' .l
         Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 89 of 134 PageID #:1


                                                                                                      FILED
                                                                                                      11/20/2018 4:23 PM
                                                                                                      DOROTHY BROWN
                                                                                                      CIRCUIT CLERK
                                                                                                      COOK COUNTY, IL
                                                                                                      2018L011743



       2120 - Served                      2121 - Served
       2220 - Not Served                  2221 - Not Served
       2320 - Served By Mail              2321 - Served By Mail
       2420 - Served By Publication       2421- Served By Publication
       Summons - Alias Summons                                                          (08/01/18) CCG 0001 A

~
<(
                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
Cl
Cl
lJ.J
...J   IVL-\..1THE\V HAT J ,ER
ii
                                        (Name all parties)
                                V,
                                                                  Case No. ~018-L-011743
                                                                  PLEASE SERVE: Bob Novak
                                                                               7775 S. Quincy Street
       STERIC,ENTCS C.S., LLC., et 111.
                                                                               Willowbrook, IHinois 60527

                                     -ii SUMMONS          [J ALIAS SUMMONS

       To each Dcfcnd;i.nt:

       \'OL; ARE Sl:lv(i\fOt(ED and required to fik an nnswet· to I he rnrnpl~int in thi~ ca,:,e, n copy of
       which is hereto attached. or orhcrwisc file your appearance and pa)' the rct1uirccl fre within thirty
       (30) days after service of this Summons, not counting the clay uf sen,icc. To file )'Our answer _or
       appearance yon need access to tbc internee. Plca~c ~)-~_:t, ~\ ,:c:,.: •· ,. ,; . !; -, ,     to till Wt le
       this pi:ocess. Kiosks with internet access are available at all Clerk\ Office locMions. Please 1:cfcr co
       the la~t page of this document for localion infornrntion.
       If you fail to do so, a judgment by default may be entered against you for the relief
       requested in the complaint.
       To the Ofl-icl:r:
       This Su1nmons mtist be returned by the officer or otber pcrwn to \Vhom ir was gi,·cn for service,
       with endorsement of service and foes, if nny, i.tnmcdiatdy after service. If sen-ice cannot be made,
       thi$ Summons shall be returrn:d so endorsed. This Summons may not be served later than thirty (30)
       days after it~ tlatc.




                       Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                         cookcountyclerkofcourt.org
                                                         1',ll(C I o1{,l
  Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 90 of 134 PageID #:1


Summons - AJias Summons                                                                  (08/01/18) CCG 0001 B
E-filing is now mandatory for docuinenrs in civil cases with limited exemptions. To c-file, you must first
ctcalc an a ccount with an e-filiug service provide~. Visit http: //efile.illinoiscourts.gov/serYice-providcrs.htrn
to learn more and to select a service proY1der. If you n eed a<ldicivnal help or have trouble e-filin,t, vjsit http://
,vww.illinoiscourts.gov /FAQ/gethelp.asp, or talk with your local circuit clerk's office.



.-\tty. No.: _3_5_8_7_5_ ____ _                              \Vitness:    11/20/2018 4:23 PM DOROTHY BROWN

,-\ttl' Name: Romam1cci & Blandin, LLC

1\tty. for: Plaintiff
,-\ddress: 321 N. Clark Sr., Ste. 900

C:itr: Chicago

State:
          IL
                 Zip: 60654
Telephone: (312) +58-1000
               bhensley@rbla·w.net
Primary Email: _ _ __ __________




                  Dorothv Brown Clerk of the Circuit Court of Cook County, Illinois
                        .      '
                                   cookcountyclerkofcourt.org
                                                        PJ~c:?of 3
        Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 91 of 134 PageID #:1




          CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

           R.icl1ard _) Daley Ccme.r                                 Domestic Relations Division
...        50 \V \'X-'ashington                                      Richard J Daley Center
0
...J
co
           Chirngo, lL 60602                                         50 \'(' \X'a~hington, Rm 802
0
N          Di$trict 2 - Skokie                                       Chicago, 1L 606(12
           j600 Old Orchard Rd                                       l lours: 8:30 am - --l:30 pm
           Skokie, IL 60077                                C         Ci\·il :\ppcab
           Districr 3 - Rolling :\Jcadows                            Riehru-d _] Dale)· Crntcr
           2121 Euclid                                               50 \\' Washington, Rm 8(11
           Rolling Mcadow:c-, IL GU00S                               Chirngo, IL 60<ill2
u.i                                                                  Hours: 8:30 ain - 4:30 pm
           District '+ - :\faywood
!:i:
Cl                                                                   Criminal Department
0
           1500 l'vfaybrook "\vc:
w
.J         l\faywood, IL 60153                                       Richard _J Daley Center
u::                                                                  50 \~' \Vashington, Rm 1006
           District 5 - Bridgeview
                                                                     Chirngo, IL 60602
           l 022.0 S 76th .\ve                                       !-fours: 8:30 nm - 4:30 pm
           Bridgcvic\,; TL 60455
                                                                     County DiYision
           Di~trict 6 - :\larkham
                                                                     Richard .1 Daley Ccntu
           l (1501 S Kcdzie Pkwy
                                                                     5(1 \'(' \'<'ashillgtotl, Rrn 1202
           J\farkham, TL 60428
                                                                     Chicago, IL 606U2
           Dome$tic Violence Court                                   Hours: 8:30 am - --l:30 pm
           SSS \\"-' I-Iarrisoo                           r
                                                          \          Probate Di,,ision
           Chicago, IL 60607
                                                                     Richard J Daley Center
           Juvenile Center Building                                  50 \\' \X'asbington, Rm 1202
           22-lS \\' Ogden "-\ve, H..rn 13                           Chicago, IT, 60602
           Chicago, ll, 60602                                        Hours: 8:3[) arn - 4:30 pm
           Criminal Court Building                                   J.aw Di,·ision
           2650 S California Ave, Rm .526                            Richard J Daky C<.:ntcr
           Chicago, JJ, 60608                                        5(1 \'(' \X'asbington, Rm 8ll I
                                                                     Chicago, TL <,U6(J2
       Daley Center Divisions/Departments                            I Iour~: 8:30 am - -UO pm

           C:i,·il DiYision                                          Trnf6c Division
           Richard) Daley Center                                     Richard J Daley Center
           SU\'(' \\'a~h.ington, Rm 601                              50 \'C Washingcoo, Lower Level
           Chicago, IL 60602                                         Chicago, IL 60602
           I fours: 8:30 am - -UO pm                                 !Iour,: 8:30 am - 4:30 pm

           C:hanccry Division
           Richa1·d J Daley Center
           j() \\. \'\'ashington, Rm 802
           Cbicagu, IL 60602
           l fours: 8:30 am -- ..j.:30 pm

                    Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                      cookcou ntycler ko fcour t.org
                                                 1>.t.~t ., rl ."\
  Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 92 of 134 PageID #:1


                                                                                                                       FILED
                                                                                                                       11/20/2018 4:23 PM
                                                                                                                       DOROTHY BROWN
                                                                                                                       CIRCUIT CLERK
                                                                                                                       COOK COUNTY, IL
                                                                                                                       2018L011743



2120 - Serve d                                2121 - Served
2220 - N ot Served                            2221 - Not Served
2320 - Served By Mail                         2321 - Served By Mail
2420 - Served By Publication                  2421 - Served By Publication
Summons - Alias Summons                                                                               (08/01/18) CCG 0001 A

                     JN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS


~L-\Trl IE\'\: f-L\LLER
                                             (Namt'. nil partie~)                     201 8-L-0117-43
                                                                       Case No.
                                V.                                    PLEASE SERVE: Roger Clark
                                                                                    5632 South Nordica
STERJGENICS L'.S., UL.,                t!t   al.                                    Chicago, Illinois 6063 8

                                      i'.1 SUMMONS O ALIAS SUMMONS
To each D efendant:

YOL ARE Sl]?vft...[O-:--JED and re9uired to file an answer to rhe complainr in this ca~c, a copy of
which is hereto attached, or o therwise file your appearance and pay the: rcgnircd fee within thirty
(30) days after service of this Summons, not counting tbc <lay o f ~crvicc. To file your answer or
appearance you need access to the internet. Please l..t::,i -- ~ :__,_
                                                                     ,_J ,'.- ;,;...'.:c .c::,_·_,:.'_,_ '.:.,.: " ::'a::·:. to truuatc
this process. Kiosks ,vith intcmct ,tccess are available at all Clerk's Of/ice locatio ns. Plca$C refer co
the last page of this d0cument for location information.
If you fail t o do so, a judgment by default m ay be entered against you for the relief
requested in the complaint.
To rhe Officer:
This Summo ns nrnst be returned by the officer or o ther pc.r~on to whom it was given for sciTicc,
with endorscrncnt of service and fees, if nny, immediately after sctvicc. If ~crvicc canno t be m ade,
this Summons shall be returned so endor~ed. This Summorn; may not be served lntcr than thirty (30)
davs ,1fter it~ date,




                   Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                     cook countyderkofcourt.org
                                                                Ptt11~ I of J
  Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 93 of 134 PageID #:1


Summons • Alias Summons                                                                   (08/01/18) CCG 0001 B

E-filing is now manda1ory for documen1s io civil cases wi th limited exemptions. To c-file, you must first
create au account with an e-filing service provider. Visic http:/ / efilc.illinoiscourts.gov/service-providcrs.htm
to le11m more and to select II service provider. If you 11eed additional help or have tm11blc e-filing, visit http: / /
www.illinoiscourts.gov/FAQ/gethelp. asp, or talk with you r local circuit clerk's office.


                                                                             11/20/2018 4:23 PM DOROTHY BROWN
               ~-sr
,\tty. N o.: _.)_,_._,_ __ _ __                                \\''itness:

r\t(\' N ame: Romamicci & Blandin, LLC


.-\m·. for: Plaintiff
:\dJrcs~: 32 1 N . Clark St., Sec. 900
                                                               Date of Scn ·ice:
C:in·: Chicago
               -'-'--- ----- -- - - - -
State:
          IL     Z ip: 6065-+
Telephone: (3 11) ~58- 1000

Primary Email: bhensley@rblaw.net




                  Dorothv
                        - Brown, Clerk of the Circuit Court of Cook County, Illinois
                                    cookcountyclerkofcourt.otg
                                                         P~lflC ~ ,,t 3
 Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 94 of 134 PageID #:1




     CLERK OF THE CIRCUIT COURT OF COOK COllNTY OFFICE LOCAT IONS

                                                     .-.
     Rici tanl .f Daley Ccmcr                        '           Domestic Relations Division
     50 W \\/ashingron                                           Richard J I);1ley Cenrcr
     Chicag<i, lL 60602                                          50 \'(' Wa:;hingcon, Rm 802
     District 2 - Skokie                                         ChicRgo, IL 606()2
     5600 O ld Orchard Rd                                        I lours: 8 :30 am - -1-:30 pm
     Skokie, TL 6CK)77                               C           Ch·il .-\ppcals
     Di~trict 3 - Rolling i\kfl.dmvs                             Richard J Daley Center
     2121 Euclid                                                 50 \\',' \IC':i.shington, R.111 801
     Rolling 1vicadow:;, IL 6Ll008                               Chicago, TL 60602
                                                                 Hours: 8:30 am - -1-:30 pm
     Di,-trict 4 - )\farwood
                                                     ('          Criminal Departrn.cnt
     1500 Marbrook .\\·e
                                                                 Richard J 0-tlcy Center
     i\.faywood, IL 60153
                                                                 50 \'(' \'Vashington, Rm 1006
      Disu·ict 5 - Bridgeview                                    Chicago, IL 60602
      Hl220 S 76th A,·e                                          Hours: 8:30 nm - -UO pm
      Bridgcvic--.v, TL 60455                        I..
                                                                 Crnmty Divisic.rn
      Di~trict 6 - i\Iarkharn                                    Richard_) Daky Ccrm r
      16501 S Kcdzie Pkwy                                        SU \X' \'<'ashin~con, Rm 1~02
      l\farkham, TL 60428                                        Chicago, II. 606U2
      Domestic Violence Comt                                     Hour~: 8:30 am - 4:30 pm
      555   ,x· f-larrisoo                                       Probate Division
      Chicago, IL 60607                              '           Richard_] Daley Ccnccr
      Juvenile Center Building                                   50 \X' \X'ashingrou, Rm 1202
      22-1-5 \'(' Ogdt·.n Ave, Rm 13                             Chic.ago, II, 60602
      Chicago, 1L 60602                                          Hours: 8:30 am - • :30 prn
      C1imi.nal C:omt Building                           i       I ,;lw Division
      2650 S California Ave, Rm 526                              Richard J Daley Cencer
      Chicago, ]J, 60608                                         5() \\' \'X'a~hington, Rm 80 I
                                                                 Chicago, TL 60602
Daley Center Divisions/Departments                               Hour~: 8:.30 am - -1-:30 pm

      Civil Division
                                                                 Trnfhc D ivision
                                                                 Richard J Daley Cenrer
      Richard J D aley Center
      50 \'V \'\'a ghington, Rm 601                              50 \'I' \'Vashingwn, Lower Lcn\l
                                                                 Chic;1go, [L 6UW2
      Chicago, IL 60602
      H oun,: 8:3U am - 4:30 pm
                                                                 l fou rs: 8:3ll run - -l:3tl pm

('    Chancery Di·d$ioo
      Richnrd J Daley Center
      50 \'ii \'('ashington, Rm 802
      Chicago, IL 60602
      1Tour~: 8:.'>0 am - 4:30 pm

                 Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                   cookcountyclerkofcourt.org
                                              l':1.,:~ .\ nf 3
      Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 95 of 134 PageID #:1




               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                     COUNTY DEPARTMENT, LAW DIVISION

MATTHEW HALLER,                            )
                                           )
                                           ) Case No. 2018-L-011743
        Plaintiff,                         )
                                           )
v.                                         )
                                           )
STERIGENICS U.S., LLC; BOB                 ) The Honorable Kathy M. Flanagan
NOVAK; ROGER CLARK; and GTCR,              )
LLC;                                       )
                                           )
                                           )
                                           )
        Defendants.                        )

                           NOTICE OF EMERGENCY MOTION

TO:     See Attached Proof of Service

       PLEASE TAKE NOTICE that on Tuesday, December 11, 2018 at 9:00 a.m., I or an
attorney in my stead shall appear before the Honorable Judge Kathy M. Flanagan in Courtroom
2210 at the Daley Center, and shall move the court in accordance with Plaintiff's Emergency
Motion to Expedite Plaintiff’s Depositions a copy of which is attached hereto.


                                         Respectfully Submitted,

                                         ROMANUCCI & BLANDIN, LLC

                                         By: s/Antonio M. Romanucci
                                         One of the Attorneys for Plaintiff

                                         Antonio M. Romanucci
                                         ROMANUCCI & BLANDIN, LLC
                                         321 N. Clark Street, Suite 900
                                         Chicago, IL 60654
                                         (312) 458-1000 telephone
                                         (312) 458-1004 facsimile
                                         aromanucci@rblaw.net
    Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 96 of 134 PageID #:1




                                       Proof of Service

      This is to certify that I have, this 6th day of December, 2018, served upon Counsel of
Record for Defendants:

       Maja C. Eaton
       meaton@sidley.com
       Gerard D. Kelly
       gkelly@sidley.com
       Elizabeth M. Chiarello
       echiarello@sidley.com
       Michael L. Lisak
       mlisak@sidley.com
       Bojan Manojlovic
       bmanojlovic@sidley.com
       Stephanie C. Stern
       sstern@sidley.com
       SIDLEY AUSTIN LLP
       Firm ID No. 42418
       One South Dearborn Street
       Chicago, Illinois 60603
       Telephone: (312) 853-7000
       Facsimile: (312) 853-7036
       ATTORNEYS FOR STERIGENICS U.S., LLC; BOB NOVAK; ROGER
       CLARK; AND GTCR, LLC

copies of the foregoing Plaintiff’s Emergency Motion to Expedite Plaintiff’s Depositions, as well
as the corresponding Notice of Emergency Motion.


                                                    Respectfully Submitted,

                                                    ROMANUCCI & BLANDIN, LLC

                                                    By: s/Antonio M. Romanucci
                                                    One of the Attorneys for Plaintiff

                                                    Antonio M. Romanucci
                                                    ROMANUCCI & BLANDIN, LLC
                                                    321 N. Clark Street, Suite 900
                                                    Chicago, IL 60654
                                                    (312) 458-1000 telephone
                                                    (312) 458-1004 facsimile
                                                    aromanucci@rblaw.net
     Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 97 of 134 PageID #:1




                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                      COUNTY DEPARTMENT, LAW DIVISION

MATTHEW HALLER,                                  )
                                                 )
                                                 ) Case No. 2018-L-011743
        Plaintiff,                               )
                                                 )
v.                                               )
                                                 )
STERIGENICS U.S., LLC; BOB                       ) The Honorable Kathy M. Flanagan
NOVAK; ROGER CLARK; and GTCR,                    )
LLC;                                             )
                                                 )
                                                 )
                                                 )
        Defendants.                              )

PLAINTIFF’S EMERGENCY MOTION TO EXPEDITE PLAINTIFF’S DEPOSITIONS

        NOW COMES the Plaintiff, Matthew Haller, by and through his attorneys, Romanucci &

Blandin, LLC, and Hart McLaughlin & Eldridge, LLC, and in moving this Court to expedite the

discovery and evidence depositions of Plaintiff Matthew Haller, states as follows:

                                    NATURE OF THE CASE

     1. Matthew Haller is 45-years-old and has approximately two months to live due to Stage IV

Stomach Cancer.

     2. This is a toxic tort action brought by Matthew Haller for injuries he sustained after

breathing in carcinogenic emissions of ethylene oxide from Sterigenics U.S., LLC’s facilities in

Willowbrook, Illinois for over eight years, living less than a mile from the facilities.

                               PROCEDURAL BACKGROUND

     3. Plaintiff filed his Complaint at Law in the above cause of action on October 29, 2018 with

the Clerk of the Court of the Circuit Court of Cook County.



                                                  1
    Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 98 of 134 PageID #:1




   4. Plaintiff filed Summons for all Defendants with the Cook County Sherriff’s Office on

November 20, 2018.

   5. Copies of the above-referenced Complaint at Law, as well as Summons, were served on

Sterigenics U.S., LLC, and Bob Novak on December 5, 2018, and on GTCR, LLC on December

3, 2018. Roger Clark has not yet been served.

   6. Upon information and belief, Sidley Austin LLP will be representing all defendants in this

matter. Indeed, Sidley Austin LLP has made numerous filings in similar cases on behalf of all

defendants. Ex. 1, Related Filings.




   See i.e. Ex. 1, Related Filings, pg. 031.

   7. Accordingly, Plaintiff has provided Sidley Austin LLP with notice of this motion by email

on November 6, 2018 at approximately 6:15 p.m.




                                                2
    Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 99 of 134 PageID #:1




                                    FACTUAL BACKGROUND

   8. On November 3, 2017, Plaintiff Matthew Haller was diagnosed with Stage IV Stomach

Cancer, a fatal disease. Ex. 2, Affidavit of Daniel Catenacci, M.D.

   9. Matthew Haller’s oncologist, Daniel Catenacci, M.D., has indicated that Matthew Haller’s

stomach cancer is terminal and has a very poor prognosis, which will result in death in a very short

period of time. Ex. 2, Affidavit of Daniel Catenacci, M.D.

   10. In fact, Matthew Haller’s doctor estimates that he has until February 2019 before he

succumbs to his illness and perishes. Ex. 2, Affidavit of Daniel Catenacci, M.D.

                                          ARGUMENT

   11. A litigant is guaranteed the right to obtain justice by law, freely, completely, and promptly.

Illinois Constitution Article 1, §12.

   12. Article 6 of the 1970 Constitution, Chapter 37 of the Illinois Revised Statutes (1985),

Section 72.1-72.36, the Illinois Supreme Court Rules, and the Illinois Code of Civil Procedure

charge the Circuit Courts of Illinois with the primary responsibility of carrying out this

constitutional mandate.

   13. Plaintiff Matthew Haller will suffer great prejudice and irreparable harm if he cannot

provide his testimony under oath prior to his death.

   14. In order to perpetuate his testimony, Plaintiff’s counsel would produce Mr. Haller for his

discovery deposition on January 14, 2019 and his evidence deposition on January 21, 2019, or any

other dates within the same general timeframe that are agreeable to Plaintiff and defense counsel.

   15. Even though Sidley Austin LLP has not yet filed an appearance in this matter, GTCR’s

appearance will be due January 2, 2019 and Sterigenics’ and Bob Novak’s appearances will be

due January 4, 2019.



                                                 3
    Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 100 of 134 PageID #:1




   16. At the time the depositions are set to go forward, the served Defendants would have been

required to file an appearance or be in a position to be defaulted and thus will not be prejudiced by

the timing of the deposition.

   17. Plaintiff will stipulate that no Defendant waives any defenses of any kind by appearing and

participating in the deposition.

   18. Plaintiff will further produce all available documentation and records to defense counsel

after their appearance is filed, prior to the depositions, including the following that are already in

counsel’s possession:

           a.   Treater List;
           b.   Medical Records;
           c.   Medical Expenses and Bills;
           d.   Tax returns;
           e.   Employment history; and
           f.   Related bills.

   WHEREFORE, Plaintiff Matthew Haller, by and through his attorneys, respectfully requests

this Court enter an order expediting his discovery and evidence depositions for the preservation of

his testimony at trial and for any further relief this Court deems appropriate at this time.

Dated: December 6, 2018

Respectfully submitted,
By: s/ Antonio M. Romanucci
Attorney for Plaintiff

Antonio M. Romanucci
Bhavani Raveendran
Martin D. Gould
Bryce T. Hensley
ROMANUCCI & BLANDIN, LLC
321 N. Clark Street, Suite 900
Chicago, IL 60654
(312) 458-1000 telephone
(312) 458-1004 facsimile
aromanucci@rblaw.net
braveendran@rblaw.net

                                                  4
   Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 101 of 134 PageID #:1




mgould@rblaw.net
bhensley@rblaw.net

Steven A. Hart
Brian H. Eldridge
Jennifer M. Cascio
HART MCLAUGHLIN & ELDRIDGE, LLC
22 W. Washington Street, Suite 1600
Chicago, Illinois 60602
(312) 955-0545 telephone
(312) 971-9243 facsimile
shart@hmelegal.com
beldridge@hmelegal.com
jcascio@hmelegal.com




                                        5
    Case:
     Case:1:18-cv-08057
           1:18-cv-07313Document
                         Document#:#:13Filed:
                                        Filed:12/07/18
                                               11/01/18Page
                                                        Page102
                                                             1 ofof1134 PageID
                                                                    PageID     #:1
                                                                           #:315


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Kamuda, et al. v. Sterigenics                  Case Number:
            International, Inc., et al.

An appearance is hereby filed by the undersigned as attorney for:                                           1
Sterigenics U.S., LLC; Bob Novak; Roger Clark; and GTCR LLC

Attorney name (type or print): Maja C. Eaton

Firm: Sidley Austin LLP

Street address: One South Dearborn

City/State/Zip: Chicago, Illinois 60603

Bar ID Number: 6283525                                     Telephone Number: 312-853-7000
(See item 3 in instructions)

Email Address: meaton@sidley.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on November 1, 2018

Attorney signature:            S/ Maja C. Eaton
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015



                                                                                                        Ex. 1 0001
Case:
 Case:1:18-cv-08057
       1:18-cv-07314Document
                     Document#:#:13Filed:
                                    Filed:12/07/18
                                           11/01/18Page
                                                    Page103
                                                         1 ofof1134 PageID
                                                                PageID     #:1
                                                                       #:304




                                                                          Ex. 1 0002
    Case:
     Case:1:18-cv-08057
           1:18-cv-07315Document
                         Document#:#:13Filed:
                                        Filed:12/07/18
                                               11/01/18Page
                                                        Page104
                                                             1 ofof1134 PageID
                                                                    PageID     #:1
                                                                           #:318


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Moawad, et al. v. Sterigenics                  Case Number:
            International, Inc., et al.

An appearance is hereby filed by the undersigned as attorney for:
Sterigenics U.S., LLC; Bob Novak; Roger Clark; and GTCR LLC

Attorney name (type or print): Maja C. Eaton

Firm: Sidley Austin LLP

Street address: One South Dearborn

City/State/Zip: Chicago, Illinois 60603

Bar ID Number: 6283525                                     Telephone Number: 312-853-7000
(See item 3 in instructions)

Email Address: meaton@sidley.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on November 1, 2018

Attorney signature:            S/ Maja C. Eaton
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015



                                                                                                        Ex. 1 0003
Case:
 Case:1:18-cv-08057
       1:18-cv-07528Document
                     Document#:#:13Filed:
                                    Filed:12/07/18
                                           11/13/18Page
                                                    Page105
                                                         1 ofof1134 PageID
                                                                PageID     #:1
                                                                       #:395




                                                                          Ex. 1 0004
Case:
 Case:1:18-cv-08057
       1:18-cv-07688Document
                     Document#:#:13Filed:
                                    Filed:12/07/18
                                           11/19/18Page
                                                    Page106
                                                         1 ofof1134 PageID
                                                                PageID     #:1
                                                                       #:433




                                                                          Ex. 1 0005
    Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 107 of 134 PageID #:1




                                 IN THE CIRCUIT COURT OF
                                  COOK COUNTY, ILLINOIS
                                      LAW DIVISION

                                                   )
HEATHER SCHUMACHER,                                )   Case No. 2018L011939
         Plaintiff,                                )
                                                   )
       v.                                          )
                                                   )
STERIGENICS U.S., LLC; BOB NOVAK;                  )   JURY TRIAL DEMANDED
ROGER CLARK; and GTCR LLC,                         )
          Defendants.                              )
                                                   )

                                      NOTICE OF FILING

       Defendant Sterigenics U.S., LLC, by and through its attorneys, hereby gives notice that

it filed a Notice of Removal in the United States District Court for the Northern District of

Illinois Eastern Division on November 13, 2018, under Federal Case No. 1:18-cv-07528,

pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446. A copy of the Notice of Removal is

attached and served and filed herewith.

       Upon the filing of the Notice of Removal with the Clerk of the United States District

Court for the Northern District of Illinois, and filing copies thereof with the Clerk of the Circuit

Court for Cook County, Illinois, Defendant Sterigenics US, LLC has effected removal and the

Circuit Court shall proceed no further in this action unless and until the case is remanded

pursuant to 28 U.S.C. § 1446(d).

Date: November 13, 2018                                  Respectfully submitted,

                                                         By: /s/ Maja C. Eaton
                                                             Maja C. Eaton

                                                             Maja C. Eaton
                                                             meaton@sidley.com
                                                             Gerard D. Kelly
                                                             gkelly@sidley.com



                                                                                              Ex. 1 0006
Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 108 of 134 PageID #:1




                                              Elizabeth M. Chiarello
                                              echiarello@sidley.com
                                              Michael L. Lisak
                                              mlisak@sidley.com
                                              Stephanie C. Stern
                                              sstern@sidley.com
                                              SIDLEY AUSTIN LLP
                                              Firm ID No. 42418
                                              One South Dearborn Street
                                              Chicago, Illinois 60603
                                              Telephone: (312) 853-7000
                                              Facsimile: (312) 853-7036

                                              ATTORNEYS FOR STERIGENICS U.S.
                                              LLC, BOB NOVAK, ROGER CLARK,
                                              AND GTCR LLC




                                     2
                                                                          Ex. 1 0007
   Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 109 of 134 PageID #:1




                               CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2018, a copy of the foregoing document was served
on the following counsel by U.S. Mail:

    Steven A. Hart                                     Antonio M. Romanucci
    Brian H. Eldridge                                  Bhavani Raveendran
    Jennifer M. Cascio                                 Martin D. Gould
    HART MCLAUGHLIN &                                  Bryce T. Hensley
    ELDRIDGE, LLC                                      ROMANUCCI & BLANDIN, LLC
    22 W. Washington Street, Suite 1600                321 N. Clark Street, Suite 900
    Chicago, IL 60602                                  Chicago, IL 60654
    Phone: (312) 955-0545                              Office: 312-458-1000


                                                          /s/ Stephanie C. Stern
                                                               Stephanie C. Stern




                                              3
                                                                                      Ex. 1 0008
     Case:
      Case:1:18-cv-08057 Document
             1:18-cv-07528        #:#:
                           Document 1 Filed: 12/07/18
                                       1 Filed:        Page
                                                11/13/18    110
                                                         Page    of91
                                                              1 of  134 PageID
                                                                      PageID   #:1
                                                                             #:1



                      UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                                   )
HEATHER SCHUMACHER,                                )   Case No.
         Plaintiff,                                )
                                                   )
        v.                                         )
                                                   )
STERIGENICS U.S., LLC; BOB NOVAK;                  )   JURY TRIAL DEMANDED
ROGER CLARK; and GTCR, LLC,                        )
          Defendants.                              )
                                                   )

                                    NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1332, 1441 & 1446, Defendant Sterigenics U.S., LLC

(“Sterigenics”) hereby removes to this Court the above-styled action, pending as Case No.

2018L011939 in the Circuit Court of Cook County, Illinois (“the Action”). In support of this

Notice of Removal, Sterigenics states as follows:

I.      INTRODUCTION.

        1.     The Action is properly removed to this Court pursuant to the federal removal

statute, 28 U.S.C. § 1441, because: (i) the Action is pending in the Circuit Court of Cook

County, Illinois, which is within the Northern District of Illinois, Eastern Division, 28 U.S.C.

§ 93(a)(1); (ii) the Court has both diversity jurisdiction and original federal jurisdiction over the

Action; and (iii) the procedural requirements for removal set forth in 28 U.S.C. § 1446 and 28

U.S.C. § 1453 are satisfied.

        2.     More specifically, this Court has diversity jurisdiction under 28 U.S.C. § 1332(a),

because complete diversity of citizenship exists as between Plaintiff Heather Schumacher

(“Plaintiff”) and Sterigenics. Defendants GTCR, LLC (“GTCR”), Bob Novak, and Roger Clark

are fraudulently joined to the Action, thus their citizenship should be disregarded for purposes of




                                                                                             Ex. 1 0009
      Case:
       Case:1:18-cv-08057 Document
              1:18-cv-07528        #:#:
                            Document 1 Filed: 12/07/18
                                        1 Filed:        Page
                                                 11/13/18    111
                                                          Page    of91
                                                               2 of  134 PageID
                                                                       PageID   #:1
                                                                              #:2



determining diversity. Additionally, this Court also has original federal jurisdiction under 28

U.S.C. § 1331, as the Action arises under federal law.

II.      FACTS.

         3.    On October 10, 2018, Plaintiff filed a Complaint in the Circuit Court of Cook

County, Illinois. That Complaint named Sterigenics International, Inc., Sterigenics International

LLC, and Sterigenics U.S., LLC as Defendants. On October 26, 2018 Defendants filed a Notice

of Removal in the Northern District of Illinois. See Schumacher v. Sterigenics International, Inc.

et al., No. 18-cv-07185. On October 29, 2018, Plaintiff filed a Notice of Voluntary Dismissal

Without Prejudice and on November 1, 2018, Plaintiff filed a Stipulated Notice of Voluntary

Dismissal Without Prejudice. The case was dismissed without prejudice on November 2, 2018.

A copy of this Complaint, the Notice of Removal, and the voluntary dismissal documents are

attached as Exhibit A.

         4.    On November 5, 2018, Plaintiff re-filed her Complaint in the Circuit Court of

Cook County. This Complaint adds Bob Novak, Roger Clark, and GTCR as Defendants, and

removes Sterigenics International, Inc. and Sterigenics International LLC as Defendants.

Sterigenics has not yet been served with this Complaint. A copy of the re-filed Complaint is

attached as Exhibit B. This case arises out of an August 21, 2018, report issued by the federal

government’s Agency for Toxic Substances and Disease Registry (“ATSDR”) concerning

emissions of ethylene oxide in Willowbrook, Illinois, where Sterigenics operates a contract

sterilization facility (the “Willowbrook facility”). A copy of this report is attached as Exhibit C.




                                                 2
                                                                                            Ex. 1 0010
    Case:
     Case:1:18-cv-08057 Document
            1:18-cv-07528        #:#:
                          Document 1 Filed: 12/07/18
                                      1 Filed:        Page
                                               11/13/18    112
                                                        Page    of91
                                                             3 of  134 PageID
                                                                     PageID   #:1
                                                                            #:3



The ATSDR’s report was published by the U.S. Environmental Protection Agency (“USEPA”)

on its public-access website on August 22, 2018.1

    A.        Background on Sterigenics and Ethylene Oxide.

         5.      Sterigenics is a leading provider of state-of-the-art sterilization services. Ethylene

oxide, a gas, is a heavily regulated chemical. As detailed here, Sterigenics’ use of ethylene oxide

at the Willowbrook facility is subject to federal regulations promulgated by USEPA and the

federal Food and Drug Administration (“FDA”), as well as Illinois regulations promulgated by

the Illinois Environmental Protection Agency (“IEPA”). Sterigenics’ Willowbrook facility is

operating legally and in compliance with applicable regulations. Indeed, Sterigenics’

Willowbrook facility not only meets federal and state standards, but exceeds them. (Declaration

of Kathleen Hoffman (“Hoffman Decl.”) ¶¶ 2, 5 (attached as Exhibit D).)

         6.      Sterigenics primarily contracts with healthcare products companies to sterilize

medical devices, medical equipment, and surgical kits sold or used by those customers. The

FDA regularly inspects2 Sterigenics’ facilities, including the Willowbrook facility, given the

importance of sterilization as a final step in the production and preparation of medical and

surgical products in the U.S. (Id. at ¶¶ 3–4.)




1
 See Evaluation of Potential Health Impacts from Ethylene Oxide Emissions, U.S. DEP’T OF HEALTH AND HUM.
SERVICES 1 (August 21, 2018), https://www.atsdr.cdc.gov/HAC/pha/sterigenic/Sterigenics_International_Inc-
508.pdf.

2
 See Compliance Policy Guide Section 100.550 Status and Responsibilities of Contract Sterilizers Engaged in the
Sterilization of Drugs and Devices, U.S. FOOD & DRUG ADMIN., https://www.fda.gov/ICECI/ComplianceManuals/
CompliancePolicyGuidanceManual/ucm073824.htm (last visited October 18, 2018).


                                                       3
                                                                                                       Ex. 1 0011
    Case:
     Case:1:18-cv-08057 Document
            1:18-cv-07528        #:#:
                          Document 1 Filed: 12/07/18
                                      1 Filed:        Page
                                               11/13/18    113
                                                        Page    of91
                                                             4 of  134 PageID
                                                                     PageID   #:1
                                                                            #:4



         7.       Ethylene oxide is critical to the healthcare industry. Over 50% of the medical

devices and nearly 90% of the surgical kits3 used in patient procedures in the U.S. are sterilized

by ethylene oxide. According to the Ethylene Oxide Sterilization Association, ethylene oxide

sterilizes over 20 billion medical devices each year in the United States alone. (Id. at ¶ 5.)

         8.       The Willowbrook facility, like many ethylene oxide sterilization process plants, is

the sole sterilization facility for a number of medical device companies in the Midwest. On an

average day, the Willowbrook facility sterilizes 1,000 cardiac devices used in heart surgery,

1,000 knee implants, 1,500 surgical procedure kits, 16,000 catheters, 11,000 syringes for

injections used in radiology diagnosis, and thousands of diabetes monitoring and care kits, renal

care products, neurosurgical devices, and respiratory care products. (Id. at ¶ 6.)

         9.       For the vast majority of single-use medical devices, complex implantable devices,

and surgical kits, ethylene oxide sterilization is widely used because it is the only practical,

FDA-approved sterilization method available. While heat and radiation can sometimes be used

for sterilization, those processes degrade plastics and other synthetic materials that are widely

used in medical devices and surgical kits, including hypodermic needles, catheters and many

other common hospital and operating room equipment. (Id. at ¶ 8.) Without ethylene oxide

sterilization, infection risks would soar dramatically in hospitals and operating rooms. (Id. at

¶ 7.) For heat- and irradiation-sensitive devices, no currently available sterilization method

exists that has been accepted and approved as a practical replacement for ethylene oxide. (Id. at

¶ 9.)




3
 A “surgical kit” refers to the set of instruments a surgeon uses during an operation. This may include scalpels,
clamps, surgical staplers, drills, and other equipment such as the sterilized gowns and drapery used during the
procedure. (Hoffman Decl. ¶ 3.)


                                                          4
                                                                                                            Ex. 1 0012
    Case:
     Case:1:18-cv-08057 Document
            1:18-cv-07528        #:#:
                          Document 1 Filed: 12/07/18
                                      1 Filed:        Page
                                               11/13/18    114
                                                        Page    of91
                                                             5 of  134 PageID
                                                                     PageID   #:1
                                                                            #:5



         10.      The Willowbrook facility is subject to stringent FDA requirements. As part of its

Good Manufacturing Practices regulations, the FDA requires that medical devices and equipment

be sterilized pursuant to exacting protocols that must be rigorously tested and validated.4

Detailed procedures exist for the equipment, methods, and steps used for the ethylene oxide

sterilization of each type of medical device or surgical kit at the Willowbrook facility, and that

equipment is continually checked and calibrated to ensure adherence to those procedures. (Id. at

¶ 10.) These FDA-required validation and calibration processes are expensive and can take

anywhere from four to six months to complete. (Id. at ¶ 11.)

         11.      Moreover, it is important to understand that ethylene oxide is present in an urban

atmosphere, such as the Chicago area, from a number of different sources, including natural

sources as well as everyday and commercial activities. Commercial sources of ethylene oxide in

the air we breathe include chemical manufacturers, hospitals, and medical sterilization facilities

near where people work or live. (Id. at ¶¶ 13–14.) More than a dozen medical facilities located

in DuPage and Cook counties exist that use ethylene oxide to sterilize medical products –

Sterigenics’ Willowbrook facility is far from alone. (Id. at ¶ 15.) As a result of all of these

natural and other sources, a general background level of ethylene oxide exists in the air. Not

surprisingly, then, USEPA itself explicitly recognizes that a certain level of ethylene oxide will

be present in the environment and the air we all breathe. (Id. at ¶ 12.)

    B.         The Release of the ATSDR Report.

         12.      On August 21, 2018, ATSDR released a report purporting to address whether

ethylene oxide emissions from the Willowbrook facility pose a public health problem for


4
 See Compliance Policy Guide Section 100.550 Status and Responsibilities of Contract Sterilizers Engaged in the
Sterilization of Drugs and Devices, U.S. FOOD & DRUG ADMIN., https://www.fda.gov/ICECI/ComplianceManuals/
CompliancePolicyGuidanceManual/ucm073824.htm (last visited October 18, 2018).


                                                       5
                                                                                                       Ex. 1 0013
    Case:
     Case:1:18-cv-08057 Document
            1:18-cv-07528        #:#:
                          Document 1 Filed: 12/07/18
                                      1 Filed:        Page
                                               11/13/18    115
                                                        Page    of91
                                                             6 of  134 PageID
                                                                     PageID   #:1
                                                                            #:6



people living and working in or near Willowbrook. Broadly speaking, the ATSDR report

combined data gathered by USEPA with a new and controversial risk assessment used by

USEPA to estimate the potential risk posed by any given concentration of ethylene oxide.

(This 2016 assessment was derived pursuant to USEPA’s Integrated Risk Information System

(“IRIS”) program.) Based on these inputs, the ATSDR report concluded that if the ethylene

oxide concentrations actually represented Willowbrook area residents’ exposure (which it did

not), those residents could face potential increased cancer risks. Unfortunately, the report

was released with neither context nor explanation. As noted in a letter signed by Senators

Tammy Duckworth and Richard Durbin, as well as Representative Bill Foster, “[t]he lack of

context has led to confusion, anxiety, and hardship on both the part of the community and

Sterigenics.” A copy of this letter is attached as Exhibit E.5

        13.      During an August 29, 2018, Willowbrook town hall meeting, an ATSDR

representative acknowledged that its report is “not one that indicated immediate health threat or

that there was an emergency situation.” (Videotape: Highlights from Village of Willowbrook, IL

Town Hall Meeting (August 29, 2018) at 0:42 (to be filed as Exhibit F).) As the ATSDR

representative explained, its “communication strategy fell through [and] did not allow us to

really put this [report] into context.” (Id.) Willowbrook Mayor Frank Trilla attempted to allay

community fears caused by the report by stating that ATSDR “took the [worst] case scenario,

multiplied it by 30 years, 250 days a year, 24 hours exposure . . . and the wind had to be identical

for the entire 30 years — under those circumstances 6.4 people out of 1,000 might be affected by

this.” (Id. at 8:20.) An ATSDR research officer also attempted to downplay concerns regarding


5
  A copy of this letter was also published on Senator Duckworth’s website. See https://www.duckworth.senate.gov
/imo/media/doc/18.09.21%20-%20Letter%20re%20Willowbrook%20ambient%20air%20testing%20request%20-
%20EPA%20Wheeler%20and%20Stepp%20(002).pdf.


                                                       6
                                                                                                       Ex. 1 0014
    Case:
     Case:1:18-cv-08057 Document
            1:18-cv-07528        #:#:
                          Document 1 Filed: 12/07/18
                                      1 Filed:        Page
                                               11/13/18    116
                                                        Page    of91
                                                             7 of  134 PageID
                                                                     PageID   #:1
                                                                            #:7



the report by informing residents that ATSDR “biased [the results] on purpose to try to capture

what might be the worst exposure in the community when they’re downwind from the facility.”

(Id. at 9:55.) The ATSDR representative also admitted, “I don’t know if anyone’s home 24

hours a day, 7 days a week for an entire year for 33 years. Which is what we assumed.” (Id. at

10:22.)

          14.      In calculating the exposure risk in its extreme, worst-case hypothetical, ATSDR

also used the highest concentration of ethylene oxide detected in the residential area samples,

which were collected under non-representative weather conditions designed to yield the highest

possible number. (Ex. C at p. 11.) As the ATSDR representative admitted, this concentration is

not reflective of actual long-term exposure. In addition, ATSDR intentionally excluded from

consideration 21 samples that it acknowledged reflected lower overall measured levels of

ethylene oxide. (Id. at p. 5–7.) Importantly, the ATSDR report did not find Sterigenics to be in

violation of any applicable USEPA or IEPA regulation or requirement. Indeed, Alec Messina,

IEPA Director, stated during the August 29, 2018, town hall meeting that the Willowbrook

facility is “in compliance with all the federal regulations including the emissions standards for

ethylene oxide . . . . [The facility is] in compliance with those regulations and state law.” (Ex. F

at 3:46.)

    C.          Further Responses to the ATSDR Report.

          15.      Following the ATSDR report’s release, William L. Wehrum, the Assistant

Administrator of USEPA for Air and Radiation, attempted to provide greater clarity on the report

to ease citizen concerns. Specifically, Mr. Wehrum sent letters to Governor Bruce Rauner and

several other senior elected officials specifically noting that “the air concentrations of ethylene

oxide are not high enough to cause immediate harm to health for the people in and around



                                                   7
                                                                                             Ex. 1 0015
    Case:
     Case:1:18-cv-08057 Document
            1:18-cv-07528        #:#:
                          Document 1 Filed: 12/07/18
                                      1 Filed:        Page
                                               11/13/18    117
                                                        Page    of91
                                                             8 of  134 PageID
                                                                     PageID   #:1
                                                                            #:8



Willowbrook.” These letters are attached as Group Exhibit G. Further, Mr. Wehrum noted that

“[e]arly indications from the post-control stack testing suggest that emissions have indeed been

significantly reduced.” Mr. Wehrum also pointed out flaws underlying USEPA’s recent National

Air Toxics Assessment (the “2014 NATA”), which identified Willowbrook as one of a number

of areas potentially having an elevated chronic risk from ethylene oxide.6 NATA is a screening

tool used by the federal government to identify areas of the country, pollutants, or types of

pollution sources that may need to be further examined to better understand potential risks to

public health. The identification of elevated risks from ethylene oxide in the 2014 NATA are

primarily driven by a toxicity value taken from the 2016 IRIS assessment. Mr. Wehrum noted

that the NATA assessment’s conclusion about the cancer risk of a given concentration of

ethylene oxide is based on “someone who is continuously exposed to [ethylene oxide] for 24

hours per day over 70 years.”

        16.      Additionally, on September 20 and 21, 2018, a contractor hired by Sterigenics

conducted stack tests to measure the actual emissions from the Willowbrook facility. USEPA

and IEPA experts were present to observe these tests. USEPA will review these results and

conduct a risk assessment of the Willowbrook area. This risk assessment “will be more

comprehensive than either NATA or the ASTDR analysis. It will be similar to the types of risk

assessments EPA conducts when it is reviewing its regulations for industries that emit air toxics

to determine whether those rules need to be updated to improve protection of public health.”7




6
 Although this National Air Toxics Assessment is called the “2014 NATA” because it uses emissions data from
2014, USEPA actually published the 2014 NATA in 2018.
7
 See Sterigenics Willowbrook Facility – Latest Update, UNITED STATES ENVIRONMENTAL PROTECTION AGENCY,
https://www.epa.gov/il/sterigenics-willowbrook-facility-latest-update (last visited Oct. 26, 2018).


                                                       8
                                                                                                     Ex. 1 0016
       Case:
        Case:1:18-cv-08057 Document
               1:18-cv-07528        #:#:
                             Document 1 Filed: 12/07/18
                                         1 Filed:        Page
                                                  11/13/18    118
                                                           Page    of91
                                                                9 of  134 PageID
                                                                        PageID   #:1
                                                                               #:9



III.        DIVERSITY JURISDICTION EXISTS.

            17.      A defendant may remove an action from state court to federal court if the action

could have been brought in federal court originally. 28 U.S.C. § 1441.

            18.      Federal diversity jurisdiction exists where “the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs,” and “is between . . . citizens of

different States.” 28 U.S.C. § 1332(a)(1). Both prerequisites are satisfied here.

       A.         The Amount in Controversy Exceeds $75,000, Exclusive of Interest and Costs.

            19.      A “defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold[;]” only when the defendant’s

“assertion of the amount in controversy is challenged” do the parties need to submit proof. Dart

Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014); Midland Mgmt. Co. v. Am.

Alternative Ins. Co., 132 F. Supp. 3d 1014, 1018 (N.D. Ill. 2015) (same). The removing party is

not required “to establish that it was likely that the plaintiff would obtain a judgment exceeding

the amount-in-controversy requirement.” Back Doctors Ltd. v. Metro. Prop. & Cas. Ins. Co.,

637 F.3d 827, 829 (7th Cir. 2011). Rather “jurisdiction will be defeated only if it appears to a

legal certainty that the stakes of the lawsuit do not exceed $75,000.” Carroll v. Stryker Corp.,

658 F.3d 675, 680 (7th Cir. 2011).

            20.      The nature of Plaintiff’s allegations demonstrate that she seeks damages in excess

of $75,000. Plaintiff alleges that she was diagnosed with Hodgkin’s Lymphoma in 2007 and has

since endured numerous fertility complications. (Compl. at ¶ 16.) Plaintiff claims that

Sterigenics is responsible for causing her cancer and fertility issues. (Id. at ¶ 18.) According to

Plaintiff, as a result of Sterigenics’ actions, “she developed Hodgkin’s Lymphoma and has since

endured numerous fertility complications which has caused and will continue to cause Plaintiff

to incur and endure medical bills, lost wages, pain and suffering, mental anguish, disability,
                                                      9
                                                                                                Ex. 1 0017
    Case:
    Case:1:18-cv-08057
          1:18-cv-07528Document
                       Document#:
                                #:11Filed:
                                    Filed:12/07/18
                                           11/13/18Page
                                                   Page119  of91
                                                        10 of  134 PageID
                                                                 PageID   #:1
                                                                        #:10



disfigurement, reduced life expectancy, and a loss of her normal life.” (Id. at ¶¶ 79, 85, 91, 97,

105, 113, 119, 127, 133, 141, 147, 155, 161, 169, 177, 183.)

         21.       Given the nature of Plaintiff’s allegations and the lack of any express limitation

on the amount of damages sought, the jurisdictional amount requirement is clearly satisfied by

the claims.

    B.         Complete Diversity of Citizenship Exists.

                 i.       The Parties are Citizens of Different States and No Proper Defendant is a
                          Citizen of Illinois.

         22.       Sterigenics is a limited liability company.

         23.       Where a party is a limited liability company, “[f]or diversity jurisdiction

purposes, the citizenship of an LLC is the citizenship of each of its members. . . . Consequently,

an LLC’s jurisdictional statement must identify the citizenship of each of its members as of the

date the . . . notice of removal was filed, and, if those members have members, the citizenship of

those members as well.” Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007);

accord Belleville Catering Co. v. Champaign Mkt. Place, L.L.C., 350 F.3d 691, 692 (7th Cir.

2003) (“limited liability companies are citizens of every state of which any member is a

citizen.”).

         24.       Where a party is a corporation, “a corporation shall be deemed to be a citizen of

every State . . . by which it is has been incorporated and of the State . . . where it has its principal

place of business.” 28 U.S.C. § 1332(c)(1).

         25.       Sterigenics is a Delaware limited liability company whose sole member is Sotera

Health LLC. (Declaration of Tiffany Ross Neumann (“Neumann Decl.”) ¶ 2 (attached as Exhibit

H).)




                                                    10
                                                                                                 Ex. 1 0018
    Case:
    Case:1:18-cv-08057
          1:18-cv-07528Document
                       Document#:
                                #:11Filed:
                                    Filed:12/07/18
                                           11/13/18Page
                                                   Page120  of91
                                                        11 of  134 PageID
                                                                 PageID   #:1
                                                                        #:11



        26.    Sotera Health LLC is a Delaware limited liability company whose sole member is

Sotera Health Holdings, LLC. (Neumann Decl. ¶ 4.) Sotera Health Holdings, LLC is a

Delaware limited liability company whose sole member is Sotera Health Topco, Inc. (Id. at ¶ 5.)

Sotera Health Topco, Inc. is a Delaware corporation with its headquarters in Broadview Heights,

Ohio. (Id. at ¶ 6.) Consequently, Sotera Health LLC is a citizen of Delaware and Ohio.

Therefore, for the purposes of diversity jurisdiction, Defendant Sterigenics is a citizen of

Delaware and Ohio.

        27.    Plaintiff has also named GTCR, Bob Novak, and Roger Clark as Defendants. As

explained infra, however, GTCR, Bob Novak, and Roger Clark are fraudulently joined as

Defendants to this Action. Fraudulently joined defendants “may be disregarded for purposes of

determining diversity jurisdiction.” Midland Mgmt. Co., 132 F. Supp. 3d at 1021.

        28.    According to the Complaint, at the time the Action was filed and at the time of

this removal, Plaintiff was and is not a citizen of Delaware or Ohio. Rather, according to the

Complaint, Plaintiff has been a resident of Cook County, Illinois since approximately 2003.

(Compl. at ¶ 16.) Additionally, Plaintiff alleges that from 1978 to 2002 she lived in or around

Willowbrook, Illinois. (Id.) These factual allegations demonstrate that Plaintiff resides in and

intends to remain in Illinois and is domiciled in this state. See, e.g., Heinen v. Northrop

Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012). Domicile determines an individual’s

citizenship for diversity purposes. Id. Accordingly, for diversity purposes, Plaintiff is a citizen of

Illinois.

        29.    Because Plaintiff is a citizen of neither Ohio nor Delaware, complete diversity of

citizenship exists. Midland Mgmt. Co., 132 F. Supp. 3d. at 1017 (removal based on diversity

jurisdiction was proper where properly joined parties were citizens of different states).



                                                 11
                                                                                               Ex. 1 0019
    Case:
    Case:1:18-cv-08057
          1:18-cv-07528Document
                       Document#:
                                #:11Filed:
                                    Filed:12/07/18
                                           11/13/18Page
                                                   Page121  of91
                                                        12 of  134 PageID
                                                                 PageID   #:1
                                                                        #:12



             ii.       GTCR, Bob Novak, and Roger Clark are Fraudulently Joined.

       30.     “Although a plaintiff is generally free to choose its own forum, a plaintiff ‘may

not join an in-state defendant solely for the purposes of defeating federal diversity jurisdiction.’”

Midland Mgmt. Co., 132 F. Supp. at 1021 (quoting Schwartz v. State Farm Mut. Auto Ins. Co.,

174 F.3d 875, 878 (7th Cir. 1999)). “In that case, the defendant is considered fraudulently

joined, and may be disregarded for purposes of determining diversity jurisdiction.” Id.

       31.     As discussed supra, Plaintiff’s original Complaint only named Sterigenics

International, Inc., Sterigenics International LLC, and Sterigenics U.S., LLC as Defendants.

Sterigenics filed a Notice of Removal in the Northern District of Illinois based, in part, on this

Court’s federal diversity jurisdiction. Shortly thereafter, Plaintiff moved, without explanation, to

dismiss her original Complaint. The sole reason behind Plaintiff’s litigation tactic is now

abundantly clear—so she could attempt to join in-state defendants in an effort to defeat federal

diversity jurisdiction. Only after Sterigenics filed a Notice of Removal demonstrating why this

case should be in federal court did Plaintiff discover a “need” to add GTCR, Bob Novak, and

Roger Clark as Defendants. Clearly these new defendants were only added to the Complaint in a

thinly veiled attempt to defeat diversity jurisdiction. Because GTCR, Bob Novak, and Roger

Clark are joined to this action solely to defeat the Court’s federal diversity jurisdiction, they

should be disregarded for purposes of determining diversity.

       32.     Even ignoring this obvious and impermissible attempt to evade this Court’s

jurisdiction, Plaintiff cannot possibly prevail in her claims against GTCR, Bob Novak, and Roger

Clark. Plaintiff asserts claims for negligence and willful and wanton conduct against GTCR,

Bob Novak, and Roger Clark. Plaintiff also asserts claims for ultrahazardous activity/strict

liability, civil battery, and public nuisance against GTCR. However, none of these claims are



                                                  12
                                                                                              Ex. 1 0020
    Case:
    Case:1:18-cv-08057
          1:18-cv-07528Document
                       Document#:
                                #:11Filed:
                                    Filed:12/07/18
                                           11/13/18Page
                                                   Page122  of91
                                                        13 of  134 PageID
                                                                 PageID   #:1
                                                                        #:13



actually supported by any factual allegations regarding the claimed acts or omissions committed

by GTCR, Bob Novak, and Roger Clark that allegedly caused Plaintiff’s injuries.

       33.     A defendant is fraudulently joined where “there is no reasonable possibility that

the plaintiff could prevail against the [in-state] defendant.” Tile Unlimited, Inc. v. Blanke Corp.,

788 F. Supp. 2d 734, 738 (N.D. Ill. 2011) (quotations and citations omitted). “The court may

consider . . . affidavits in determining whether a party has been fraudulently joined.” Hernandez

v. Home Depot, U.S.A., Inc., No. 05 C 5963, 2006 WL 1647438, at *2 (N.D. Ill. June 5, 2006).

                       a.      GTCR is Fraudulently Joined.

       34.     Naming GTCR as a Defendant is plainly fraudulent given that Plaintiff fails to

allege that GTCR’s acts or omissions actually caused any of Plaintiff’s claimed injuries. Instead,

Plaintiff relies on GTCR’s alleged ownership as being equivalent to alleged evidence of liability.

(Compl. at ¶¶ 21–29.) Perhaps aware of GTCR’s tenuous connection to this case, Plaintiff

engages in a “smoke and mirrors” approach to make up for the fact that, even by her own

allegations, GTCR is utterly irrelevant to her claims. Plaintiff does this by extensively

discussing GTCR’s alleged investment strategy and business approach, its alleged initiatives to

improve Sterigenics’ growth, and GTCR’s alleged presence on the Sterigenics’ board of

directors. (Id. at ¶¶ 23–25, 28.) Confusingly, Plaintiff spends over a page of her Complaint

recapping an alleged promotional video featuring a discussion between the GTCR Managing

Director and the then-CEO of Sterigenics. (Id. at ¶ 26.) Although Plaintiff claims this video

discusses “GTCR’s significant involvement and control over Sterigenics,” the quotes provided

by Plaintiff belie this assertion. (Id.) Instead the alleged discussion highlights that GTCR does

its due diligence to understand the healthcare industry, including researching contract

sterilization before partnering with Sterigenics, and GTCR committed resources to acquire a

supplier of Sterigenics’ products. (Id.) These voluminous and irrelevant allegations regarding
                                                 13
                                                                                            Ex. 1 0021
    Case:
    Case:1:18-cv-08057
          1:18-cv-07528Document
                       Document#:
                                #:11Filed:
                                    Filed:12/07/18
                                           11/13/18Page
                                                   Page123  of91
                                                        14 of  134 PageID
                                                                 PageID   #:1
                                                                        #:14



GTCR’s business relationship with Sterigenics have absolutely nothing to do with Plaintiff’s

claims regarding exposure to ethylene oxide emitted by the Willowbrook facility and her

assertion that such emissions caused her claimed injuries. Indeed, Plaintiff makes no attempt

whatsoever to allege any connection between GTCR and the Willowbrook facility, the only

Sterigenics facility at issue in this case. Instead Plaintiff alleges that GTCR’s ownership of

Sterigenics is sufficient to establish liability for Plaintiff’s inhalation of ethylene oxide in

Willowbrook. Plaintiff’s allegations do not address, at all, what acts or omissions actually

attributable to GTCR potentially caused Plaintiff’s claimed injuries. This failure is fatal to any

claim of actual liability against GTCR and plainly reveals this Defendant was fraudulently

joined. The most Plaintiff asserts in her allegations against GTCR is that it has an agreeable

business relationship with Sterigenics. This is insufficient to apprise GTCR of the nature of the

charges against it and to allow it to prepare its defense as required.

        35.     Further, Plaintiff could never even state a claim against GTCR as it cannot be

held liable for the claims asserted. Under the direct participant theory of liability for tortious acts

of a subsidiary, a parent corporation may be held liable only if “there is sufficient evidence to

show that the parent corporation directed or authorized the manner in which an activity is

undertaken.” Grady v. Ocwen Loan Servicing, LLC, 2012 WL 929928, at *2 (N.D. Ill. Mar. 19,

2012) (citing Forsythe v. Clark USA, Inc., 864 N.E.2d 227, 237 (Ill. 2007)). In other words,

direct participant liability exists only where a parent corporation engages in actions “surpassing

the control exercised as a normal incident of ownership.” Nathan v. Morgan Stanley Renewable

Dev. Fund, LLC, 2012 WL 1886440, at *10 (N.D. Ill. May 22, 2012) (internal quotation marks

omitted). Notably, the Complaint makes no attempt to allege facts surpassing that of a normal

ownership relationship. Additionally, however, there are several layers of control separating



                                                   14
                                                                                               Ex. 1 0022
    Case:
    Case:1:18-cv-08057
          1:18-cv-07528Document
                       Document#:
                                #:11Filed:
                                    Filed:12/07/18
                                           11/13/18Page
                                                   Page124  of91
                                                        15 of  134 PageID
                                                                 PageID   #:1
                                                                        #:15



GTCR’s ownership from Sterigenics. As described above, Sterigenics is a Delaware limited

liability company whose sole member is Sotera Health LLC, whose sole member is Sotera

Health Holdings, LLC, whose sole member is Sotera Health Topco, Inc. Sotera Health Topco,

Inc. is, in turn, owned by Sotera Health Topco Parent, L.P., which is owned by dozens of limited

partners. Among those dozens of limited partners are a few funds indirectly affiliated with

GTCR. (Neumann Decl. at ¶ 8.) Thus, there are four companies separating GTCR’s partial and

indirect ownership interest from Sterigenics U.S. LLC. (Id. at ¶ 9.) Sterigenics, meanwhile,

allegedly owns several facilities across different countries, one of which is the Willowbrook

facility. (Compl. at ¶¶ 1, 45, 67, 68.) As is evidenced by this corporate structure, GTCR does

not direct or authorize the manner in which Sterigenics U.S., LLC operates, let alone direct or

authorize the activities at the Willowbrook facility. The only facts alleged demonstrate nothing

more than ownership of one limited liability company by another. This indirect and partial

ownership is legally insufficient to ever establish liability for Plaintiff’s claims.

        36.     Because Plaintiff makes no specific allegations regarding GTCR’s actions or

omissions that caused Plaintiff’s injuries, nor could she ever truthfully make any such

allegations, she cannot demonstrate that GTCR owed any legal duty to Plaintiff or could be

otherwise personally liable to her.

        37.     Because Plaintiff has not made any substantive allegations against GTCR

regarding any of her actual claims, there is “no possibility that a plaintiff can state a cause of

action against [this] nondiverse defendant[] in state court.” Gottlieb v. Westin Hotel Co., 990

F.2d 323, 327 (7th Cir. 1993). Given all of these facts, GTCR has obviously only been added to

the Complaint in a blatant attempt to defeat diversity.




                                                  15
                                                                                              Ex. 1 0023
    Case:
    Case:1:18-cv-08057
          1:18-cv-07528Document
                       Document#:
                                #:11Filed:
                                    Filed:12/07/18
                                           11/13/18Page
                                                   Page125  of91
                                                        16 of  134 PageID
                                                                 PageID   #:1
                                                                        #:16



        38.     Because no possibility exists, much less any reasonable possibility, that Plaintiff

could state any claim against GTCR, this Defendant was fraudulently joined to this Action. As

such, GTCR’s presence as a Defendant should be ignored for purposes of determining diversity

jurisdiction. See Hernandez, 2006 WL 1647438, at *2 (removal based on diversity of citizenship

was proper where there was “no possibility” that plaintiff could state a cause of action for

negligence as alleged in the complaint against the in-state defendant).

                        b.       Bob Novak and Roger Clark are Fraudulently Joined.

        39.     Bob Novak and Roger Clark are also clearly fraudulently joined given the dearth

of any factual allegations asserted against them. Indeed, in the actual body of the Complaint,

Plaintiff spends just three sentences each on Bob Novak and Roger Clark. (Compl. at ¶¶ 30, 31.)

Significantly, those three sentences do nothing more than provide their alleged job descriptions.

(Id. at ¶ 30 (alleging that Bob Novak “is the Operations Manager at the” Willowbrook facility,

“has worked in that capacity since August 2003,” and is “responsible for the operation of the

facility, coordinating and overseeing all activities in plant operations, and overall plant safety”);

id. at ¶ 31 (alleging that Roger Clark was “the Maintenance Supervisor at the” Willowbrook

facility, “held that position for nearly 30 years from the late 1980s until approximately 2015,”

and “was responsible for calibrating the internal [ethylene oxide] monitors and overseeing the

maintenance activities at the” Willowbrook facility).) Even within these job descriptions,

Plaintiff does not specifically assert the necessary allegation that either Defendant had any

control or discretion over the Willowbrook facility’s ethylene oxide emissions—the alleged

cause of Plaintiff’s injuries.

        40.     Other than asserting generalized boilerplate job descriptions for Roger Clark and

Bob Novak, Plaintiff does not mention them again until the Complaint’s claims sections. In

those sections, Plaintiff asserts that Bob Novak and Roger Clark are individually liable for her
                                                  16
                                                                                             Ex. 1 0024
      Case:
      Case:1:18-cv-08057
            1:18-cv-07528Document
                         Document#:
                                  #:11Filed:
                                      Filed:12/07/18
                                             11/13/18Page
                                                     Page126  of91
                                                          17 of  134 PageID
                                                                   PageID   #:1
                                                                          #:17



negligence (Counts IX and XI) and willful and wanton conduct (Counts X and XII) claims.

Plaintiff makes these unsupported claims even though she asserted absolutely no factual

allegations regarding either Roger Clark or Bob Novak’s acts or omissions that allegedly actually

caused Plaintiff’s claimed injuries. As such, Roger Clark and Bob Novak were clearly

fraudulently joined and their presence as Defendants should be ignored for purposes of

determining diversity jurisdiction. See Hernandez, 2006 WL 1647438, at *2.

IV.     FEDERAL QUESTION JURISDICTION.

        41.     Federal-question jurisdiction exists where a plaintiff’s cause of action “arises

under the Constitution, laws, or treatises of the United States.” 28 U.S.C. § 1331. In order to

arise under federal law, a claim must either plead a cause of action under federal law or plead a

state-law claim that implicates significant federal issues. See Grable & Sons Metal Prod., Inc. v.

Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005). A state-law claim implicates significant federal

issues if it “necessarily raise[s] a stated federal issue, actually disputed and substantial, which a

federal forum may entertain without disturbing any congressionally approved balance of federal

and state judicial responsibilities.” Id. at 314. In other words, a state-law claim may satisfy the

“arising under” jurisdictional test if a federal issue is: “(1) necessarily raised, (2) actually

disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting the

federal-state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing

Grable, 545 U.S. at 314); see also Evergreen Square of Cudahy v. Wisconsin Hous. & Econ.

Dev. Auth., 776 F.3d 463, 466 (7th Cir. 2015). A federal issue is substantial if it requires more

than the routine application of settled federal law to a particular set of facts. See Behrens v.

BMO Harris Bank , N.A., No. 16-CV-09949, 2017 WL 3234373, at *6 (N.D. Ill. July 31, 2017).




                                                   17
                                                                                                   Ex. 1 0025
    Case:
    Case:1:18-cv-08057
          1:18-cv-07528Document
                       Document#:
                                #:11Filed:
                                    Filed:12/07/18
                                           11/13/18Page
                                                   Page127  of91
                                                        18 of  134 PageID
                                                                 PageID   #:1
                                                                        #:18



   A.         Plaintiff’s Complaint Necessarily Raises a Disputed Issue of Federal Law.

        42.      The entire substance of Plaintiff’s Complaint is founded on the federal

government’s ATSDR report entitled “Evaluation of the Inhalation Carcinogenicity of Ethylene

Oxide,” which, in turn, used another federal government agency’s report (the 2016 USEPA

IRIS) as the basis for its analysis and findings. In that 2016 report, USEPA changed ethylene

oxide’s cancer weight-of-evidence descriptor from “probably carcinogenic to humans” to

“carcinogenic to humans” and “determined that there is sufficient evidence of a causal

relationship between [ethylene oxide] exposure and breast cancer in women.” (Ex. C, p. 1, 8, 9.)

        43.      Nonetheless, at the time the report was released, and at all times before and after

the report’s release, Sterigenics has been in compliance with all state and federal regulatory

emission requirements, most importantly the federal Clean Air Act.

        44.      The Clean Air Act, 42 U.S.C. § 7401 et seq., is the primary mechanism through

which the federal government manages air emissions from industrial facilities in the United

States. Among many regulatory provisions, the Clean Air Act requires USEPA to identify

sources of and set national emission standards for a specific list of nearly 200 hazardous air

pollutants. 42 U.S.C. § 7412. Ethylene oxide is one of those chemicals, and pursuant to that

mandate, USEPA has directly regulated ethylene oxide emissions since 1994. See 40 C.F.R.

§ 63, Subpart O (Ethylene Oxide Emissions Standards for Sterilization Facilities); National

Emission Standards for Hazardous Air Pollutants for Ethylene Oxide Commercial Sterilization

and Fumigation Operations, 59 Fed. Reg. 62585-01 (Dec. 6, 1994). The emission standards

(known as “NESHAPs”) are directly applicable to facilities such as Sterigenics and enforceable

by USEPA. 40 C.F.R. § 63.368. If the standards are violated, the United States has the authority

to seek civil penalties of up to $97,229 per day and may obtain temporary or permanent



                                                  18
                                                                                             Ex. 1 0026
    Case:
    Case:1:18-cv-08057
          1:18-cv-07528Document
                       Document#:
                                #:11Filed:
                                    Filed:12/07/18
                                           11/13/18Page
                                                   Page128  of91
                                                        19 of  134 PageID
                                                                 PageID   #:1
                                                                        #:19



injunctive relief. 42 U.S.C. § 7413(b); see also Civil Monetary Penalty Inflation Adjustment

Rule, 83 Fed. Reg. 1190 (Jan. 10, 2018).

       45.     The Clean Air Act also creates a nationally-uniform system of permits, known as

“Title V permits,” for major industrial sources to ensure that emission standards are identified

and met. 40 C.F.R. § 70.1. USEPA sets the substantive requirements for the Title V permitting

program. It also has the power to authorize individual states to administer the permitting

program on USEPA’s behalf. 40 C.F.R. § 70 et seq. USEPA has approved Illinois’s Title V

permitting program, 415 ILCS 5/39.5 (known in Illinois as the Clean Air Act Permit Program

(“CAAPP”); Illinois, 66 Fed. Reg. 62946 (Dec. 4, 2001) (Clean Air Act Final Full Approval of

the Operating Permits Program). Pursuant to this grant of authority, IEPA issued Sterigenics a

CAAPP permit.

       46.     Together, the dual regulations set by USEPA and IEPA limit Sterigenics’ overall

use of ethylene oxide and require most sources of ethylene oxide at the facility to be connected

to pollution control devices, which are required to remove at least 99% of the ethylene oxide

before it can be emitted to the air, pursuant to the federal NESHAP. 40 C.F.R. § 63.362(a).

Sterigenics is in compliance with its CAAPP permit and the federal NESHAP and, in fact, emits

far less than the permitted amount of ethylene oxide.

       47.     Nonetheless, Plaintiff argues that Sterigenics breached its duty to Plaintiff by,

amongst other things, “emitting [ethylene oxide] into the air from its Willowbrook facility,”

“[b]y using [ethylene oxide] as part of its sterilization process when safer alternatives could

accomplish the same or similar business purpose without presenting the same level of risk to

human health and well-being,” and “[b]y failing to employ safe methods to adequately control,




                                                 19
                                                                                             Ex. 1 0027
    Case:
    Case:1:18-cv-08057
          1:18-cv-07528Document
                       Document#:
                                #:11Filed:
                                    Filed:12/07/18
                                           11/13/18Page
                                                   Page129  of91
                                                        20 of  134 PageID
                                                                 PageID   #:1
                                                                        #:20



reduce, minimize, and/or mitigate [ethylene oxide] emissions from its Willowbrook facility.”

(Compl. at ¶ 77.)

        48.      In alleging this duty, Plaintiff seeks to substitute a different standard of care for

the carefully-designed emission standard for ethylene oxide that was authorized by Congress,

established by USEPA, and implemented in a federally-approved CAAPP permit. Plaintiff’s

Complaint is a direct challenge to both the Clean Air Act’s ethylene oxide standards as well as

IEPA’s implementation of those standards. Plaintiff asks the state court to ignore these uniform

federal standards, and impose new and different standards primarily based on the ATSDR report.

Thus, not only does Plaintiff ask the state court to rewrite a federal regulation, she seeks to do

that based on a report generated by one federal agency—ATSDR—at the behest of another

federal agency—USEPA. Given Plaintiff’s direct challenge to federal standards, regulations and

enforcement, as well as her reliance on federal agency opinions to state a claim, the Complaint

necessarily raises a disputed issue of federal law as to the governing standards for ethylene oxide

emissions.

   B.         Plaintiff’s Complaint Raises a Substantial Federal Issue.

        49.      Plaintiff’s claims are substantial because their resolution is important to the

federal system as a whole. See Gunn, 568 U.S. at 260 (“The substantiality inquiry

under Grable looks instead to the importance of the issue to the federal system as a whole.”).

The federal government has a strong interest in ensuring uniformity in national air quality

standards. This interest is evidenced by the highly comprehensive and detailed regulatory

system the federal government has set forth through the Clean Air Act. Sterigenics is in

compliance with this comprehensive and detailed federal regulatory system. Plaintiff, however,

is attempting to bypass this federal system and separately regulate Sterigenics’ conduct, conduct



                                                   20
                                                                                                Ex. 1 0028
     Case:
     Case:1:18-cv-08057
           1:18-cv-07528Document
                        Document#:
                                 #:11Filed:
                                     Filed:12/07/18
                                            11/13/18Page
                                                    Page130  of91
                                                         21 of  134 PageID
                                                                  PageID   #:1
                                                                         #:21



that is in conformance with federal and state environmental laws. Curiously, Plaintiff’s proposed

regulations are taken from assessments issued by federal bodies—ATSDR and USEPA’s IRIS

program.

          50.      Notably, the standard of care outlined in both the ATSDR report and the IRIS

assessment is at odds with the USEPA’s federal regulations. Perhaps most troubling is the fact

that USEPA created the IRIS risk assessment. Ethylene oxide emitters are receiving inconsistent

messages from the same federal agency. Thus, Plaintiff’s case presents an issue that cries out for

federal, not state, jurisdiction. Overall, the federal government’s direct and substantial interest in

this matter demonstrates it is an important issue of federal law that belongs in this Court.

     C.         Resolution of this Substantial Federal Issue in This Court Is Not Disruptive.

          51.      Finally, this case does not present issues traditionally regulated by the States. See

Gunn, 568 U.S. at 264 (denying removal of a legal malpractice case based, in part, on the fact

that States “have a special responsibility for maintaining standards among members of the

licensed professions”) (internal quotation mark omitted). Instead, Plaintiff’s case is premised on

inconsistent federal messages, which the State of Illinois has no particular interest in resolving.

Consequently, Plaintiff’s claims are “capable of resolution in federal court without disrupting the

federal-state balance approved by Congress.” Id. at 258.

          52.      Because this case meets the arising under standards set by the Supreme Court in

Grable, this Court has federal question jurisdiction under 28 U.S.C. § 1331.

V.        THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED.

          53.      This Court is the proper venue for this Action, because it is pending in the Circuit

Court for Cook County, Illinois, and the United States District Court for the Northern District of

Illinois is the federal court district embracing the geographic place where the Action is pending.

28 U.S.C. §§ 93(a)(1), 1441(a), 1446(a).
                                                    21
                                                                                               Ex. 1 0029
    Case:
    Case:1:18-cv-08057
          1:18-cv-07528Document
                       Document#:
                                #:11Filed:
                                    Filed:12/07/18
                                           11/13/18Page
                                                   Page131  of91
                                                        22 of  134 PageID
                                                                 PageID   #:1
                                                                        #:22



       54.     The Complaint was re-filed in the Circuit Court of Cook County on November 5,

2018. This Complaint has not yet been served on Sterigenics. Under 28 U.S.C. § 1446(b), this

Notice of Removal is both timely and proper. See 28 U.S.C. § 1446(b) (“The notice of removal

of a civil action or proceeding shall be filed within 30 days after the receipt by the defendant,

through service or otherwise, of a copy of the initial pleading . . . .”) (emphasis added); see also

Brown v. Fifth Third Bank, No. 12 C 2981, 2012 WL 6680317, at *4 n.2 (N.D. Ill. Dec. 20,

2012) (holding that Defendant’s “removal was timely even though it had not been properly

served at the time of removal”).

       55.     In compliance with 28 U.S.C. § 1446(a), this Notice is signed pursuant to Rule 11

of the Federal Rules of Civil Procedure.

       56.     No consent is needed from Defendants GTCR, Bob Novak, and Roger Clark

because they are fraudulently joined. Hernandez, 2006 WL 1647438, at *2 (fraudulently joined

defendants do not need to consent to removal); see also 28 U.S.C. § 1446(b)(2)(A) (only

“defendants who have been properly joined and served must join in or consent to the removal”).

Nonetheless, GTCR, Bob Novak, and Roger Clark consent to removal.

       57.     No Defendant properly joined to this case is a citizen of the State of Illinois, the

state where the Action was initially filed. 28 U.S.C. § 1441(b)(2); Midland Mgmt. Co., 132 F.

Supp. 3d at 1023–24 (presence of fraudulently joined in-state defendant did not “compromise the

parties’ complete diversity” and did not violate the forum defendant rule).

       58.     Pursuant to 28 U.S.C. § 1446(d), Sterigenics will promptly file a removal notice

with the Clerk of the Circuit Court of Cook County, Illinois, and will serve written notice of the

same upon counsel of record for Plaintiff.




                                                 22
                                                                                             Ex. 1 0030
    Case:
    Case:1:18-cv-08057
          1:18-cv-07528Document
                       Document#:
                                #:11Filed:
                                    Filed:12/07/18
                                           11/13/18Page
                                                   Page132  of91
                                                        23 of  134 PageID
                                                                 PageID   #:1
                                                                        #:23



       59.     If any questions arise about this removal, Sterigenics respectfully requests the

opportunity to present briefing and oral argument in support of removal, and to conduct

jurisdictional discovery, if needed.

       60.     By filing this notice of removal, Sterigenics does not waive, either expressly or

implicitly, its rights to assert any defense or other objection that it could have asserted in the

Circuit Court of Cook County of Illinois, including, without limitation, those related to personal

jurisdiction, inconvenience of the forum, venue, or joinder.

                                          REQUESTED RELIEF

       WHEREFORE, Defendant Sterigenics U.S., LLC (“Sterigenics”), respectfully requests

that this Court assume jurisdiction over this action.

Date: November 13, 2018                            Respectfully submitted,

                                                   By:   /s/ Maja C. Eaton
                                                         Maja C. Eaton

                                                         Maja C. Eaton
                                                         meaton@sidley.com
                                                         Gerard D. Kelly
                                                         gkelly@sidley.com
                                                         Elizabeth M. Chiarello
                                                         echiarello@sidley.com
                                                         Michael L. Lisak
                                                         mlisak@sidley.com
                                                         Stephanie C. Stern
                                                         sstern@sidley.com
                                                         SIDLEY AUSTIN LLP
                                                         Firm ID No. 42418
                                                         One South Dearborn Street
                                                         Chicago, Illinois 60603
                                                         Telephone: (312) 853-7000
                                                         Facsimile: (312) 853-7036

                                                         ATTORNEYS FOR
                                                         STERIGENICS U.S., LLC; BOB
                                                         NOVAK; ROGER CLARK; AND
                                                         GTCR, LLC

                                                  23
                                                                                              Ex. 1 0031
Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 133 of 134 PageID #:1




                                                                           2
Case: 1:18-cv-08057 Document #: 1 Filed: 12/07/18 Page 134 of 134 PageID #:1
